Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT, dated as of November 10, 2016 (this
“Agreement”), by and among Advanced Disposal Services, Inc., a Delaware
corporation (the “Borrower”), Deutsche Bank Trust Company Americas, as
administrative agent and as collateral agent (the “Existing Administrative
Agent”), Deutsche Bank AG, New York Branch, as administrative agent and as
collateral agent (the “New Administrative Agent”), each Guarantor party hereto
(collectively, the “Guarantors” and individually, a “Guarantor”) and each lender
party hereto (collectively, the “Lenders” and individually, a “Lender”), to
(i) the Credit Agreement dated as of October 9, 2012, among the Borrower,
Advanced Disposal Waste Holdings Corp., a Delaware corporation, and the lenders
party thereto (collectively, the “Existing Lenders” and individually, an
“Existing Lender”) and the Existing Administrative Agent, (as amended by
Amendment No. 1 as of February 8, 2013, Amendment No. 2 as of February 14, 2014
and Amendment No. 3 as of February 4, 2016, the “Existing Credit Agreement”) and
(ii) the Guarantee and Collateral Agreement dated as of November 20, 2012, among
the Borrower, the Guarantors party thereto, and the Existing Administrative
Agent (as amended, restated, modified and/or supplemented from time to time, the
“Existing Guarantee and Collateral Agreement”).  Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended and Restated Credit Agreement (as defined below).

 

WHEREAS, term loans are outstanding pursuant to the Existing Credit Agreement
immediately prior to the Restatement Effective Date in an aggregate principal
amount of $1,359,500,000.00 (the “Original Term Loans”);

 

WHEREAS, (i) in accordance with Section 9.08 of the Existing Credit Agreement,
the Borrower, the New Administrative Agent, the Converting Term Lenders (as
defined below) and Deutsche Bank AG New York Branch, as the Initial Term Lender
(the “Initial Term Lender”), wish to amend the Existing Credit Agreement to
enable the Borrower to refinance and replace in full the outstanding Original
Term Loans under the Credit Agreement with Replacement Term Loans (the “Term
Loans”) in accordance with Section 9.08(d) (the “Term Loan Refinancing”) and
substantially concurrently with, but immediately after giving effect to, the
Term Loan Refinancing, effect certain other amendments to the Existing Credit
Agreement as set forth on Exhibit A hereto, including the replacement in full of
the existing Revolving Credit Commitments (the “Existing Revolving Credit
Commitments”) with new Revolving Credit Commitments (the “New Revolving Credit
Commitments”) provided by each Person set forth on Schedule 2.01(a) to the
Amended and Restated Credit Agreement that submits a Consent to this Agreement
(a “Consent”) as a Revolving Credit Lender (each a “New Revolving Credit
Lender”) and (ii) in accordance with Section 9.08 of the Credit Agreement and
Section 27 of the Guarantee and Collateral Agreement, the Borrower, the New
Administrative Agent, the Converting Term Lenders, the Initial Term Lender and
the Guarantors wish to amend the Guarantee and Collateral Agreement to effect
certain amendments thereto as set forth on Exhibit B hereto;

 

WHEREAS, upon the effectiveness of this Agreement, each Existing Lender that
shall have executed and delivered a Consent as a Term Lender electing the
“Cashless Settlement Option” (each, a “Converting Term Lender”) shall be deemed
to have converted all (or such lesser amount allocated to such Existing Lender
by the Lead Arrangers and notified to such Existing Lender in writing by the New
Administrative Agent) of its Original Term Loans (which

 

--------------------------------------------------------------------------------


 

Original Term Loans shall thereafter no longer be deemed to be outstanding) into
Term Loans (such converted Term Loans, the “Converted Term Loans”) under the
Amended and Restated Credit Agreement in the same aggregate principal amount as
such Existing Lender’s Original Term Loans (or such lesser amount allocated to
such Lender by the Lead Arrangers and notified to such Existing Lender in
writing by the New Administrative Agent), and such Existing Lender shall
thereafter be a “Term Lender” under the Amended and Restated Credit Agreement;

 

WHEREAS, upon the effectiveness of this Agreement, (i) the Original Term Loans
of each Existing Lender that shall have executed and delivered a Consent as a
Term Lender electing the “Post-Closing Settlement Option” and each Existing
Lender that shall not have executed a Consent hereto (collectively, the
“Non-Converting Term Lenders”) shall be repaid in full, and the Borrower shall
pay to each such Existing Lender all accrued and unpaid interest on the Original
Term Loans held by it to, but not including, the Restatement Effective Date and
(ii) the Initial Term Lender shall make a Term Loan (the “Additional Term Loan”)
to the Borrower in a principal amount equal to $1,500,000,000 minus the
aggregate principal amount of all Converted Term Loans;

 

WHEREAS, the Borrower, the Existing Administrative Agent and the New
Administrative Agent desire to replace the Existing Administrative Agent, as
administrative agent and collateral agent under the Existing Credit Agreement,
with the New Administrative Agent and to amend or otherwise modify each
applicable Loan Document to effect such replacement;

 

WHEREAS, each of the Initial Term Lender and, by submitting a Consent hereto,
each Converting Term Lender and each New Revolving Credit Lender has consented
to the amendments described herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Term Loan Refinancing.

 

(a)                                 The Borrower confirms and agrees that (i) it
has requested Replacement Term Loans on the Restatement Effective Date in an
aggregate principal amount (including any Converted Term Loans) not in excess of
$1,500,000,000 from the Lenders and which Term Loans, after giving effect to the
other amendments described in Section 2 below, shall be on the terms set forth
in the Amended and Restated Credit Agreement, (ii) one Business Day prior to the
Restatement Effective Date, the Borrower will deliver to the New Administrative
Agent a Borrowing Request with respect to the borrowing of the Additional Term
Loan and (iii) on the Restatement Effective Date, the Borrower will borrow (and
hereby requests funding of) the full amount of the Additional Term Loans from
the Initial Term Lender.

 

(b)                                 The Initial Term Lender hereby agrees, on
the Restatement Effective Date and on the terms and conditions set forth herein
and in the Amended and Restated Credit

 

2

--------------------------------------------------------------------------------


 

Agreement, to make its Term Loans in accordance with Section 2.01 of the Amended
and Restatement Credit Agreement.  Each Converting Term Lender hereby agrees, on
the Restatement Effective Date and on the terms and conditions set forth herein
and in the Amended and Restated Credit Agreement that all (or such lesser amount
allocated to such Converting Term Lender by the Lead Arrangers and notified to
such Converting Term Lender in writing by the New Administrative Agent) of its
Original Term Loans shall be converted into Term Loans under the Amended and
Restated Credit Agreement in the same aggregate principal amount as such
Converting Term Lender’s Original Term Loans (or such lesser amount allocated to
such Lender by the Lead Arrangers and notified to such Converting Term Lender in
writing by the New Administrative Agent).  Each of such parties shall, effective
on the Restatement Effective Date, be party to the Amended and Restated Credit
Agreement as a Term Lender.

 

(c)                                  The Converting Term Lenders agree that
(i) at all times prior to the Restatement Effective Date, the Converting Term
Lenders will be bound by all obligations, and shall have all the rights, of a
Term Lender under the Existing Credit Agreement and (ii) effective on and at all
times after the Restatement Effective Date, the Converting Term Lenders will be
bound by all obligations, and shall have all of the rights, of a Term Lender
under the Amended and Restated Credit Agreement.

 

(d)                                 On the Restatement Effective Date, the
Borrower shall apply the aggregate proceeds of the Additional Term Loan made on
the Restatement Effective Date to prepay in full all outstanding Original Term
Loans of the Borrower immediately prior to the Restatement Effective Date other
than the Converted Term Loans.

 

(e)                                  The transactions contemplated by this
Section 1 shall collectively constitute a voluntary prepayment of the Term Loans
by the Borrower pursuant to Section 2.12 of the Existing Credit Agreement.

 

Section 2.                                           Amendment and Restatement
of Existing Credit Agreement; Amendment and Restatement of Collateral and
Guarantee Agreement.  The parties hereto agree that upon the Restatement
Effective Date and substantially concurrently with, but immediately after, the
Term Loan Refinancing:

 

(a)                                 The Existing Credit Agreement (including all
Schedules and Exhibits thereto) shall be amended such that on the Restatement
Effective Date, the terms set forth in the “Amended and Restated Credit
Agreement” attached hereto as Exhibit A (the “Amended and Restated Credit
Agreement”) shall replace the terms of the Existing Credit Agreement in its
entirety and, as of the Restatement Effective Date, each of the parties hereto
shall be a party to the Amended and Restated Credit Agreement.  In connection
with the amendments to the Existing Credit Agreement pursuant to this
Section 2(a), all Existing Revolving Credit Commitments shall be terminated and
replaced with the New Revolving Credit Commitments of the New Revolving Credit
Lenders as set forth on Schedule 2.01(a) to the Amended and Restated Credit
Agreement.  Effective as of the Restatement Effective Date, and at all times
thereafter, the New Revolving Credit Lenders will be bound by all obligations,
and shall have all of the rights, of a Revolving Credit Lender under the Amended
and Restated Credit Agreement

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Guarantee and Collateral Agreement
(including all Schedules and Exhibits thereto) shall be amended such that on the
Restatement Effective Date, the terms set forth in the “Amended and Restated
Guarantee and Collateral Agreement” attached hereto as Exhibit B (the “Amended
and Restated Guarantee and Collateral Agreement”) shall replace the terms of the
Existing Guarantee and Collateral Agreement in its entirety, and as of the
Restatement Effective Date, each of the parties hereto shall be a party to the
Amended and Restated Guarantee and Collateral Agreement.

 

Section 3.                                           Resignation and Appointment
of Administrative Agent.

 

(a)                                 Substantially concurrently with the
amendments to the Existing Credit Agreement described in Section 2 hereof,
pursuant to Section 8.09 of the Existing Credit Agreement, (i) the Required
Lenders (as defined in the Existing Credit Agreement) and the Borrower hereby
accept the resignation of the Existing Administrative Agent as the
Administrative Agent under the Loan Documents, (ii) the Required Lenders hereby
appoint Deutsche Bank AG New York Branch to act as the New Administrative Agent,
(iii) the Borrower hereby consents to the appointment of Deutsche Bank AG New
York Branch as the New Administrative Agent and (iv) each of the parties hereto
waives any applicable notice period or consent requirements under the Loan
Documents with respect to the actions described in the preceding clauses (i),
(ii) and (iii), in each case effective as of the Restatement Effective Date.

 

(b)                                 The Existing Administrative Agent and the
New Administrative Agent are hereby authorized by the Lenders to enter into any
amendments to any Loan Document or other documentation (including the
Resignation and Assignment Agreement substantially in the form of Exhibit C
hereto (the “Resignation and Assignment Agreement”)) or assignments and to take
such actions (including making filings) desirable to effect such resignation and
appointment.  Further, the Required Lenders, on behalf of the Lenders, hereby
agree to be bound by the Resignation and Assignment Agreement.  The parties
hereto agree that, upon the Restatement Effective Date, Deutsche Bank AG New
York Branch shall succeed to and become vested with all the rights, powers and
duties of the Administrative Agent under the Amended and Restated Term Loan
Credit Agreement and the other Loan Documents, and the term “Administrative
Agent” shall mean Deutsche Bank AG New York Branch.  Upon the Restatement
Effective Date, Deutsche Bank Trust Company Americas’ duties as Administrative
Agent shall be terminated, without any other or further act or deed on the part
of Deutsche Bank Trust Company Americas or any parties to the Amended and
Restated Term Loan Credit Agreement.

 

(c)                                  Following the resignation of the Existing
Administrative Agent on the Restatement Effective Date, the provisions of the
Loan Documents, including Article VIII and Sections 9.05 of the Amended and
Restated Credit Agreement, shall inure to its benefit as to any actions taken or
omitted to be taken by it in its capacity as Administrative Agent while it was
the Administrative Agent under the Amended and Restated Credit Agreement and
after its resignation as Existing Administrative Agent solely in connection with
the Assignment Agreement.

 

Section 4.                                           Breakage.  By consenting to
this Agreement, each Lender party hereby agree not to make any claims to the
Borrower pursuant to Section 2.16 of the Amended

 

4

--------------------------------------------------------------------------------


 

and Restated Credit Agreement with respect to any loss or expense that such
Lender may sustain or incur as a consequence of any Breakage Event caused by the
Term Loan Refinancing on the Restatement Effective Date.  It is understood that
any party receiving an assignment of Term Loans from the Initial Term Lender
following the Restatement Effective Date as part of the primary syndication of
the Term Loans shall agree to abide by this Section 4, as part of the
consideration for, and as a condition to, such assignment.

 

Section 5.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Restatement Effective Date, after giving effect to the amendments set forth
in this Agreement, (i) no Default or Event of Default exists and is continuing
under the Existing Credit Agreement or would exist under the Amended and
Restated Credit Agreement and (ii) all representations and warranties contained
in the Amended and Restated Credit Agreement are true and correct in all
material respects (except that any representation or warranty that is already
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

 

Section 6.                                           Effectiveness.  This
Agreement shall become effective on the date (such date, if any, the
“Restatement Effective Date”) that the following conditions have been satisfied:

 

(i)                                     Consents.  The New Administrative Agent
shall have received executed signature pages hereto from the Initial Term
Lender, each Converting Term Lender, each of the New Revolving Credit Lenders,
the Borrower and each of the Guarantors.

 

(ii)                                  Resignation and Assignment Agreement.  The
New Administrative Agent, the Existing Administrative Agent and the Borrower
shall have entered into that certain Resignation and Assignment Agreement.

 

(iii)                               Fees.  The New Administrative Agent shall
have received all accrued and unpaid interest on the Original Term Loans and the
Existing Revolving Credit Commitments, all fees required to be paid, and all
expenses for which reasonably detailed invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Restatement
Effective Date.

 

(iv)                              Security Documents.  The New Administrative
Agent shall have received the Perfection Certificate and each Security Document
(as defined in the Amended and Restated Guarantee and Collateral Agreement)
required to be executed on the Restatement Effective Date, duly executed by each
Loan Party thereto, together with:

 

(1)                            certificates, if any, representing the Pledged
Collateral referred to therein;

 

5

--------------------------------------------------------------------------------


 

(2)                            evidence that all other actions, recordings and
filings required by the Security Documents that the New Administrative Agent may
deem reasonably necessary to satisfy the Guarantee and Collateral Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the New Administrative Agent;

 

(v)                                 Officer’s Certificate. The New
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower dated the Restatement Effective Date certifying that (a) all
representations and warranties shall be true and correct in all material
respects (except that any representation or warranty that is already qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the Restatement Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date and (b) no Event of Default
or event which with the giving of notice or lapse of time or both would be an
Event of Default, shall have occurred and be continuing under the Existing
Credit Agreement or would exist under the Amended and Restated Credit Agreement.

 

(vi)                              Secretary Certificate. The New Administrative
Agent shall have received a certificate of the Secretary or Assistant Secretary
or similar officer of the Borrower and each Guarantor, dated the Restatement
Effective Date and certifying:

 

(A)                               that attached thereto is a true and complete
copy of the certificate or articles of incorporation or formation, including all
amendments thereto, of such Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of such Loan Party as of a recent date, from such Secretary of
State;

 

(B)                               that attached thereto is a true and complete
copy of the by-laws or operating agreement of such Loan Party as in effect on
the Restatement Effective Date and at all times since a date prior to the date
of the resolutions described in clause (C) below,

 

(C)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
the Loan Documents to which such Loan Party is a party and, that such
resolutions have not been modified, rescinded or amended and are in full force
and effect;

 

(D)                               that the certificate or articles of
incorporation or formation of such Loan Party have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (A) above, and

 

6

--------------------------------------------------------------------------------


 

(E)                                as to the incumbency and specimen signature
of each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party.

 

(vii)                           Legal Opinions.

 

(1)                            The New Administrative Agent shall have received
a favorable legal opinion of Shearman & Sterling LLP, counsel to the Loan
Parties, dated the Restatement Effective Date, covering due incorporation, due
authorization, due execution and no conflicts (subject to customary assumptions,
qualifications and limitations), in a form reasonably satisfactory to the New
Administrative Agent.

 

(2)                            The New Administrative Agent shall have received
a favorable legal opinion of Rogers Towers, P.A., local counsel to the Florida
and Georgia Loan Parties, dated the Restatement Effective Date, covering due
incorporation, due authorization, due execution and no conflicts (subject to
customary assumptions, qualifications and limitations), in a form reasonably
satisfactory to the New Administrative Agent.

 

(3)                            The New Administrative Agent shall have received
a favorable legal opinion of DeWitt Ross & Stevens S.C., local counsel to the
Wisconsin Loan Parties, dated the Restatement Effective Date, covering due
incorporation, due authorization, due execution and no conflicts (subject to
customary assumptions, qualifications and limitations), in a form reasonably
satisfactory to the New Administrative Agent.

 

(4)                            The New Administrative Agent shall have received
a favorable legal opinion of McCarter & English, LLP, local counsel to the
Pennsylvania Loan Parties, dated the Restatement Effective Date, covering due
incorporation, due authorization, due execution and no conflicts (subject to
customary assumptions, qualifications and limitations), in a form reasonably
satisfactory to the New Administrative Agent.

 

(5)                            The New Administrative Agent shall have received
a favorable legal opinion of Freeborn & Peters LLP, local counsel to the
Illinois Loan Parties, dated the Restatement Effective Date, covering due
incorporation, due authorization, due execution and no conflicts (subject to
customary assumptions, qualifications and limitations), in a form reasonably
satisfactory to the New Administrative Agent.

 

(viii)                        Flood Compliance. With respect to each Mortgaged
Property, the New Administrative Agent shall have received a “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination and, to
the extent that such Mortgaged Property is located in a special flood hazard
area, a notice about special flood

 

7

--------------------------------------------------------------------------------


 

hazard area status and flood disaster assistance duly executed by each Loan
Party relating thereto;

 

Section 7.                                           Post-Closing Real-Estate. 
On or before a date that is 60 days following the Restatement Effective Date
(which period may be extended by the New Administrative Agent in its sole
discretion), the Borrower shall (i) execute and deliver amended and  restated
Mortgages with respect to the Mortgages encumbering the Mortgaged Properties to
the New Administrative Agent for recordation in the appropriate real property
records of the county or parish, as applicable, in which the Mortgaged Property
encumbered thereby is located and (ii) cause the other Guarantee and Collateral
Requirements applicable to each such Mortgaged Property to be satisfied.

 

Section 8.                                           Post-Closing Matters.  The
Borrower shall complete the tasks set forth on Schedule I hereto, in each case
within the time limits specified on such schedule subject to extension by the
New Administrative Agent in its sole discretion.

 

Section 9.                                           Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, .pdf or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 10.                                    Applicable Law.

 

(a)                                 THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER

 

8

--------------------------------------------------------------------------------


 

HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER
THAN TELECOPIER) IN SECTION 9.01 OF EXHIBIT A HERETO.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

Section 11.                                    Headings.  The headings of this
Agreement are for purposes of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 12.                                    Effect of Agreement.  Except as
expressly set forth herein, (i) this Agreement shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders, the Existing Administrative Agent, Collateral
Agent, any other Agent or the Issuing Bank, in each case under the Existing
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Existing Credit
Agreement or any other Loan Document is hereby ratified and re-affirmed in all
respects and shall continue in full force and effect.  This Agreement shall
constitute a Loan Document for purposes of the Existing Credit Agreement and
from and after the Restatement Effective Date, all references to the Existing
Credit Agreement in any Loan Document and all references in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall, unless expressly provided
otherwise, refer to the Amended and Restated Credit Agreement.  The Borrower
hereby consents to this Agreement and confirms that all obligations thereof
under the Loan Documents shall continue to apply to the Amended and Restated
Credit Agreement.

 

Section 13.                                    WAIVER OF RIGHT TO TRIAL BY JURY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY (a) AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE

 

9

--------------------------------------------------------------------------------


 

DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 13 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY; (b) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER; (c) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 13.

 

[Remainder of Page Intentionally Left Blank].

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ADVANCED DISPOSAL SERVICES, INC., as Borrower.

 

 

 

 

 

 

 

By:

/s/ Steven R. Carn

 

 

Name:

Steven R. Carn

 

 

Title:

Chief Financial Officer and Treasurer

 

The foregoing instrument was acknowledged before me this 9 day of NOV, 2016 by
Steven R. Carn, Chief Financial Officer and Treasurer of the Company, who is
personally known to me or who has produced License as identification.

 

/s/ Amy Copp

 

 

Notary Public, State of Georgia

 

 

Name:

Amy Copp

 

[             AMY COPP             ]

 

 

[        NOTARY PUBLIC        ]

My Commission Expires:

6-21-2020

 

[  CAMDEN COUNTY, GA  ]

My Commission Number is:

N/A

 

 

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ADS RENEWABLE ENERGY - EAGLE POINT, LLC

 

ADS RENEWABLE ENERGY - STONES THROW, LLC

 

ADS RENEWABLE ENERGY - WOLF CREEK, LLC

 

ADS SOLID WASTE OF NJ, INC.

 

ADVANCED DISPOSAL RECYCLING SERVICES ATLANTA, LLC

 

ADVANCED DISPOSAL RECYCLING SERVICES GULF COAST, LLC

 

ADVANCED DISPOSAL SERVICES  MOBILE TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA CATS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA EATS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA HOLDINGS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA, LLC

 

ADVANCED DISPOSAL SERVICES ARBOR HILLS LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ATLANTA, LLC

 

ADVANCED DISPOSAL SERVICES AUGUSTA, LLC

 

ADVANCED DISPOSAL SERVICES BILOXI MRF, LLC

 

ADVANCED DISPOSAL SERVICES BIRMINGHAM, INC.

 

ADVANCED DISPOSAL SERVICES BLACKFOOT LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES BLUE RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CAROLINAS, LLC

 

ADVANCED DISPOSAL SERVICES CEDAR HILL LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CENTRAL FLORIDA, LLC

 

ADVANCED DISPOSAL SERVICES CHESTNUT VALLEY LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES COBB COUNTY RECYCLING FACILITY, LLC

 

ADVANCED DISPOSAL SERVICES COBB

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

COUNTY TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES CRANBERRY CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES CYPRESS ACRES LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES EAGLE BLUFF LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES EAST, INC.

 

ADVANCED DISPOSAL SERVICES EASTERN PA, INC.

 

ADVANCED DISPOSAL SERVICES EMERALD PARK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES EVERGREEN LANDFILL, INC.,

 

ADVANCED DISPOSAL SERVICES GLACIER RIDGE LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GREENTREE LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GULF COAST, LLC

 

ADVANCED DISPOSAL SERVICES GWINNETT TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES HANCOCK COUNTY, LLC

 

ADVANCED DISPOSAL SERVICES HICKORY MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES HOOSIER LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES JACKSON, LLC

 

ADVANCED DISPOSAL SERVICES JACKSONVILLE, LLC

 

ADVANCED DISPOSAL SERVICES JONES ROAD, LLC

 

ADVANCED DISPOSAL SERVICES LANCASTER LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES LITHONIA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES MACON, LLC

 

ADVANCED DISPOSAL SERVICES MAGNOLIA RIDGE LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES MALLARD RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MAPLE

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

HILL LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MIDDLE GEORGIA, LLC

 

ADVANCED DISPOSAL SERVICES MIDWEST, LLC

 

ADVANCED DISPOSAL SERVICES MILLEDGEVILLE TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI, LLC

 

ADVANCED DISPOSAL SERVICES MOREHEAD LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL ACCOUNTS HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL ACCOUNTS, INC.

 

ADVANCED DISPOSAL SERVICES NORTH ALABAMA LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES NORTH GEORGIA, LLC

 

ADVANCED DISPOSAL SERVICES OAK RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ORCHARD HILLS LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES PASCO COUNTY, LLC

 

ADVANCED DISPOSAL SERVICES PECAN ROW LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES PONTIAC LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES RENEWABLE ENERGY, LLC

 

ADVANCED DISPOSAL SERVICES ROGERS LAKE, LLC

 

ADVANCED DISPOSAL SERVICES ROLLING HILLS LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES SELMA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES SEVEN MILE CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES SMYRNA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE LEASING CORP.

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES SOLID WASTE MIDWEST, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE SOUTHEAST, INC.

 

ADVANCED DISPOSAL SERVICES SOUTH CAROLINA, LLC

 

ADVANCED DISPOSAL SERVICES SOUTH, LLC

 

ADVANCED DISPOSAL SERVICES STAR RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES STATELINE, LLC

 

ADVANCED DISPOSAL SERVICES SUMNER LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES TAYLOR COUNTY LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES TENNESSEE HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES TENNESSEE, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY VIEW LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES VASKO RUBBISH REMOVAL, INC.

 

ADVANCED DISPOSAL SERVICES VASKO SOLID WASTE, INC.

 

ADVANCED DISPOSAL SERVICES WAYNE COUNTY LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES WESTERN PA, INC.

 

ADVANCED DISPOSAL SERVICES ZION LANDFILL, INC.

 

BATON ROUGE RENEWABLE ENERGY LLC

 

BURLINGTON TRANSFER STATION, INC.

 

CARTERSVILLE TRANSFER STATION, LLC

 

CARUTHERS MILL C&D LANDFILL, LLC

 

CHAMPION TRANSFER STATION, LLC

 

COMMUNITY REFUSE SERVICE, LLC.

 

DILLER TRANSFER STATION, LLC.

 

DORAVILLE TRANSFER STATION, LLC

 

EAGLE POINT LANDFILL, LLC

 

ECO-SAFE SYSTEMS, LLC

 

F.D.S. DISPOSAL II, LLC

 

HALL COUNTY TRANSFER STATION, LLC

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

HARMONY LANDFILL, LP by its General Partner HIGHSTAR ROYAL OAKS I, INC.

 

HIGHSTAR ROYAL OAKS I, INC.

 

HIGHSTAR ROYAL OAKS II, INC.

 

HINKLE TRANSFER STATION, LLC

 

HWSTAR HOLDINGS CORP.

 

IWSTAR WASTE HOLDINGS CORP.

 

JONES ROAD LANDFILL AND RECYCLING, LTD. by its General Partner ADVANCED DISPOSAL
SERVICES JONES ROAD, LLC

 

LAND  & GAS RECLAMATION, INC.

 

LANDSOUTH, INC.

 

MORETOWN LANDFILL, INC.

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

The foregoing instrument was acknowledged before me this 9 day of NOV, 2016 by
Steven R. Carn, Chief Financial Officer and Treasurer of the Company, who is
personally known to me or who has produced License as identification.

 

MOSTOLLER LANDFILL, LLC

NASSAU COUNTY LANDFILL, LLC

NEWS MA HOLDINGS, INC.

NEWS MID-ATLANTIC HOLDINGS, INC.

NEWS NORTH EAST HOLDINGS, INC.

/s/ Amy Copp

 

NEWSTAR WASTE HOLDINGS CORP.

Notary Public, State of Georgia

 

NORTH EAST WASTE SERVICES, INC.

Name:

Amy Copp

 

OLD KINGS ROAD SOLID WASTE, LLC

 

 

 

OLD KINGS ROAD, LLC

My Commission Expires:

6-21-2020

 

PARKER SANITATION II, INC.

My Commission Number is:

N/A

 

PASCO LAKES INC.

 

 

PDC DISPOSAL CO., INC.

[            AMY COPP            ]

 

SOUTH HADLEY LANDFILL, LLC

[        NOTARY PUBLIC        ]

 

SOUTH SUBURBAN, LLC

[  CAMDEN COUNTY, GA  ]

 

SSI SOUTHLAND HOLDINGS, INC.

 

 

ST. JOHNSBURY TRANSFER STATION, INC.

 

 

STONE’S THROW LANDFILL, LLC

 

 

SUMMIT, INC.

 

 

SUPERIOR WASTE SERVICES OF NEW YORK CITY, INC.

 

 

TALLASSEE WASTE DISPOSAL CENTER, INC.

 

 

TURKEY TROT LANDFILL, LLC

 

 

VERMONT HAULING, INC.

 

 

WAITSFIELD TRANSFER STATION, INC.

 

 

WBLF ACQUISITION COMPANY, LLC

 

 

WELCOME ALL TRANSFER STATION, LLC

 

 

WESTERN MARYLAND WASTE SYSTEMS, LLC

 

 

WOLF CREEK LANDFILL, LLC

 

 

WSI MEDICAL WASTE SYSTEMS, INC.

 

 

WSI OF NEW YORK, INC.

 

 

WSI SANDY RUN LANDFILL, LLC

 

 

as Guarantors

 

 

 

 

 

By:

/s/ Steven R. Carn

 

 

Name:

Steven R. Carn

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Existing Administrative Agent

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as New Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Initial Term Lender

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

[Signature Page to ADS — Amendment and Restatement Agreement to Credit
Agreement]

 

--------------------------------------------------------------------------------


 

TERM LENDER CONSENT TO AMENDMENT

 

CONSENT (this “Consent”) to the Amendment and Restatement Agreement (the
“Agreement”), by and among ADVANCED DISPOSAL SERVICES, INC. (the “Borrower”),
the Guarantors party thereto, DEUTSCHE BANK TRUST COMPANY AMERICAS (the
“Existing Administrative Agent”), DEUTSCHE BANK AG NEW YORK BRANCH (in the
capacity as successor Administrative Agent under the Loan Documents, the “New
Administrative Agent”) and each lender party thereto (collectively, the
“Lenders” and individually, a “Lender”).  Capitalized terms used in this Consent
but not defined in this Consent have the meanings assigned to such terms in the
Agreement.

 

The undersigned Existing Lender hereby irrevocably and unconditionally approves
the Agreement and consents as follows (check ONE option):

 

Cashless Settlement Option

 

o                                    to convert 100% of the outstanding
principal amount of the Original Term Loans under the Existing Credit Agreement
held by such Existing Lender (or such lesser amount allocated to such Existing
Lender by Arrangers as notified to such Lender by the New Administrative Agent)
into Term Loans under the Amended and Restated Credit Agreement in a like
principal amount.  In the event a lesser amount is allocated the difference
between the current amount and the allocated amount will be prepaid on the
Restatement Effective Date.  In the event that such Existing Lender wishes to be
allocated an amount greater than 100% of the outstanding principal amount of the
Original Term Loans under the Existing Credit Agreement held by such Existing
Lender, please indicate such amount here: $            (or such lesser amount as
may be allocated to such Lender by the Arrangers as notified to such Lender by
the New Administrative Agent).

 

Post-Closing Settlement Option

 

o                                    to have 100% of the outstanding principal
amount of the Original Term Loans under the Existing Credit Agreement held by
such Existing Lender prepaid on the Restatement Effective Date and purchase by
assignment the same principal amount of Term Loans under the Amended and
Restated Credit Agreement (or such lesser amount allocated to such Existing
Lender by Arrangers as notified to such Lender by the New Administrative
Agent).  In the event that such Existing Lender wishes to be allocated an amount
greater than 100% of the outstanding principal amount of the Existing Term Loans
under the Existing Credit Agreement held by such Existing Lender, please
indicate such amount here: $            (or such lesser amount allocated to such
Existing Lender by Arrangers as notified to such Lender by the New
Administrative Agent).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

 

                                                                                                    ,

 

as a Lender (type name of legal entity)

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

If a second signature is necessary:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

[Term Lender Signature Page to ADS — Amendment and Restatement Agreement to
Credit Agreement]

 

--------------------------------------------------------------------------------


 

REVOLVING CREDIT LENDER CONSENT TO AMENDMENT

 

CONSENT (this “Consent”) to the Amendment and Restatement Agreement (the
“Agreement”), by and among ADVANCED DISPOSAL SERVICES, INC. (the “Borrower”),
the Guarantors party thereto, DEUTSCHE BANK TRUST COMPANY AMERICAS (the
“Existing Administrative Agent”), DEUTSCHE BANK AG NEW YORK BRANCH (in the
capacity as successor Administrative Agent under the Loan Documents, the “New
Administrative Agent”) and each lender party thereto (collectively, the
“Lenders” and individually, a “Lender”).  Capitalized terms used in this Consent
but not defined in this Consent have the meanings assigned to such terms in the
Agreement.

 

The undersigned Existing Lender hereby irrevocably and unconditionally approves
the Agreement and agrees to provide the New Revolving Credit Commitments set
forth on Schedule 2.01 to the Amended and Restated Credit Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

 

                                                                                                         ,

 

as a Lender (type name of legal entity)

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

If a second signature is necessary:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Revolving Lender Signature Page to ADS — Amendment and Restatement Agreement to
Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Post-Closing Matters

 

1)             On or before the date that is 60 days following the Restatement
Effective Date (or such later date as the New Administrative Agent may agree in
its sole discretion), the Borrower shall cause to be delivered insurance
certificates naming the New Administrative Agent as additional insured
thereunder and in the case of any casualty insurance policy, contain a loss
payable clause or endorsement that names in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the New
Administrative Agent, on behalf of the Lenders, as loss payee thereunder.

 

2)             On or before the date that is 15 Business Days following the
Restatement Effective Date (or such later date as the New Administrative Agent
may agree in its sole discretion), the Borrower shall cause to be delivered to
the New Administrative Agent replacement certificates (if any) representing the
Pledged Collateral and replacement schedules to each of the Amended and Restated
Credit Agreement, Amended and Restated Guarantee and Collateral Agreement and
Perfection Certificate relating to any such replacement certificates in respect
of the Pledged Collateral as the New Administrative Agent may deem reasonably
necessary to satisfy the Guarantee and Collateral Requirement.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 9, 2012,

 

as amended and restated as of November 10, 2016

 

among

 

ADVANCED DISPOSAL SERVICES, INC.,

 

as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent,

 

DEUTSCHE BANK SECURITIES INC.,

 

BARCLAYS BANK PLC, and

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

as Joint Lead Arrangers,

 

DEUTSCHE BANK SECURITIES INC.,

 

BARCLAYS BANK PLC,

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

MACQUARIE CAPITAL (USA) INC. and

 

UBS SECURITIES LLC,

 

as Joint Bookrunners,

 

MACQUARIE CAPITAL (USA) INC. and

 

UBS SECURITIES LLC,

 

as Co-Syndication Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

SECTION 1.01.

Defined Terms

6

SECTION 1.02.

Terms Generally

40

SECTION 1.03.

Pro Forma Calculations

40

SECTION 1.04.

Classification of Loans and Borrowings

40

SECTION 1.05.

[Reserved]

40

SECTION 1.06.

Limited Condition Acquisitions

40

 

 

 

ARTICLE II

 

THE CREDITS

 

 

 

SECTION 2.01.

Commitments

41

SECTION 2.02.

Loans

42

SECTION 2.03.

Borrowing Procedure

43

SECTION 2.04.

Evidence of Debt; Repayment of Loans

44

SECTION 2.05.

Fees

45

SECTION 2.06.

Interest on Loans

45

SECTION 2.07.

Default Interest

46

SECTION 2.08.

Alternate Rate of Interest

46

SECTION 2.09.

Termination and Reduction of Commitments

46

SECTION 2.10.

Conversion and Continuation of Borrowings

47

SECTION 2.11.

Repayment of Term Borrowings

48

SECTION 2.12.

Voluntary Prepayment

49

SECTION 2.13.

Mandatory Prepayments

50

SECTION 2.14.

Reserve Requirements; Change in Circumstances

51

SECTION 2.15.

Change in Legality

52

SECTION 2.16.

Breakage

52

SECTION 2.17.

Pro Rata Treatment

53

SECTION 2.18.

Sharing of Setoffs

53

SECTION 2.19.

Payments

54

SECTION 2.20.

Taxes

54

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

57

SECTION 2.22.

Swingline Loans

59

SECTION 2.23.

Letters of Credit

61

SECTION 2.24.

Cash Collateral

65

SECTION 2.25.

Defaulting Lender

66

SECTION 2.26.

Incremental Loans

68

SECTION 2.27.

Amendments Effecting a Maturity Extension

70

 

1

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

Existence, Qualification and Power; Compliance with Laws

72

SECTION 3.02.

Authorization; No Contravention

72

SECTION 3.03.

Governmental Authorization; Other Consents

72

SECTION 3.04.

Enforceability; Binding Effect

72

SECTION 3.05.

Financial Statements; No Material Adverse Effect

73

SECTION 3.06.

Litigation

73

SECTION 3.07.

No Default

74

SECTION 3.08.

Ownership of Property; Liens

74

SECTION 3.09.

Environmental Matters

74

SECTION 3.10.

[Intentionally Omitted]

75

SECTION 3.11.

Taxes

75

SECTION 3.12.

ERISA Compliance

75

SECTION 3.13.

Subsidiaries

76

SECTION 3.14.

Margin Regulations; Investment Company Act

76

SECTION 3.15.

Disclosure

76

SECTION 3.16.

Sanctioned Persons; Foreign Corrupt Practices Act

76

SECTION 3.17.

Intellectual Property; Licenses; Etc.

77

SECTION 3.18.

Permits and Licenses

77

SECTION 3.19.

Solvency

77

SECTION 3.20.

Security Documents

77

 

 

 

ARTICLE IV

 

CONDITIONS OF LENDING

 

SECTION 4.01.

All Credit Events

78

SECTION 4.02.

First Credit Event

79

 

 

 

ARTICLE V

 

 

 

AFFIRMATIVE COVENANTS

 

 

 

SECTION 5.01.

Financial Statements

79

SECTION 5.02.

Certificates and Other Information

80

SECTION 5.03.

Notices

81

SECTION 5.04.

Payment of Obligations

81

SECTION 5.05.

Preservation of Existence, Etc.

82

SECTION 5.06.

Maintenance of Properties

82

SECTION 5.07.

Maintenance of Insurance

82

SECTION 5.08.

Compliance with Laws, Licenses and Permits

82

SECTION 5.09.

Books and Records

83

SECTION 5.10.

Inspection Rights

83

SECTION 5.11.

Use of Proceeds

83

SECTION 5.12.

Employee Benefits

83

SECTION 5.13.

New Subsidiaries; Ownership of Subsidiaries

83

SECTION 5.14.

Compliance with Environmental Laws

84

 

2

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.15.

Maintenance of Ratings

84

SECTION 5.16.

Further Assurances

85

SECTION 5.17.

Designation of Subsidiaries

85

SECTION 5.18.

Keepwell

86

 

 

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01.

Liens

86

SECTION 6.02.

Investments, Loans and Advances

89

SECTION 6.03.

Indebtedness

90

SECTION 6.04.

Mergers, Consolidations and Acquisitions

92

SECTION 6.05.

Dispositions

94

SECTION 6.06.

Restricted Payments

95

SECTION 6.07.

Change in Nature of Business

97

SECTION 6.08.

Transactions with Affiliates; Investors

97

SECTION 6.09.

Burdensome Agreements

97

SECTION 6.10.

Use of Proceeds

98

SECTION 6.11.

Other Indebtedness and Agreements

98

SECTION 6.12.

Sale Leaseback

98

SECTION 6.13.

Maximum Total Net Leverage Ratio

98

SECTION 6.14.

Amendments of Organizational Documents

99

SECTION 6.15.

Fiscal Year Changes

99

 

 

 

 

 

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01.

Events of Default

99

SECTION 7.02.

Right to Cure

101

 

 

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

SECTION 8.01.

Appointment

102

SECTION 8.02.

Nature of Duties

102

SECTION 8.03.

Lack of Reliance on the Administrative Agent

103

SECTION 8.04.

Certain Rights of the Administrative Agent

103

SECTION 8.05.

Reliance

103

SECTION 8.06.

Indemnification

103

SECTION 8.07.

The Administrative Agent in Its Individual Capacity

104

SECTION 8.08.

Holders

104

SECTION 8.09.

Resignation by the Administrative Agent

104

SECTION 8.10.

Collateral Matters

105

SECTION 8.11.

Delivery of Information

106

 

3

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

SECTION 9.01.

Notices; Electronic Communications

106

SECTION 9.02.

Survival of Agreement

109

SECTION 9.03.

Binding Effect

109

SECTION 9.04.

Successors and Assigns

109

SECTION 9.05.

Expenses; Indemnity

115

SECTION 9.06.

Right of Setoff

116

SECTION 9.07.

Applicable Law

117

SECTION 9.08.

Waivers; Amendment

117

SECTION 9.09.

Interest Rate Limitation

119

SECTION 9.10.

Entire Agreement

119

SECTION 9.11.

WAIVER OF JURY TRIAL

119

SECTION 9.12.

Severability

119

SECTION 9.13.

Counterparts

119

SECTION 9.14.

Headings

120

SECTION 9.15.

Jurisdiction; Consent to Service of Process

120

SECTION 9.16.

Confidentiality

120

SECTION 9.17.

Acknowledgements

121

SECTION 9.18.

Lender Action

121

SECTION 9.19.

USA PATRIOT Act Notice

121

SECTION 9.20.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

121

SECTION 9.21.

Amendment and Restatement; No Novation

122

 

4

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 1.01(a)

—

Existing Letters of Credit

Schedule 1.01(b)

—

Mortgaged Property

Schedule 1.01(c)

—

Refinancing Indebtedness to be Repaid

Schedule 1.01(d)

—

Guarantors

Schedule 1.01(e)

—

Unrestricted Subsidiaries

Schedule 2.01(a)

—

Lenders and Commitments

Schedule 2.01(b)

—

Issuing Banks and L/C Commitments

Schedule 3.05

—

Material Indebtedness

Schedule 3.06

—

Litigation

Schedule 3.08

—

Liens on Property

Schedule 3.12

—

Plans

Schedule 3.12(b)

—

Labor

Schedule 3.13(a)

—

Subsidiaries

Schedule 3.13(b)

—

Other Equity Investments

Schedule 3.20(a)

—

UCC Filing Offices

Schedule 3.20(c)

—

Mortgage Filing Offices

Schedule 6.01

—

Existing Liens

Schedule 6.02

—

Existing Investments

Schedule 6.03

—

Existing Indebtedness

Schedule 6.08

—

Transactions with Affiliates; Investors

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Acceptance

Exhibit C

—

Form of Borrowing Request

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Guarantee and Collateral Agreement

Exhibit F

—

Form of Real Estate Local Counsel Opinion

Exhibit G

—

Form of Intercompany Note

Exhibit H

—

Form of Interest Election Request

Exhibit I

—

[Reserved]

Exhibit J-1

—

Form of Term Note

Exhibit J-2

—

Form of Revolving Note

Exhibit J-3

—

Form of Swingline Note

Exhibit K

—

Form of U.S. Tax Compliance Certificate

Exhibit L

—

[Reserved]

Exhibit M

—

Form of Letter of Credit Report

Exhibit N

—

Form of Letter of Credit Notice

Exhibit O

—

Auction Procedures

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of October 9, 2012, as amended and restated as of
November 10, 2016, among ADVANCED DISPOSAL SERVICES, INC., a Delaware
corporation (the “Borrower”), the Lenders (such term and each other capitalized
term used but not defined in this introductory statement having the meaning
given it in Article I), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”) and as collateral agent (in such capacity, including any successor
thereto, the “Collateral Agent”) for the Lenders (this “Agreement”).

 

The Borrower has requested that the Lenders extend credit in the form of
(a) Term Loans on the Restatement Effective Date, in an aggregate principal
amount (including any Converted Term Loans) not in excess of $1,500,000,000 and
(b) Revolving Commitments on the Restatement Effective Date, which shall be
available as Revolving Loans at any time on and after the Restatement Effective
Date and from time to time prior to the Revolving Credit Maturity Date in an
aggregate principal amount at any time outstanding not in excess of
$300,000,000.  The Borrower has requested that the Swingline Lender extend
credit at any time on and after the Restatement Effective Date and from time to
time prior to the Revolving Credit Maturity Date, in the form of Swingline
Loans, in an aggregate principal amount at any time outstanding not in excess of
$30,000,000.  The Borrower has requested that the Issuing Bank issue Letters of
Credit on and after the Restatement Effective Date in an aggregate face amount
at any time outstanding not in excess of $100,000,000, to support payment
obligations incurred in the ordinary course of business by the Borrower and the
Restricted Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, in
each case on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                              Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (i) the
LIBO Rate in effect for such Interest Period and (ii) Statutory Reserves;
provided that (x) solely with respect to the Term Loans, the Adjusted LIBO Rate
shall not be deemed to be less than 0.75% per annum and (y) solely with respect
to the Revolving Loans, the Adjusted LIBO Rate shall not be deemed to be less
than 0% per annum.

 

“Adjusted Net Income” shall mean, for any period, the consolidated net income
(or deficit) of the Borrower and the Restricted Subsidiaries, after deduction of
all expenses, taxes, and other charges; plus (i) transaction costs for
acquisitions, investments and development projects which are expensed rather
than capitalized and (ii) all other non-cash charges (including without
limitation abandoned development and acquisition costs and stock compensation
expenses) minus any non-cash items increasing net income in such period, in each
case as determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Resignation and Assignment Agreement” shall mean the Resignation and Assignment
Agreement, dated as of November 10, 2016, by and among the Borrower, the
Guarantors, Deutsche Bank Trust Company Americas, as the resigning agent, and
Deutsche Bank AG New York Branch, as the successor agent.

 

“Aggregate L/C Commitment” shall mean, at any time, the aggregate amount of L/C
Commitments, as in effect at such time; provided that the Aggregate L/C
Commitment shall not exceed $100,000,000.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Agreement” shall have the meaning assigned to it in the introductory statement
to this Agreement.

 

“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or the applicable Restricted Subsidiary would be
required to pay if such Hedging Agreement were terminated on such date.

 

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent taking into account the
interest rate, margin, original issue discount, upfront fees and eurocurrency
rate or base rate floor; provided that original issue discount and upfront fees
shall be amortized over the shorter of (i) the weighted average life to maturity
of such Indebtedness and (ii) 4 years; provided, further, that “All-in Yield”
shall not include arrangement, underwriting, structuring or similar fees paid to
arrangers or fees that are not paid ratably to the market with respect to the
initial syndication of such Indebtedness.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO
Rate for a one-month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m.  (London time) by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the British Bankers’ Association as an
authorized vendor for the purpose of displaying such rates).  If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause

 

7

--------------------------------------------------------------------------------


 

(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective on the effective date of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be.

 

“Amendment and Restatement” shall mean the amendment and restatement of the
Existing Credit Agreement pursuant to the Restatement Agreement on the
Restatement Effective Date.

 

“Applicable Margin” shall mean, (a) in the case of the Term Loans, 1.75% per
annum for ABR Loans and 2.75% per annum for Eurodollar Loans and (b) in the case
of the Revolving Loans and the Swingline Loans, the applicable percentage per
annum set forth in the table below, with the applicable Tier for such day being
determined by reference to the Total Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent as of such
date pursuant to Section 5.02(a):

 

Tier

 

Total Net
Leverage Ratio

 

Applicable Rate
(Eurodollar Rate)

 

Applicable Rate
(ABR Rate)

 

 

 

 

 

 

 

 

 

I

 

< 4.00:1.00

 

2.25

%

1.25

%

II

 

> 4.00:1.00

 

2.75

%

1.75

%

 

Any increase or decrease in the Applicable Margin in respect of the Revolving
Loans and the Swingline Loans resulting from a change in the Total Net Leverage
Ratio shall become effective as of the first Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 5.02(a);
provided, however, that if a Compliance Certificate is not delivered within five
Business Days after the date when due in accordance with such Section, then Tier
II shall apply in respect of the Revolving Loans and the Swingline Loans, in
each case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.06(d).

 

“Arrangers” shall mean the Lead Arrangers together with Macquarie Capital (USA)
LLC, UBS Securities LLC, Morgan Stanley Senior Funding, Inc., Bank of America,
N.A., Sumitomo Mitsui Banking Corporation and Stifel, Nicolaus & Company,
Incorporated.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Restricted Subsidiaries to any Person other than the Borrower or a Guarantor of
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares) (including through the issuance of Equity Interests of such Subsidiary
to such Person) or (b) any other assets of the Borrower or any of the Restricted
Subsidiaries (other than (i) Dispositions permitted pursuant to Section 6.05(a),
(b), (c), (d), (e), (f), (h), (i), (j), (m), (n), (p), (q), (r) and (t), and
(ii) dispositions between or among Foreign Subsidiaries and (iii) any sale,
transfer or other disposition or series of related sales, transfers or other
dispositions having a value not in excess of $5,000,000).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

 

“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 9.04(l) which shall be as set
forth on Exhibit O hereto.

 

8

--------------------------------------------------------------------------------


 

“Available Amount” shall mean, on any date, an amount determined on a cumulative
basis equal to the sum of the following, in each case, to the extent Not
Otherwise Applied:

 

(a)                                 Excess Cash Flow for each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2017); plus

 

(b)                                 100% of the aggregate net cash proceeds
received by the Borrower since the Restatement Effective Date from the issuance
and sale of Qualified Stock (other than Permitted Cure Securities and Excluded
Contributions) or from the issuance and sale of convertible or exchangeable
Disqualified Stock or Indebtedness of the Borrower or any of its Restricted
Subsidiaries that has been converted into or exchanged for Qualified Stock
(other than any issuance and sale to a Subsidiary of the Borrower), less the
amount of any cash, or the fair market value of any other assets, distributed by
the Borrower or any of its Restricted Subsidiaries upon such conversion or
exchange (other than to the Borrower or any of its Restricted Subsidiaries);
plus

 

(c)                                  to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of
(x) any amount received in cash by the Borrower or any of its Restricted
Subsidiaries as dividends, distributions or return of capital from, or payment
of interest or principal on any loan or advance to, and (y) the aggregate net
cash proceeds received by the Borrower or any of its Restricted Subsidiaries
upon the sale or other disposition of, the investee (other than an Unrestricted
Subsidiary of the Borrower) of any Investment made by the Borrower and its
Restricted Subsidiaries; provided that the foregoing sum shall not exceed, in
the case of any investee, the aggregate amount of Investments previously made
(and treated as an Investment) by the Borrower or any of its Restricted
Subsidiaries in such investee; plus

 

(d)                                 to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of
(x) any amount received in cash by the Borrower or any of its Restricted
Subsidiaries as dividends, distributions or return of capital from, or payment
of interest or principal on any loan or advance to, or upon the sale or other
disposition of the Equity Interests of, an Unrestricted Subsidiary of the
Borrower and (y) the fair market value of the net assets of an Unrestricted
Subsidiary of the Borrower, at the time such Unrestricted Subsidiary is
redesignated as a Restricted Subsidiary or is merged, consolidated or
amalgamated with or into, or is liquidated into, the Borrower or any of its
Restricted Subsidiaries, multiplied by the Borrower’s proportionate interest in
such Subsidiary; provided that the foregoing sum shall not exceed, in the case
of any Unrestricted Subsidiary, the aggregate amount of Investments previously
made (and treated as an Investment) by the Borrower or any of its Restricted
Subsidiaries in such Unrestricted Subsidiary subsequent to the Restatement
Effective Date; plus

 

(e)                                  to the extent not otherwise included in the
calculation of Excess Cash Flow for purposes of clause (a) above, 100% of the
amount of any Investment made (and treated as an Investment) since the
Restatement Effective Date in a Person that subsequently becomes a Restricted
Subsidiary of the Borrower.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

 

9

--------------------------------------------------------------------------------

 


 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

 

“Borrower Notice” shall have the meaning assigned to such term in the definition
of “Guarantee and Collateral Requirements”.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and in the form of Exhibit C, or such other form as shall
be approved by the Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided
that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in Dollar
deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Restricted Subsidiaries that are set forth in a consolidated statement of cash
flows of the Borrower for such period prepared in accordance with GAAP, but
excluding any such expenditure made to restore, replace or rebuild property to
the condition of such property immediately prior to any damage, loss,
destruction or condemnation of such property, to the extent such expenditure is
made with insurance proceeds, condemnation awards or damage recovery proceeds
relating to any such damage, loss, destruction or condemnation.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Issuing Bank or Lenders, as collateral
for L/C Exposure or obligations of the Lenders to fund participations in respect
of L/C Exposure, cash or deposit account balances or, if the Collateral Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case in an amount not less than the Minimum Collateral Amount and
pursuant to documentation in form and substance reasonably satisfactory to the
Collateral Agent and the Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by the Borrower or any of the Restricted Subsidiaries free and
clear of all Liens (other than Liens created

 

10

--------------------------------------------------------------------------------


 

under the Security Documents and Liens permitted under Section 6.01(j)): 
(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof; (b) time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof; (c) commercial
paper issued by any Person organized under the laws of any state of the United
States of America and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 270 days from the date of acquisition thereof;
(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) and entered into with a financial
institution satisfying the criteria described in clause (b); and
(e) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of the Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P.

 

“Cash Management Agreement” shall mean any agreement to provide (a) treasury
services, (b) credit card, merchant card, purchasing card or stored value card
services (including, without limitation, the processing of payments and other
administrative services with respect thereto), (c) cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts, depository,
lockbox, stop payment, electronic funds transfer, information reporting, wire
transfer and interstate depository network services) and (d) other banking
products or services as may be requested by Borrower or any Restricted
Subsidiary (other than letters of credit and other than loans and advances
except Indebtedness arising from services described in clauses (a) through
(c) of this definition).

 

“Cash Management Bank” shall mean any Person that, (x) with respect to any Cash
Management Agreement entered into on or after the Original Closing Date, at the
time it enters into a Cash Management Agreement, is a Lender or an Affiliate of
a Lender, in its capacity as a party to such Cash Management Agreement and
(y) with respect to any Cash Management Agreement entered into prior to, and in
effect as of, the Original Closing Date, Bank of America, N.A.

 

“CEA” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended
from time to time, and any successor statute.

 

“CERCLA” shall mean the federal Comprehensive Environmental Response
Compensation and Liability Act of 1980, and all regulations and amendments
thereto.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

“CFC Holdco” shall mean any Domestic Subsidiary of the Borrower that is treated
as a “disregarded entity” for U.S. federal income tax purposes and the sole
assets of which are equity interests in Foreign Subsidiaries that are CFCs or
other CFC Holdcos.

 

11

--------------------------------------------------------------------------------


 

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Exchange Act as in effect on
the Restatement Effective Date), other than the Permitted Holders (or any
“group” (within the meaning of Section 13(a) and 14(d) of the Securities
Exchange Act as in effect on the Restatement Effective Date) of which any
Investor is a member, but only if and for so long as such Investor beneficially
owns more than 50% of the relevant voting stock of the Borrower owned, directly
or indirectly, by such “group”), shall own, directly or indirectly, beneficially
or of record, shares or other interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, unless the Permitted Holders shall own more than
such person or group, (b) during any period of 24 consecutive months, a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
shall at any time be occupied by persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated,
or (c) any change in control (or similar event, however denominated) with
respect to the Borrower or a Restricted Subsidiary shall occur under and as
defined in any indenture or agreement in respect of Material Indebtedness to
which the Borrower or a Restricted Subsidiary is a party.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Restatement Effective Date, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the Restatement Effective Date or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Restatement Effective Date;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Original
Term Loans, Term Loans, Other Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, Term Loan Commitment, Incremental Term Loan Commitment or
Swingline Commitment.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all of the “Collateral” as defined in any Security
Document and shall also include the Mortgaged Properties; provided, however,
that, the Collateral shall not include any Excluded Assets.

 

“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment, Incremental Revolving Credit Commitment, Term Loan
Commitment, Incremental Term Loan Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

12

--------------------------------------------------------------------------------


 

“Communications” shall have the meaning assigned to such term in Section 9.01.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit D.

 

“Consolidated EBITDA” shall mean, for any period, Adjusted Net Income plus (or
minus, as appropriate) income taxes, Consolidated Interest Expense,
depreciation, depletion, accretion expense, amortization, restructuring costs
and expenses associated with the integration of acquired companies (including,
without limitation, Permitted Acquisitions) with the Borrower and the Restricted
Subsidiaries (including, without limitation, severance and relocation expenses),
other non-cash expenses (including, without limitation, impairment charges,
non-cash amortization of debt issuance costs, write-off of deferred financing
fees and charges in connection with the Refinancing and in connection with this
Agreement and the Transactions, net foreign exchange gain or loss, and net
income or loss from equity accounted investee, other than equity in the net
income of any other Person to the extent actually received in cash as a dividend
or other distribution by the Borrower or any Restricted Subsidiary), net gain or
loss on sale of capital assets, nonrecurring expenses or charges (including
realized losses (or minus realized gains) associated with fuel hedges in the
fiscal years of the Borrower ended December 31, 2015 and December 31, 2016, fair
value adjustments attributable to stock options, restricted share expense,
retention payments made to management of acquired companies (including, without
limitation, Permitted Acquisitions) and payments to management in respect of
completed acquisitions, in each case to the extent deducted from (or added to)
Adjusted Net Income, without duplication, and determined in accordance with
GAAP.  For all purposes, a pro forma adjustment to Consolidated EBITDA shall be
made to give effect to, without duplication, the Consolidated EBITDA of
Permitted Acquisitions and dispositions by the Borrower and any of the
Restricted Subsidiaries made during the applicable reporting period as if such
Permitted Acquisition or disposition had occurred as of the first day of such
period (and in the case of Permitted Acquisitions, upon delivery to the
Administrative Agent of a Compliance Certificate from the Chief Financial
Officer, and documentation certifying the historical operating results,
adjustments and balance sheet of the Permitted Acquisition).  Consolidated
EBITDA may be further adjusted to add back cost savings (net of the amount of
actual benefits realized during such period) projected by the Borrower to be
realized from any acquisition, divestiture, investment or operational initiative
as if such costs savings were realized as of the first day of the applicable
reporting period, in each case so long as (1) such cost savings are reasonably
identifiable and factually supportable, (2) such cost savings are reasonably
expected in good faith to be realized within 18 months of the date of the
calculation of Consolidated EBITDA as evidenced by a certificate of an officer
of the Borrower dated the date of such calculation accompanied by reasonable
supporting detail, and (3) the aggregate amount of cost savings added pursuant
to this sentence shall not exceed an amount equal to 15% of the total
Consolidated EBITDA for such reporting period prior to giving effect to such
cost savings.  In addition, a pro forma adjustment to Consolidated EBITDA for
any reporting period shall be made to give effect to new contracts with a
municipality for exclusive waste management services which became effective
within the applicable reporting period as if such new contracts were entered
into as of the first day of such period.

 

“Consolidated Interest Expense” shall mean, for any period, the aggregate amount
of interest required to be paid or accrued by the Borrower and the Restricted
Subsidiaries during such period on all indebtedness of the Borrower and the
Restricted Subsidiaries outstanding during all or any part of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest in respect of any
Capital Lease Obligations or any Synthetic Lease, and including commitment fees,
letter of credit fees, agency fees, balance deficiency fees and similar fees or
expenses for such period in connection with the borrowing of money or any
deferred purchase price obligation, but excluding therefrom (a) the non-cash
amortization of debt issuance costs, (b) the write-off of deferred financing
fees and charges in connection with the Refinancing and in connection

 

13

--------------------------------------------------------------------------------


 

with this Agreement and the Amendment and Restatement, in each case, that are
classified as interest under GAAP and (c) any prepayment penalties or premiums.

 

“Consolidated Total Assets” shall mean, as at any date of determination, the
amount that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Borrower and the
Restricted Subsidiaries available on the Restatement Effective Date or delivered
pursuant to Section 5.01.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Converted Term Loan” shall mean, with respect to each Converting Term Lender,
the aggregate principal amount of Original Term Loans held by such Converting
Term Lender immediately prior to the Restatement Effective Date (or, if less,
the amount notified to such Converting Lender by the Administrative Agent).

 

“Converting Term Lender” shall have the meaning assigned to such term in the
Restatement Agreement.

 

“Co-Syndication Agents” shall mean Macquarie Capital (USA) Inc. and UBS
Securities LLC.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Credit Facilities” shall mean the revolving credit, swingline, letter of credit
and term loan facilities provided for by this Agreement.

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

 

“Cure Rights” shall have the meaning assigned to such term in Section 7.02.

 

“DBNY” shall mean Deutsche Bank AG New York Branch.

 

“Debt Fund Affiliate” shall mean an Affiliate of the Investors that is a bona
fide debt fund or an investment vehicle that is primarily engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which no Affiliate of the Investors or investment vehicles managed or advised
by any Affiliate of the Investors that is not engaged primarily in making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business makes investment
decisions.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

14

--------------------------------------------------------------------------------


 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.25(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or the Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (e) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.25(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.

 

“Designated Non-Cash Consideration” shall mean the fair market value of any
non-cash consideration received by the Borrower or one of its Restricted
Subsidiaries in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer of the Borrower which sets forth the fair market value of such non-cash
consideration at the time of its receipt and the basis for such valuation.

 

“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith or entering into an agreement to do any of the foregoing.

 

“Disqualified Institution” shall mean those Persons (or Affiliates of such
Persons other than bona fide debt funds) who are competitors of the Borrower or
its subsidiaries and identified in writing to the

 

15

--------------------------------------------------------------------------------


 

Administrative Agent from time to time; provided that (x) no parties that have
previously acquired an assignment or participation interest in the Loans or
Commitments shall be retroactively disqualified upon becoming a Disqualified
Institution to the extent such party was not a Disqualified Institution at the
time of the applicable assignment or participation, as the case may be and
(y) the list of Disqualified Institutions and any updates thereto shall be made
available to all Lenders.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day after the Term Loan Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the 91st day after the Term Loan Maturity Date.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Restricted Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.

 

“Dutch Auction” shall mean an auction conducted by the Borrower or a Subsidiary
in order to purchase Term Loans as contemplated by Section 9.04(l), as
applicable, in accordance with the Auction Procedures.

 

“ECF Percentage” shall mean, with respect to any fiscal year, if the Senior
Secured Net Leverage Ratio as of the end of such fiscal year is (x) greater than
3.50:1.00, 50%, (y) equal to or less than 3.50:1.00 but greater than 3.00:1.00,
25% and (z) equal to or less than 3.00:1.00, 0%.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) in the case of any assignment of Term Loans,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) a Related Fund of a Lender
and (iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent and, unless an Event of
Default pursuant to Section 7.01(a), (f) or (g) has occurred and is continuing,
the Borrower (each such approval not to be unreasonably withheld, conditioned or
delayed); provided that the Borrower shall be

 

16

--------------------------------------------------------------------------------


 

deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof, and (b) in the case of any assignment of a
Revolving Credit Commitment, (i) a Revolving Credit Lender, (ii) an Affiliate of
a Revolving Credit Lender, (iii) a Related Fund of a Revolving Credit Lender and
(iv) any other Person (other than a natural person or a Disqualified
Institution) approved by the Administrative Agent, the Issuing Bank, the
Swingline Lender and, unless an Event of Default pursuant to Section 7.01(a),
(f) or (g) has occurred and is continuing, the Borrower (each such approval not
to be unreasonably withheld, conditioned or delayed); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof.  Notwithstanding the foregoing,
“Eligible Assignee” shall not include (x) any of the Borrower’s Affiliates (it
being understood and agreed that assignments to the Borrower, a Subsidiary or a
Fund Affiliate may be made pursuant to Sections 9.04(k) and (l)) or (y) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (y).

 

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

“Employee Benefit Plan” shall mean an “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is sponsored by, contributed to or in respect of
which the Borrower or any Restricted Subsidiary could have any obligation.

 

“Endorsements” shall mean ALTA (or equivalent) endorsements to lenders’ policies
of title insurance typically required by commercial lenders , such as “usury,”
“so-called comprehensive coverage over covenants and restrictions,”
“contiguity,” “public road access,” “survey,” “variable rate,” “environmental
lien,” “subdivision,” “mortgage recording tax,” “separate tax lot,” “revolving
credit,” “first loss,” “lender’s doing business” and aggregation to the extent
available in the jurisdiction in which a Significant Real Property is located. 
For avoidance of doubt, “Endorsements” shall not include any endorsement
addressing zoning matters; other than any such endorsement which can be provided
at no cost to the Borrower.

 

“Environmental Laws” shall mean all applicable federal, state, local, and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees, injunctions, judgments, governmental restrictions or
requirements, directives, orders (including consent orders) and permits, in each
case, relating to the environment, natural resources, human health and safety or
the presence, Release of, or threatened Release of, or exposure to Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling, disposal or handling of, or the
arrangement for such activities, with respect to any Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether known or unknown, actual or potential,
or contingent or otherwise, arising out of or relating to (a) any Environmental
Law, (b) the generation, manufacture, processing, distribution, use, treatment,
storage, transport, recycling, disposal or handling of, or the arrangement for
such activities, with respect to any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the actual or alleged presence, Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person and any

 

17

--------------------------------------------------------------------------------


 

option, warrant or other right entitling the holder thereof to purchase or
otherwise acquire any such equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.  For the avoidance of doubt, when any
provision of this Agreement relates to a past event or period of time, the term
“ERISA Affiliate” includes any person who was, as to the time of such past event
or period of time, an “ERISA Affiliate” within the meaning of the preceding
sentence.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) a determination
that any Plan is or is reasonably expected to be in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA), (c) the failure to
satisfy any requirement of the Pension Funding Rules, (d) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (e) the
termination, or the filing of a notice of intent to terminate, any Plan pursuant
to Section 4041(c) of ERISA, (f) the receipt by the Borrower, any Restricted
Subsidiary or any ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the cessation of operations at a facility of
the Borrower, any Restricted Subsidiary or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA, (h) conditions contained in
Section 303(k)(1)(A) of ERISA for imposition of a lien shall have been met with
respect to any Plan, or (i) the receipt by the Borrower, any Restricted
Subsidiary or any ERISA Affiliates of any notice from a Multiemployer Plan of a
determination that a Multiemployer Plan is experiencing, or is reasonably
expected to experience a termination under Section 4041A(a)(2) of ERISA or
(j) the occurrence of a non-exempt “prohibited transaction” with respect to
which the Borrower or any of the Restricted Subsidiaries is a “disqualified
individual” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or with respect to which
the Borrower or any such Restricted Subsidiary could otherwise be liable.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar,” when used in reference to any Loan or Borrowing, shall refer to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” shall have the meaning assigned to such term in
Section 7.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, beginning
with the year ending December 31, 2017, without duplication, an amount equal to
Consolidated EBITDA for such fiscal year, minus (a) Consolidated Interest
Expense actually paid in cash during such fiscal year, minus (b) all Taxes
actually paid in cash during such fiscal year, minus (c) Capital Expenditures
and closure and post-closure expenditures made in cash during such fiscal year
to the extent funded with internally-generated cash flows (excluding any
reimbursement or other third party payments from private or governmental
entities), minus (d) the cash purchase price paid in such fiscal year in
connection with Permitted Acquisitions made during such fiscal year to the
extent funded with internally-generated cash flows,

 

18

--------------------------------------------------------------------------------


 

minus (e) regularly scheduled principal amortization payments made in cash
pursuant to Section 2.11 or with respect to the Borrower’s and the Restricted
Subsidiaries’ other Total Consolidated Debt during such fiscal year, minus
(f) to the extent that any of the following expenses were added in the
calculation of Consolidated EBITDA and were paid in cash during such fiscal
year: (i) to the extent added in the calculation of Consolidated EBITDA,
restructuring costs and expenses associated with the integration of acquired
companies (including, without limitation, Permitted Acquisitions) with the
Borrower and the Restricted Subsidiaries (including, without limitation,
severance and relocation expenses), (ii) to the extent added in the calculation
of Consolidated EBITDA, nonrecurring expenses or charges, and (iii) to the
extent added in the calculation of Consolidated EBITDA, retention payments made
to management of acquired companies (including, without limitation, Permitted
Acquisitions) and payments to management in respect of certain completed
acquisitions, minus (g) to the extent added in the calculation of Consolidated
EBITDA pursuant to the penultimate sentence of the definition of “Consolidated
EBITDA”, the amount of any cost savings (net of the amount of actual benefits
realized during such period) projected by the Borrower to be realized from any
acquisition, divestiture, investment or operational initiative, minus (h) any
increases in the accounts receivable and any decreases in the accounts payable
of the Borrower and the Restricted Subsidiaries during such fiscal year, plus
(i) any decreases in the accounts receivable and any increases in the accounts
payable of the Borrower and the Restricted Subsidiaries during such fiscal year.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean each of the following:  (a) all assets of any
Excluded Subsidiary, (b) all Equity Interests in any Excluded Subsidiary
described in clauses (c) through (g) of the definition of such term, (c) all
Real Estate other than Significant Real Property, (d) letter of credit rights
(except to the extent constituting a support obligation for other Collateral as
to which the perfection of security interests in such other Collateral and the
support obligation is accomplished solely by the filing of a UCC-1 financing
statement) and commercial tort claims, in each case with a value of less than
$5,000,000, (e) Equity Interests of Subsidiaries that are not Wholly Owned
Subsidiaries and joint ventures, to the extent prohibited under the
organizational documents of such Subsidiaries or joint ventures, (f) licenses,
instruments and agreements (other than proceeds and receivables thereof) to the
extent, and so long as, a Lien thereon would violate the terms thereof, but
only, to the extent, and for so long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the UCC, the
Bankruptcy Code or any other requirement of law and such prohibition is not
prohibited under Section 6.09, (g) all other assets to the extent a Lien thereon
is prohibited by applicable law (other than proceeds and receivables thereof),
but only to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the UCC, Bankruptcy
Code or any other requirement of law, (h) motor vehicles and other assets
subject to certificates of title, (i) other assets to the extent that a Lien
thereon would result in material adverse tax consequences as reasonably
determined by the Borrower, (j) assets with respect to which a Lien thereon
would require any Loan Party to enter into a security agreement or pledge
agreement governed by foreign law, and (k) assets as to which the Administrative
Agent and the Borrower shall reasonably determine that the costs of obtaining a
Lien thereon are excessive in relation to the value of the Lien to be afforded
thereby.

 

“Excluded Contribution” shall mean net cash proceeds, or the fair market value
of property or assets, received by the Borrower as capital contributions after
the Restatement Effective Date or from the issuance or sale (other than to a
Restricted Subsidiary) of Qualified Stock, in each case, to the extent
designated as an Excluded Contribution by the Borrower and not previously
included in the calculation of the Available Amount.

 

“Excluded Subsidiary” shall mean each of the following:  (a) an Immaterial
Subsidiary, (b) a Subsidiary that is prohibited or restricted by applicable law,
rule or regulation or by any contractual obligation

 

19

--------------------------------------------------------------------------------


 

existing on the Restatement Effective Date or at the time of acquisition thereof
after the Restatement Effective Date, in each case, from guaranteeing the
Obligations or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee unless such consent,
approval, license or authorization has been received, (c) not-for-profit
Subsidiaries, if any, (d) Foreign Subsidiaries, (e) any domestic subsidiary of a
Foreign Subsidiary that is a CFC, (f) any CFC Holdco, (g) an Unrestricted
Subsidiary or (h) a Special Purpose Entity.

 

“Excluded Taxes” shall mean, with respect to a Recipient or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) Taxes imposed on or measured by
such recipient’s net income, however denominated (or franchise or similar Taxes
imposed in lieu of Taxes on net income), and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction, or as a result of any
other present or former connection with such jurisdiction, other than any
connection arising solely from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to, and/or enforced, any Loan Documents, (b) in the case of a Lender,
any U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender pursuant to a law in effect on the date on which (i) such
Lender becomes a party to this Agreement (other than pursuant to an assignment
request by the Borrower under Section 2.21(a)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) any
withholding Taxes attributable to a Lender’s failure to comply with
Section 2.20(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” shall mean this Agreement as in effect immediately
prior to the Amendment and Restatement on the Restatement Effective Date.

 

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of the Borrower or any of its Restricted Subsidiaries pursuant
to the Existing Credit Agreement that (a) is outstanding immediately prior to
the Restatement Effective Date and (b) is listed on Schedule 1.01(a).

 

“Existing Senior Notes” shall mean the Borrower’s 8.25% Senior Notes due 2020
outstanding on the Restatement Effective Date.

 

“Extended Revolving Credit Maturity Date” shall have the meaning assigned to
such term in Section 2.27(a).

 

“Extended Term Loan Maturity Date” shall have the meaning assigned to such term
in Section 2.27(a).

 

“Extending Lenders” shall have the meaning assigned to such term in
Section 2.27(a).

 

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.27(a).

 

“Extension Offer” shall have the meaning assigned to such term in
Section 2.27(a).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof, any

 

20

--------------------------------------------------------------------------------


 

agreement entered pursuant to Section 1471(b)(1) of the current Code (or any
amended or successor version described above) and any intergovernmental
agreement implementing any of the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Effective Rate is less than zero it shall be
deemed to be zero for purposes of this definition.

 

“Fee Letter” shall mean the Engagement Letter dated as of October 24, 2016,
among the Borrower and the Arrangers.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Financing Disposition” shall mean any sale, transfer, conveyance or other
disposition of, or creation or incurrence of any Lien on, property or assets by
the Borrower or any Subsidiary thereof to or in favor of any Special Purpose
Entity, or by any Special Purpose Subsidiary, in each case in connection with
the incurrence by a Special Purpose Entity of Indebtedness, or obligations to
make payments to the obligor on Indebtedness, which may be secured by a Lien in
respect of such property or assets

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto,
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (e) Biggert-Waters Flood Insurance Reform Act of
2012 as now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean a Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Bank, such Defaulting Lender’s Pro Rata
Percentage of the outstanding L/C Exposure with respect to Letters of Credit
issued by the Issuing Bank other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fuel Derivatives Obligations” shall mean fuel price swaps, fuel price caps and
fuel price collar and floor agreements, and similar agreements or arrangements
designed to protect against or manage fluctuations in fuel prices.

 

21

--------------------------------------------------------------------------------


 

“Fund Affiliate” shall mean, collectively, any Debt Fund Affiliate and any
Non-Debt Fund Affiliate.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(g); provided that the accounting for operating leases and financing
or capital leases under GAAP as in effect on the Closing Date (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capital Lease Obligations and any obligations
related thereto.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or legislative or regulatory
body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Amended and Restated
Guarantee and Collateral Agreement, dated as of the Original Closing Date and as
amended and restated as of the Restatement Effective Date, among the Borrower,
the Subsidiaries party thereto and the Collateral Agent for the benefit of the
Secured Parties.

 

“Guarantee and Collateral Requirements” shall mean the Collateral Agent shall
have received a Mortgage for each Significant Real Property and, with respect to
each such Mortgage, the following documents:  (a) unless and until such Mortgage
of such property shall have been recorded in the applicable real property
records, a policy or policies or marked up unconditional binder of title
insurance, as applicable, paid for by the Borrower, issued by a nationally
recognized title insurance company reasonably satisfactory to the Collateral
Agent, insuring the Lien of such Mortgage as a valid first Lien on the mortgaged
property and other collateral described therein, free of any other Liens except
Permitted Collateral Liens, together with such Endorsements as the Collateral
Agent may reasonably request, in an amount equal to the fair market value of the
real estate as reasonably estimated by the Borrower based on available
information including, book value, assessed value, existing title policy amounts
and existing appraisals, and otherwise reasonably acceptable to the Collateral
Agent; (b) upon the reasonable request of the Collateral Agent, a zoning
compliance letter from the applicable zoning or planning authority having
jurisdiction over such property; (c) upon the reasonable request of the
Collateral Agent, a survey certified to Collateral Agent and the title company
in form and substance reasonably satisfactory to the Collateral Agent as may be
reasonably required to cause the title company to issue the title policies;
(d) an opinion of local counsel, which local counsel shall be selected by the
Borrower and approved by the Collateral Agent in the Collateral Agent’s
reasonable discretion, substantially in the form attached hereto as Exhibit F;
(e) other than with respect to Significant Real Properties that the Borrower
demonstrates contain no Buildings (as defined under the Flood Insurance Laws),
the following documents and instruments on the dates

 

22

--------------------------------------------------------------------------------


 

specified below: no later than three Business Days prior to the date on which
such Mortgage is executed and delivered, in order to comply with the Flood
Insurance Laws: (i) a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination form, (ii) if the improvement(s) to
the improved real property is located in a special flood hazard area, a
notification to the Borrower about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto (“Borrower Notice”) and, if applicable, notification to the Borrower
that flood insurance coverage under the National Flood Insurance Program
(“NFIP”) is not available because the community does not participate in the
NFIP, (iii) documentation evidencing the Borrower’s receipt of the Borrower
Notice and (iv) if the Borrower Notice is required to be given and flood
insurance is available in the community in which the property is located, a copy
of the flood insurance policy required by Section 5.07(b), the Borrower’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued, or such other
evidence of flood insurance satisfactory to the Collateral Agent; (f) upon the
reasonable request of the Collateral Agent, customary Phase I environmental site
assessment reports (“Phase Is”) (to the extent not already provided) and
reliance letters for such Phase Is (which Phase Is and reliance letters shall be
in form and substance reasonably acceptable to the Collateral Agent) and any
other environmental information as the Collateral Agent shall reasonably
request; and (g) such other instruments and documents (including consulting
engineer’s reports (with respect to improvements having an assessed value of
$10,000,000 or more) and lien searches) as the Collateral Agent shall reasonably
request.

 

“Guarantor” shall mean each Subsidiary of the Borrower listed on Schedule
1.01(d), and each other Subsidiary that is or becomes a party to the Guarantee
and Collateral Agreement.

 

“Hazardous Materials” shall mean all explosive, ignitable, corrosive, reactive
or radioactive substances, materials or wastes, hazardous or toxic substances,
materials or wastes or any pollutants or contaminants, including petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all
substances, materials or wastes of any nature regulated pursuant to, or which
can form the basis of liability under, any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
Fuel Derivatives Obligations.

 

“Holdings” shall mean Star Atlantic Waste Holdings II, L.P., a Delaware limited
partnership.

 

“Immaterial Subsidiary” shall mean at any time, a Subsidiary, designated by the
Borrower to the Administrative Agent in writing as an Immaterial Subsidiary;
provided that (a) together with all other Immaterial Subsidiaries, such
Subsidiary owns less than an aggregate of five percent (5.0%) of the
Consolidated Total Assets of the Borrower and the Subsidiaries, as of the last
day of the four quarter period to which the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.02(a) relates, and
(b) no Subsidiary may be an Immaterial Subsidiary if such Subsidiary guarantees
the Senior Notes or any Permitted Ratio Debt.

 

“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Incremental Loan Assumption Agreements” shall mean any Incremental Term Loan
Assumption Agreement and any Incremental Revolving Loan Assumption Agreement, as
applicable.

 

“Incremental Loan Commitments” shall mean the Incremental Term Loan Commitments
and the Incremental Revolving Credit Commitments.

 

23

--------------------------------------------------------------------------------


 

“Incremental Loan Lenders” shall mean Incremental Term Lenders and Incremental
Revolving Loan Lenders, as applicable.

 

“Incremental Loans” shall mean Loans comprised of Incremental Term Loans and
Incremental Revolving Loans, as applicable.

 

“Incremental Loans Amount” shall mean, at any time, the excess, if any, of
(a)(i) $325,000,000 plus (ii) the aggregate principal amount of all voluntary
prepayments of (x) Term Loans and Incremental Term Loans (solely to the extent
secured on a pari passu basis with the Term Loans) pursuant to
Section 2.12(a) prior to such date and (y) Revolving Loans and Incremental
Revolving Loans (solely to the extent secured on a pari passu basis with the
Term Loans) pursuant to Section 2.12(a) prior to such date to the extent
accompanied by a corresponding permanent reduction of Revolving Credit
Commitments or Incremental Revolving Credit Commitments, as applicable, in each
case for this clause (ii) other than to the extent with the proceeds of long
term Indebtedness over (b) the aggregate amount of all Incremental Loan
Commitments established (and, without duplication, Incremental Loans incurred)
prior to such time pursuant to Section 2.26.

 

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Incremental Revolving Lender, established pursuant to Section 2.26, to make
Incremental Revolving Loans to the Borrower.

 

“Incremental Revolving Lender” shall mean a Lender with an Incremental Revolving
Credit Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan Assumption Agreement” shall mean an Incremental
Revolving Loan Assumption Agreement among, and in form and substance reasonably
satisfactory to, the Borrower, the Administrative Agent and one or more
Incremental Revolving Lenders.

 

“Incremental Revolving Loans” shall mean a Loan made pursuant to an Incremental
Revolving Credit Commitment.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Incremental
Term Lender, established pursuant to Section 2.26, to make Incremental Term
Loans to the Borrower.

 

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

24

--------------------------------------------------------------------------------

 


 

“Incremental Term Loans” shall mean term loans made by one or more Incremental
Term Lenders to the Borrower pursuant to Section 2.01(c).  Incremental Term
Loans may be made in the form of additional Term Loans or, to the extent
permitted by Section 2.26 and provided for in the relevant Incremental Term Loan
Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business which are not overdue in accordance with their terms
or the Borrower’s normal or ordinary business practices or which are being
contested in good faith), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) net obligations of such Person under any
Hedging Agreements, valued at the Agreement Value thereof, (j) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests of such Person or any other Person or
any warrants, rights or options to acquire such equity interests, valued, in the
case of redeemable preferred interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (k) all
obligations of such Person as an account party in respect of letters of credit
and (l) all obligations of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner.

 

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 9.16.

 

“Initial Term Lender” shall mean DBNY.

 

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit G evidencing indebtedness as contemplated by Section 6.02(h).

 

“Interest Election Request” shall mean a notice and request substantially in the
form of Exhibit H delivered pursuant to Section 2.10.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Borrowing, the last day of the
Interest Period applicable to such Borrowing and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month

 

25

--------------------------------------------------------------------------------


 

that is 1, 2, 3 or 6 (or, if agreed by all relevant Lenders, 12, or, at the sole
discretion of the Administrative Agent, a period shorter than 1 calendar month)
months thereafter, as the Borrower may elect; provided that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period and (c) no Interest Period for any Borrowing
shall extend beyond the maturity date of such Borrowing.  Interest shall accrue
from and including the first day of an Interest Period to but excluding the last
day of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (in one transaction or a series of transactions) (or assumption, as
applicable) of capital stock or other Equity Interests, Indebtedness, assets
constituting a business unit or all or a substantial part of the business of,
another Person or (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person.  For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment, but less the return of any capital invested paid
in cash.

 

“Investors” shall mean Highstar Capital II, LP, Highstar Capital III, LP and
their respective Affiliates.

 

“IPO Date” shall mean October 12, 2016.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

 

“Issuing Bank” shall mean, as the context may require, (a) DBNY, acting through
any of its Affiliates or branches, in its capacity as the issuer of Letters of
Credit hereunder and Deutsche Bank Trust Company Americas, solely with respect
to the Letters of Credit issued by it and outstanding on the Restatement
Effective Date, (b) Bank of America, N.A., (c) Barclays Bank PLC, (d) Credit
Suisse AG, acting through any of its Affiliates or branches as it deems
appropriate and (e) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or Section 2.23(k), with respect to Letters of Credit issued by
such Lender.  The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates or branches of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate or branch
with respect to Letters of Credit issued by such Affiliate or branch.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Commitment” shall mean, with respect to each Issuing Bank, the commitment
of such Issuing Bank to issue Letters of Credit pursuant to Section 2.23, as
such commitment is set forth on Schedule 2.01(b).

 

26

--------------------------------------------------------------------------------


 

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
amount of all L/C Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The L/C Exposure of any Revolving Credit
Lender at any time shall equal its Pro Rata Percentage of the aggregate L/C
Exposure at such time.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of the Restricted Subsidiaries with respect to workers compensation, surety
bonds and other similar statutory obligations and (ii) such other obligations of
the Borrower or any of the Restricted Subsidiaries as are not prohibited
pursuant to the terms of this Agreement (other than obligations in respect of
(x) the Senior Notes, (y) any other Indebtedness or other obligations that are
subordinated in right of payment to the Obligations and (z) any Equity
Interests).

 

“Lead Arrangers” shall mean Deutsche Bank Securities Inc., Barclays Bank PLC and
Credit Suisse Securities (USA) LLC.

 

“Lenders” shall mean (a) the Persons listed on Schedule 2.01(a) (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance), (b) the Initial Term Lender and each Converting Term Lender and
(c) any Person that has become a party hereto pursuant to an Assignment and
Acceptance.  Unless the context clearly indicates otherwise, the term “Lenders”
shall include the Swingline Lender.

 

“Letter of Credit” shall mean any standby letter of credit issued pursuant to
Section 2.23 and the Existing Letters of Credit.

 

“LIBO Rate” shall mean:

 

(a)                                 for any Interest Period with respect to any
Eurodollar Borrowing, the rate per annum equal to (i) the ICE Benchmark
Administration Limited LIBOR Rate (the “Screen Rate”), as published by Reuters
(which page currently being the LIBOR01 page) (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Borrowing being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

27

--------------------------------------------------------------------------------


 

(b)                                 for any interest calculation with respect to
a ABR Loan on any date, the rate per annum equal to (i) the Screen Rate, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the ABR
Loan being made or maintained and with a term equal to one month would be
offered by Administrative Agent’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination;

 

provided that in no event shall the LIBO Rate be deemed to be less than zero.

 

“Lien” shall mean, (a) with respect to any asset, (i) any mortgage, deed of
trust, lien (statutory or other), pledge, hypothecation, assignment,
encumbrance, license, charge preference, priority or security interest of any
kind or nature whatsoever in or on such asset (including any easement, right of
way or other encumbrance on title to real property) and (ii) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (b) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

 

“Limited Condition Acquisition” shall mean any acquisition or investment
permitted by this Agreement (including, without limitation, a Permitted
Acquisition) whose consummation is not conditioned on the availability of, or on
obtaining, third party financing

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Restatement Agreement, the Notes, if any, the Fee Letter, the
Resignation and Assignment Agreement and any other document executed in
connection with the foregoing.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Mandatory Borrowing” shall have the meaning specified in Section 2.22(f).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect on, the operations, business, assets, properties,
liabilities or financial condition of the Borrower and the Subsidiaries, taken
as a whole, (b) a material impairment of the ability of the Borrower and the
other Loan Parties, taken as a whole, to perform their obligations under the
Loan Documents or (c) a material impairment of the rights and remedies of or
benefits available to the Lenders under the Loan Documents, taken as a whole.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower or a Restricted Subsidiary in an aggregate
principal amount exceeding $75,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or a
Restricted Subsidiary in respect of any Hedging Agreement at any time shall be
the Agreement Value of such Hedging Agreement at such time.

 

28

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean, as applicable, each Incremental Term Loan Maturity
Date, the Extended Term Loan Maturity Date, the Revolving Credit Maturity Date
and the Term Loan Maturity Date.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, as of the Restatement Effective Date, the
owned real properties of the Borrower and the Guarantors that are specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted.

 

“Mortgages” shall mean the mortgages, deeds of trust, deeds to secure debt and
other similar security documents delivered pursuant to Section 5.13, 5.16 or
5.18 in form and substance reasonably satisfactory to the Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided that, if (x) the Borrower intends to reinvest such proceeds in assets
of a kind then reasonably related to the business of the Borrower and the
Restricted Subsidiaries within 365 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such Asset Sale or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 365-day period (or, if the Borrower or a
Restricted Subsidiary has contractually committed (with a Person other than an
Investor, any fund managed by an Investor or any subsidiary thereof) within 365
days following receipt of such cash proceeds to reinvest such cash proceeds, the
later of (x) such 365th day and (y) 180 days from the date of such commitment)
at which time such proceeds shall be deemed to be Net Cash Proceeds; and
(b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred in connection therewith.

 

“NFIP” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

 

29

--------------------------------------------------------------------------------


 

“Non-Debt Fund Affiliate” shall mean an Affiliate of the Investors that is
neither the Borrower, a Subsidiary nor a Debt Fund Affiliate.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Not Otherwise Applied” shall mean, with reference to any proceeds of any
transaction or event or of Excess Cash Flow or the Available Amount that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to prepay Loans pursuant to Section 2.13(c) (other than as
a result of clause (y) thereof) and (b) has not previously been (and is not
simultaneously being) applied to anything other than such particular use or
transaction (including, without limitation, Investments permitted under
Section 6.02(n), Permitted Acquisitions permitted under Section 6.04(b)(vii),
Restricted Payments permitted under Section 6.06(f) or repayments, repurchases
or redemptions of the Senior Notes permitted under Section 6.11(y) or (z)).

 

“Notes” shall mean any promissory notes evidencing the Term Loans, Other Term
Loans, Revolving Loans or Swingline Loans, if any, executed and delivered
pursuant to Section 2.04(d) and substantially in the form of Exhibit J-1, J-2 or
J-3, as applicable.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“OFAC” shall have the meaning assigned to such term in Section 3.16(a).

 

“Organizational Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and including any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” shall mean October 9, 2012, the date of the initial
funding under the Existing Credit Agreement.

 

“Original Term Loans” shall mean the Term Loans (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the Restatement Effective Date.

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, excise, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, excluding any such Tax imposed as
a result of an assignment by a Lender (an “Assignment Tax”), but only if
(i) such Assignment Tax is imposed as a result of a present or former connection
of the assignor or assignee with the jurisdiction imposing such Assignment Tax
(other than any connection arising from having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to and/or enforced any Loan Documents) and (ii) such assignment was not made at
the request of the Borrower pursuant to Section 2.21.

 

30

--------------------------------------------------------------------------------


 

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.26(a).

 

“Participant” shall have the meaning assigned to such term in Section 9.04(f).

 

“Participant Register” shall have the meaning specified in Section 9.04(f).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum funding standards (including required contributions and any installment
payment thereof) to Plans and set forth in, Sections 412, 430, 431, 432 and 436
of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(b).

 

“Permitted Amendments” shall have the meaning assigned to such term in
Section 2.27.

 

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, the Liens permitted under Section 6.01 and (b) in the case
of Mortgaged Property, “Permitted Collateral Liens” shall mean the Liens
described in clauses (a), (c), (d), (g), (h), (o), (p) and (u) of Section 6.01.

 

“Permitted Cure Securities” shall mean equity securities (other than
Disqualified Stock) of the Borrower that are designated as Permitted Cure
Securities in a certificate delivered by the Borrower to the Administrative
Agent that are issued in connection with Cure Rights being exercised by the
Borrower under Section 7.02 (the net proceeds of which are contributed to the
common equity of the Borrower).

 

“Permitted Holders” shall mean the Investors, their managed funds and their
Affiliates and respective subsidiaries (other than the Borrower and its
Subsidiaries).

 

“Permitted Ratio Debt” shall mean Indebtedness of the Borrower or a Restricted
Subsidiary (including, without limitation, Indebtedness to third party sellers
in connection with Permitted Acquisitions); provided that (a) such Indebtedness
is (i) unsecured or (ii) secured by liens ranking junior to those securing the
Obligations, subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent, (b) such Indebtedness does not mature prior to the
date that is ninety-one (91) days after the latest Maturity Date at the time
such Indebtedness is incurred, (c) such Indebtedness has no scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary offers to repurchase upon a change of control or asset sale and
customary acceleration rights after an event of default) prior to the date that
is ninety-one (91) days after the latest Maturity Date at the time such
Indebtedness is incurred, (d) after giving effect thereto and to the use of the
proceeds thereof, (i) no Default or Event of Default shall exist or result
therefrom and (ii)(x) in the case of any such Indebtedness that is secured by
liens ranking junior to those securing the Obligations, on a pro forma basis,
the Senior Secured Net Leverage Ratio is less than or equal to 4.00 to 1.00 or
(y) in the case of any such Indebtedness that is unsecured, on a pro forma
basis, the Total Net Leverage Ratio is less than or equal to 5.00 to 1.00, and
(e) such Indebtedness (other than pricing and premiums) is not materially less
favorable to the Borrower, the Restricted Subsidiaries taken as a whole (as
reasonably determined by the Borrower) than the terms and conditions of this
Agreement taken as a whole (as reasonably determined by the Borrower).

 

31

--------------------------------------------------------------------------------


 

“Permitted Refinancing” shall mean any refinancing, restructuring, refunding,
renewal, extension or replacement of Indebtedness permitted hereunder; provided
that (i) the principal amount of such indebtedness is not increased at the time
of such refinancing, restructuring, refunding, renewal, extension or replacement
(except by an amount equal to accrued interest and any premiums, fees and
expenses incurred, in connection with such refinancing, restructuring,
refunding, renewal, extension or replacement), (ii) the result of such
refinancing, restructuring, refunding, renewal, extension or replacement shall
not be an earlier maturity date or decreased weighted average life of such
Indebtedness and (iii) the terms relating to collateral (if any) and
subordination (if any), and other material terms, taken as a whole, of any such
refinancing, restructuring, refunding, renewal, extension or replacement
indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are not materially less favorable (taken as a whole) to
the Loan Parties than the terms of the agreements or instruments governing the
Indebtedness being refinanced, refunded, renewed, restructured, extended or
replaced (taken as a whole).

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Phase Is” shall have the meaning assigned to such term in the definition of
“Guarantee and Collateral Requirements.”

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA, and in respect of which the
Borrower, any Restricted Subsidiary or any ERISA Affiliate is or, if such plan
were terminated, under Section 4069 of ERISA would be, deemed to be an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.01.

 

“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.26(b).

 

“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.26(b).

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by DBNY as its prime rate in effect at its principal office in New York
City and notified to the Borrower.  The prime rate is a rate set by DBNY based
upon various factors including DBNY’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such rate.

 

“Pro Rata Percentage” of any (a) Revolving Credit Lender at any time shall mean
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment and (b) Term Lender at any time shall mean
the percentage of the aggregate Term Loan Commitment represented by such
Lender’s Term Loan Commitment.  In the event the Revolving Credit Commitments
shall have expired or been terminated, the Pro Rata Percentages shall be
determined on the basis of the Revolving Credit Commitments most recently in
effect, giving effect to any subsequent assignments.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

“Qualified ECP Loan Party” shall mean each Loan Party that at the time such Loan
Party becomes a Loan Party or any guarantee or grant of security interest
becomes effective is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined

 

32

--------------------------------------------------------------------------------


 

in Section 1a(10) of the CEA and CFTC regulations thereunder that has total
assets exceeding $10,000,000, or (b) an Eligible Contract Participant that can
cause another person to qualify as an Eligible Contract Participant on the
Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or
otherwise providing a “letter of credit or keepwell, support, or other
agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

“Qualified Stock” shall mean any Equity Interests of the Borrower or Holdings,
other than Disqualified Stock.

 

“Real Estate” shall mean all real property at any time owned, operated, granted
(as grantor or grantee) or leased (as lessee or sublessee) by the Borrower or a
Restricted Subsidiary, or a Subsidiary in the case of Section 3.09.

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Refinancing” shall have the meaning assigned to such term in the definition of
“Transactions”.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Registered Public Accounting Firm” shall have the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, emptying, leaking, dumping,
pumping, injection, pouring, deposit, disposal, escaping, discharge, dispersal,
leaching or migration into or through the indoor or outdoor environment or into,
through, from, within or upon any building, structure, facility or fixture.

 

“Repayment Date” shall have the meaning given such term in Section 2.11(a)(i).

 

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(d).

 

“Repricing Event” shall mean (i) any prepayment or repayment of Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
Indebtedness in the form of term loans with an All-in Yield less than the All-in
Yield applicable to the Term Loans subject to such prepayment or repayment and
(ii) any amendment to this Agreement which reduces the All-in Yield applicable
to the Term Loans (including, for the avoidance of doubt, any required
assignment by a non-consenting Lender

 

33

--------------------------------------------------------------------------------


 

in connection with any amendment pursuant to Section 2.21(a)(iv)), in each case
for clause (i) and (ii) other than in connection with a Change in Control.

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments and Term Loan Commitments representing more than 50% of the sum of
all Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments and Term Loan Commitments at
such time; provided that the Revolving Loans, L/C Exposure, Swingline Exposure
and unused Revolving Credit Commitments and Term Loan Commitments of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restatement Agreement” shall mean the Restatement Agreement, dated as of
November 10, 2016, among the Borrower, the Guarantors, the Administrative Agent
and the Lenders party thereto.

 

“Restatement Effective Date” shall mean November 10, 2016.

 

“Restricted Indebtedness” shall mean any Indebtedness (i) of (x) the Borrower
that is by its terms subordinated in right of payment to the Obligations or
(y) a Guarantor that is by its terms subordinated in right of payment to the
Guarantee of such Guarantor of the Obligations, (ii) that is secured by a Lien
on a junior priority basis to the Liens securing the Obligations or (iii) that
is unsecured.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or a Restricted Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or a Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean a Subsidiary other than an Unrestricted
Subsidiary.  Unless the context otherwise requires, “Restricted Subsidiaries”
shall include the Borrower.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder (and to acquire
participations in Swingline Loans and Letters of Credit as provided for herein)
as such commitment is set forth on Schedule 2.01(a), or in the Assignment and
Acceptance pursuant to which such Lender assumed its Revolving Credit
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09, (b) increased from time to time pursuant to
Section 2.26 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  Unless the context
shall otherwise require, the term “Revolving Credit Commitment” shall include
the Incremental Revolving Credit Commitments.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

34

--------------------------------------------------------------------------------


 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.  Unless the context shall otherwise require,
the term “Revolving Credit Lender” shall include any Incremental Revolving
Lender.

 

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Restatement Effective Date.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to Section 2.01(a).  Unless the context shall otherwise
require, the term “Revolving Loans” shall include any Incremental Revolving
Loans.

 

“S&P” shall mean Standard & Poor’s Ratings Service or any successor thereto.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is between a Loan Party and any Cash Management Bank.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement and each of the security agreements, mortgages and other instruments
and documents executed and delivered pursuant to any of the foregoing.

 

“Senior Notes” shall mean the Borrower’s 55/8% Senior Notes due 2024 to be
issued on the Restatement Effective Date, in an initial aggregate principal
amount of $425,000,000.

 

“Senior Notes Indenture” shall mean the indenture governing the Senior Notes.

 

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(i) Total Consolidated Secured Debt on such date, net of the aggregate amount of
cash and Cash Equivalents (other than cash or Cash Equivalents restricted in
favor of any Person other than the Administrative Agent or any Lender) held on
such date to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

“Significant Real Property” shall mean (i) the properties so identified on
Schedule 1.01(b), which are owned in fee by the Borrower or a Restricted
Subsidiary and have an estimated fair market value in excess of $10,000,000, as
reasonably estimated by the Borrower based on available information including,
book value, assessed value, insured replacement values and existing appraisals,
and reasonably acceptable to the Collateral Agent and (ii) any parcel of real
property to which the Borrower or a Restricted Subsidiary acquires fee title
after the Restatement Effective Date with an estimated fair market value

 

35

--------------------------------------------------------------------------------


 

after such acquisition in excess of $10,000,000, as reasonably estimated by the
Borrower based on available information including book value, assessed value,
insured replacement values and existing appraisals, and reasonably acceptable to
the Collateral Agent.

 

“Solvent” and “Solvency” shall mean with respect to any Person on any date of
determination, that on such date (a) the sum of the liabilities (including
contingent liabilities) of such Person does not exceed the present fair saleable
value of such Person’s assets, (b) the present fair saleable value of the assets
of such Person is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person as they
become absolute and matured, (c) the capital of such Person is not unreasonably
small in relation to its business as conducted on such date, (d) such Person has
not, giving effect to any relevant transactions, incurred debts or other
liabilities, including current obligations, beyond its ability to pay such debts
or other liabilities as they become due (whether at maturity or otherwise) and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Entity” shall mean (i) any Special Purpose Subsidiary or
(ii) any other Person that is engaged in the business of acquiring, selling,
collecting, financing or refinancing accounts (as defined in the UCC as in
effect in any jurisdiction from time to time), other accounts receivable, and/or
related assets.

 

“Special Purpose Financing” shall mean any financing or refinancing of assets
consisting of or including accounts (as defined in the UCC as in effect in any
jurisdiction from time to time), other accounts receivable, and/or related
assets of the Borrower or any Restricted Subsidiary that have been transferred
to a Special Purpose Entity or made subject to a Lien in a Financing
Disposition.

 

“Special Purpose Financing Fees” shall mean distributions or payments made
directly or by means of discounts with respect to any participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Special Purpose Financing.

 

“Special Purpose Financing Undertakings” shall mean representations, warranties,
covenants, indemnities, guarantees of performance and (subject to clause (y) of
the proviso below) other agreements and undertakings entered into or provided by
the Borrower or any of its Restricted Subsidiaries that the Borrower determines
in good faith (which determination shall be conclusive) are customary or
otherwise necessary or advisable in connection with a Special Purpose Financing
or a Financing Disposition;  provided  that (x) it is understood that Special
Purpose Financing Undertakings may consist of or include (i) reimbursement and
other obligations in respect of notes, letters of credit, surety bonds and
similar instruments provided for credit enhancement purposes or (ii) Hedging
Obligations, or other obligations relating to Interest Rate Agreements, Currency
Agreements or Commodities Agreements entered into by the Borrower or any
Restricted Subsidiary, in respect of any Special Purpose Financing or Financing
Disposition, and (y) subject to the preceding clause (x), any such other
agreements and undertakings shall not include any Guarantee of Indebtedness of a
Special Purpose Subsidiary by the Borrower or a Restricted Subsidiary that is
not a Special Purpose Subsidiary.

 

“Special Purpose Subsidiary” shall mean any Subsidiary of the Borrower that
(a) is engaged solely in (x) the business of acquiring, selling, collecting,
financing or refinancing accounts (as defined in the Uniform Commercial Code as
in effect in any jurisdiction from time to time), other accounts receivable
(including any thereof constituting or evidenced by chattel paper, instruments
or general intangibles), all proceeds thereof and all rights (contractual and
other), collateral and other assets relating thereto, and

 

36

--------------------------------------------------------------------------------


 

(y) any business or activities incidental or related to such business, and
(b) is designated as a “Special Purpose Subsidiary” by the Borrower.

 

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) established by the Board
for Eurocurrency Liabilities (as defined in Regulation D of the Board). 
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D.  Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean a subsidiary of the Borrower.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to, in
its discretion, make loans pursuant to Section 2.22, as the same may be reduced
from time to time pursuant to Section 2.09.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean, as the context may require, (a) DBNY, acting
through any of its Affiliates or branches, in its capacity as lender of
Swingline Loans hereunder and (b) any other Lender that may become a Swingline
Lender pursuant to Section 2.22(h), with respect to Swingline Loans made by such
Lender.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Lease” shall mean of any Person (a) a so-called synthetic,
off-balance sheet or tax retention lease, or (b) an agreement for the use or
possession of property creating obligations that do not appear on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

 

37

--------------------------------------------------------------------------------


 

“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.  Unless the context shall otherwise require, the term “Term Lender”
shall include any Incremental Term Lender.

 

“Term Loan Commitment” shall mean, with respect to the Initial Term Lender, its
commitment to make a Term Loan on the Restatement Effective Date in an amount
equal to the aggregate principal amount of all Original Term Loans outstanding
immediately prior to the Restatement Effective Date minus the aggregate
principal amount of the Converted Term Loans.  Unless the context shall
otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments.

 

“Term Loan Maturity Date” shall mean the date that is seven years after the
Restatement Effective Date.

 

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

 

“Term Loans” shall mean (i) the Term Loans made by the Lenders to the Borrower
or converted from Original Term Loans pursuant to Section 2.01(b) and (ii) any
Original Term Loans.  Unless the context shall otherwise require, the term “Term
Loans” shall include any Incremental Term Loans and Replacement Term Loans.

 

“Total Consolidated Debt” shall mean, at any time of determination with respect
to the Borrower, without duplication, and (other than with respect to clause
(b)) classified as Indebtedness on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries, (a) the aggregate amount of
Indebtedness of the Borrower and the Restricted Subsidiaries for (i) borrowed
money or credit obtained or other similar monetary obligations, direct or
indirect, (including any unpaid reimbursement obligations with respect to
Letters of Credit, but excluding any contingent obligations with respect to
Letters of Credit outstanding), (ii) all obligations evidenced by notes, bonds,
debentures, or other similar debt instruments (other than performance bonds,
landfill closure and post closure bonds and related closure and post-closure
liability obligations), (iii) the deferred purchase price of assets or services
(other than  trade payables incurred in the ordinary course of business) and
(iv) all obligations, liabilities and Indebtedness relating to Capital Lease
Obligations and Synthetic Leases which correspond to principal,  plus
(b) Indebtedness of the type referred to in clause (a) of another Person
Guaranteed by the Borrower and the Restricted Subsidiaries.

 

“Total Consolidated Secured Debt” shall mean all Total Consolidated Debt secured
by a Lien on property or assets of the Borrower or a Restricted Subsidiary.

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of (i) Total
Consolidated Debt on such date, net of the aggregate amount of cash and Cash
Equivalents (other than cash or Cash Equivalents restricted in favor of any
Person other than the Administrative Agent or any Lender) held on such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect on such date.  As of
the Restatement Effective Date, the aggregate principal amount of the Total
Revolving Credit Commitment is $300,000,000.

 

“Transactions” shall mean, collectively, (a) the Amendment and Restatement,
(b) the refinancing of the Borrower’s Existing Senior Notes with the Senior
Notes (together with the Amendment and Restatement,

 

38

--------------------------------------------------------------------------------


 

the “Refinancing”) and (c) the payment of fees, costs and expenses incurred in
connection with the foregoing.

 

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

“UCP” shall mean with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“Unrestricted Subsidiary” shall mean (a) as of the Restatement Effective Date,
each Subsidiary of the Borrower listed on Schedule 1.01(e), (b) a Subsidiary of
the Borrower designated by the Borrower as an Unrestricted Subsidiary pursuant
to Section 5.17 subsequent to the Restatement Effective Date and (c) a
subsidiary of an Unrestricted Subsidiary.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“U.S. Lender” shall mean any Lender that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.20(f)(ii)(B)(iii).

 

“Wholly Owned Restricted Subsidiary” shall mean a Wholly Owned Subsidiary of the
Borrower that is a Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

“Yield Differential” shall have the meaning assigned to such term in
Section 2.26(b)(ii).

 

39

--------------------------------------------------------------------------------

 


 

SECTION 1.02.                              Terms Generally.  The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall”; and the words “asset” and “property” shall be
construed as having the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.  Except as otherwise expressly provided herein, (a) any reference in
this Agreement to any Loan Document shall mean such document as amended,
restated, supplemented or otherwise modified from time to time, in each case, in
accordance with the express terms of this Agreement, (b) all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the Original Closing Date on the operation of such covenant
(or if the Administrative Agent notifies the Borrower that the Required Lenders
wish to amend Article VI or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders and (c) for purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal.

 

SECTION 1.03.                              Pro Forma Calculations.  All pro
forma calculations permitted or required to be made by the Borrower or a
Subsidiary pursuant to this Agreement shall include only those adjustments that
(a) have been certified by a Financial Officer of the Borrower as having been
prepared in good faith based upon reasonable assumptions and/or (b) required by
the definition of Consolidated EBITDA.

 

SECTION 1.04.                              Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar
Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings
also may be classified and referred to by Class (e.g., a “Revolving Credit
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Credit Borrowing”).

 

SECTION 1.05.                              [Reserved].

 

SECTION 1.06.                              Limited Condition Acquisitions.  In
connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

 

(i)                                     determining compliance with any
provision of this Agreement which requires the calculation of the Total Net
Leverage Ratio or Senior Secured Net Leverage Ratio;

 

(ii)                                  determining the accuracy of
representations and warranties and/or whether a Default or Event of Default
shall have occurred and be continuing (or any subset of Defaults or Events of
Default); or

 

(iii)                               testing availability under baskets set forth
in this Agreement (including baskets measured as a percentage of Consolidated
Total Assets or by reference to the Available Amount);

 

40

--------------------------------------------------------------------------------


 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), with such option to be exercised on or prior to the date of
execution of the definitive agreements related to such Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness or Liens and the use of proceeds thereof), the
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with, regardless of compliance with such basket or ratio at
the time of consummation of the relevant transaction; provided that in the case
of a determination of the accuracy or representations and warranties, in any
event the accuracy of customary “specified representations” will still be
required at the time of the consummation of such Limited Condition Acquisition.

 

For the avoidance of doubt, if the Borrower has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket, including due to fluctuations in Consolidated EBITDA of the Borrower or
the Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations.  If the
Borrower has made an LCA Election for any Limited Condition Acquisition, then on
or following the relevant LCA Test Date and prior to the earlier of (i) the date
on which such Limited Condition Acquisition is consummated or (ii) the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a pro forma basis assuming such Limited
Condition Acquisition and the other transactions in connection therewith
(including any incurrence of Indebtedness or Liens and the use of proceeds
thereof) have been consummated.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.                              Commitments.

 

(a)                                 Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, each Lender
agrees, severally and not jointly, to make Revolving Loans to the Borrower, at
any time and from time to time after the Restatement Effective Date, and until
the earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment.  Within the limits set forth in the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans.  Amounts paid or prepaid in
respect of Term Loans may not be reborrowed.

 

(b)                                 Subject to the terms and conditions and
relying upon the representations and warranties herein set forth, (i) the
Initial Term Lender agrees to make a Term Loan to the Borrower (together with
each Loan converted pursuant to clause (ii) below, a “Term Loan”) on the
Restatement Effective Date in a principal amount not to exceed its Term Loan
Commitment and (ii) each Converted Term Loan of each Converting Term Lender
shall be deemed for all purposes hereunder to be a Term Loan of equal principal
amount of such Lender effective as of the Restatement Effective Date; provided
that the Term Loans shall initially consist of Eurodollar Loans with an Interest
Period equal to the remaining Interest Period on the Original Term Loans
immediately prior to the Restatement Effective Date.  Notwithstanding the
foregoing,

 

41

--------------------------------------------------------------------------------


 

the Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.02.  Amounts paid or prepaid in respect of Term Loans
may not be reborrowed.

 

(c)                                  Each Lender having an Incremental Loan
Commitment, severally and not jointly, hereby agrees, subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Loan Assumption Agreement, to make Incremental
Loans to the Borrower, in an aggregate principal amount not to exceed its
Incremental Loan Commitment.  Amounts paid or prepaid in respect of Incremental
Term Loans may not be reborrowed.

 

SECTION 2.02.                              Loans.

 

(a)                                 Each Loan (other than Swingline Loans) shall
be made as part of a Borrowing consisting of Loans made by the Lenders ratably
in accordance with their applicable Commitments; provided that the failure of
any Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to
Section 2.02(f) or Loans made pursuant to Section 2.22, (x) the Loans comprising
any Term Borrowing shall be in an aggregate principal amount that is (i) an
integral multiple of $1,000,000 and not less than $5,000,000 (except, with
respect to any Incremental Term Borrowing, to the extent otherwise provided in
the related Incremental Term Loan Assumption Agreement or (ii) equal to the
remaining available balance of the applicable Commitments and (y) the Loans
comprising any Revolving Credit Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $500,000 and not less than $500,000
or (ii) equal to the remaining available balance of the applicable Commitments.

 

(b)                                 Subject to Sections 2.02(f), 2.08, 2.15 and
2.22, each Borrowing shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower may request pursuant to Section 2.03.  Each Lender may at
its option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.  Borrowings of more than one Type
may be outstanding at the same time; provided further that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than twelve Eurodollar Borrowings outstanding hereunder at any time.  For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(c)                                  Except with respect to Loans made pursuant
to (i) Section 2.02(f) or (ii) Loans made pursuant to Section 2.22 (which Loans
shall be made in accordance with Section 2.22), each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account in New York City as the
Administrative Agent may designate not later than 2:00 p.m., New York City time,
and the Administrative Agent shall promptly credit the amounts so received to an
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s portion
of such Borrowing, the Administrative Agent may assume that such Lender has made
such portion available to the Administrative Agent on the date of such Borrowing
in accordance with paragraph (c) above and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made

 

42

--------------------------------------------------------------------------------


 

funds available then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, such Lender agrees, and the
Borrower agrees, to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower to but excluding the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, a rate determined
by the Administrative Agent to represent its cost of overnight or short-term
funds (which determination shall be conclusive absent manifest error).  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request any Revolving Credit
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Credit Maturity Date.

 

(f)                                   If the Issuing Bank shall not have
received from the Borrower the payment required to be made by
Section 2.23(e) within the time specified in such Section, the Issuing Bank will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each Revolving Credit Lender of such
L/C Disbursement and its Pro Rata Percentage thereof.  Each Revolving Credit
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Revolving Credit Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Pro Rata Percentage of such L/C Disbursement (it being understood
that (i) if the conditions precedent to borrowing set forth in Sections
4.01(b) and (c) have been satisfied, such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Revolving Credit Borrowing and
(ii) if such conditions precedent to borrowing have not been satisfied, then any
such amount paid by any Revolving Credit Lender shall not constitute a Loan and
shall not relieve the Borrower from their obligations to reimburse such L/C
Disbursement), and the Administrative Agent will promptly pay to the Issuing
Bank amounts so received by it from the Revolving Credit Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.23(e) prior to the time that any
Revolving Credit Lender makes any payment pursuant to this paragraph (f); any
such amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Credit Lenders that shall
have made such payments and to the Issuing Bank, as their interests may appear. 
If any Revolving Credit Lender shall not have made its Pro Rata Percentage of
such L/C Disbursement available to the Administrative Agent as provided above,
such Lender agrees, and the Borrower agrees to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this paragraph to but excluding the date such amount is paid, to
the Administrative Agent for the account of the Issuing Bank at (i) in the case
of the Borrower, a rate per annum equal to the interest rate applicable to ABR
Revolving Loans pursuant to Section 2.06(a) and (ii) in the case of such Lender,
for the first such day, the Federal Funds Effective Rate, and for each day
thereafter, the Alternate Base Rate.

 

SECTION 2.03.                              Borrowing Procedure.  In order to
request a Borrowing (other than a Swingline Loan, a deemed Borrowing pursuant to
Section 2.02(f) or a Mandatory Borrowing pursuant to Section 2.22(f), in each
case, as to which this Section 2.03 shall not apply), the Borrower shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 (noon), New York City time, three
Business Days before a proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the Business Day of
a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed

 

43

--------------------------------------------------------------------------------


 

promptly by hand delivery or fax to the Administrative Agent of a written
Borrowing Request and shall specify the following information: (i) whether the
Borrowing then being requested is to be a Term Borrowing, an Incremental Term
Borrowing or a Revolving Credit Borrowing, and whether such Borrowing is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02.  If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the applicable Lenders of any notice given pursuant to this
Section 2.03 (and the contents thereof), and of each Lender’s Pro Rata
Percentage of the requested Borrowing.

 

SECTION 2.04.                              Evidence of Debt; Repayment of Loans.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender (i) the
principal amount of each Term Loan of such Lender as provided in Section 2.11
and (ii) the then unpaid principal amount of each Revolving Loan of such Lender
on the Revolving Credit Maturity Date.  The Borrower hereby further promises to
pay to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Revolving Credit Maturity Date.

 

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made hereunder, the
Class and Type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Guarantor and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraphs (b) and (c) above shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

 

(d)                                 Any Lender may request that Loans made by it
hereunder be evidenced by a promissory note.  In such event, the Borrower shall
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in a form and substance reasonably acceptable to the
Administrative Agent and the Borrower.  Notwithstanding any other provision of
this Agreement, in the event any Lender shall request and receive such a
promissory note, the interests represented by such note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

44

--------------------------------------------------------------------------------


 

SECTION 2.05.                              Fees.

 

(a)                                 From and after the Restatement Effective
Date, the Borrower agrees to pay to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Revolving Credit Commitment
of such Lender shall expire or be terminated as provided herein, a commitment
fee (a “Commitment Fee”) equal to (x) if the Total Net Leverage Ratio of the
Borrower is greater than 4.00:1.00, 0.50% per annum or (y) if otherwise, 0.375%
per annum, in each case on the daily unused amount of the Revolving Credit
Commitment of such Lender during the preceding quarter (or other period
commencing with the Restatement Effective Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated).  All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  For purposes of calculating Commitment Fees only, no portion of the
Revolving Credit Commitments shall be deemed utilized as a result of outstanding
Swingline Loans.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter at the times and in the amounts specified therein (the
“Administrative Agent Fees”).

 

(c)                                  The Borrower agrees to pay (i) to each
Revolving Credit Lender, through the Administrative Agent, on the last Business
Day of March, June, September and December of each year and on the date on which
the Revolving Credit Commitment of such Lender shall expire or be terminated as
provided herein (if different from the last Business Day of one of the above
mentioned months), a fee (an “L/C Participation Fee”) calculated on such
Lender’s Pro Rata Percentage of the daily aggregate L/C Exposure (excluding the
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the Restatement Effective
Date or ending with the Revolving Credit Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Revolving Credit
Commitments of all Lenders shall have been terminated) at a rate per annum equal
to the Applicable Margin used to determine the interest rate on Revolving Credit
Borrowings comprised of Eurodollar Loans pursuant to Section 2.06(b) and (ii) to
the Issuing Bank with respect to each Letter of Credit (x) a fronting fee which
shall accrue at the greater of (A) a rate equal to 0.125% on the average daily
amount of the L/C Exposure (excluding any portion thereof attributable to unpaid
reimbursement obligations pursuant to Section 2.23(e)) and (B) $500 per annum,
in each case during the period from and including the Restatement Effective Date
to but excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there ceases to be any L/C Exposure as well as
(y) the customary issuance and drawing fees and the standard documentation,
administration, payment and cancellation charges specified from time to time by
the Issuing Bank (the “Issuing Bank Fees”).  All L/C Participation Fees and
Issuing Bank Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(d)                                 All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, if
and as appropriate, among the Lenders, except that the Issuing Bank Fees shall
be paid directly to the Issuing Bank.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

SECTION 2.06.                              Interest on Loans.

 

(a)                                 Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as applicable, at all times and calculated from and
including the

 

45

--------------------------------------------------------------------------------


 

date of such Borrowing to but excluding the date of repayment thereof) at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

 

(b)                                 Subject to the provisions of Section 2.07,
the Loans comprising each Eurodollar Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin.

 

(c)                                  Interest on each Loan shall be payable on
the Interest Payment Dates applicable to such Loan except as otherwise provided
in this Agreement.  The applicable Alternate Base Rate or Adjusted LIBO Rate for
each Interest Period or day within an Interest Period, as the case may be, shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.07.                              Default Interest.  If the Borrower
shall default in the payment of any principal of or interest on any Loan or any
other amount due hereunder or under any other Loan Document, by acceleration or
otherwise, then, until such defaulted amount shall have been paid in full, to
the extent permitted by law, all overdue amounts under this Agreement and the
other Loan Documents shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days at all times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.

 

SECTION 2.08.                              Alternate Rate of Interest.  In the
event, and on each occasion, that on the day two Business Days prior to the
commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that (i) Dollar deposits in the
principal amounts of the Loans comprising such Borrowing are not generally
available in the London interbank market, (ii) the rates at which such Dollar
deposits are being offered will not adequately and fairly reflect the cost to
the Lenders holding a majority in principal amount of the Loans affected thereby
of making or maintaining Eurodollar Loans during such Interest Period or
(iii) reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the
Administrative Agent shall, as soon as practicable thereafter, give written or
fax notice of such determination to the Borrower and the Lenders.  In the event
of any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 shall be deemed to be a request for an ABR
Borrowing.  Each determination by the Administrative Agent under this
Section 2.08 shall be conclusive absent manifest error.

 

SECTION 2.09.                              Termination and Reduction of
Commitments.

 

(a)                                 The Term Loan Commitments (other than any
Incremental Term Loan Commitments, which shall terminate as provided in the
related Incremental Term Loan Assumption Agreement) shall automatically
terminate upon the making of the Term Loans on the Restatement Effective Date. 
The Revolving Credit Commitments and the Swingline Commitment shall
automatically terminate on the Revolving Credit Maturity Date.  The L/C
Commitment shall automatically terminate on the earlier to occur of (i) the
termination of the Revolving Credit Commitments and (ii) the date 5 days prior
to the Revolving Credit Maturity Date.

 

(b)                                 Upon at least three Business Days’ prior
irrevocable written or fax notice to the Administrative Agent, the Borrower may
at any time in whole permanently terminate, or from time to time in part
permanently reduce, unutilized portions of the Revolving Credit Commitments or
the Swingline Commitment; provided that (i) each partial reduction of the
Revolving Credit Commitments shall be in an integral multiple of $1,000,000 and
in a minimum amount of $5,000,000, (ii) each partial reduction of the

 

46

--------------------------------------------------------------------------------


 

Swingline Commitment shall be in an integral multiple of $250,000 and in a
minimum amount of $1,000,000, (iii) the Total Revolving Credit Commitment shall
not be reduced to an amount that is less than the Aggregate Revolving Credit
Exposure at the time and (iv) any such termination or reduction notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(c)                                  Each reduction in the Term Loan Commitments
or the Revolving Credit Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective applicable Commitments.  The
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction, the Commitment Fees on
the amount of the Revolving Credit Commitments so terminated or reduced accrued
to but excluding the date of such termination or reduction.

 

(d)                                 The Term Loan Commitments shall
automatically terminate upon the funding of the Term Loans (and/or the
conversion of the Converted Term Loans) to be made on the Restatement Effective
Date.

 

SECTION 2.10.                              Conversion and Continuation of
Borrowings.  The Borrower shall have the right at any time upon delivery of an
irrevocable Interest Election Request to the Administrative Agent (a) not later
than 12:00 (noon), New York City time, one Business Day prior to conversion, to
convert any Eurodollar Borrowing into an ABR Borrowing, (b) not later than 12:00
(noon), New York City time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period and (c) not later than 12:00 (noon), New York City time, three
Business Days prior to conversion, to convert the Interest Period with respect
to any Eurodollar Borrowing to another permissible Interest Period, subject in
each case to the following:

 

(i)                                     [reserved];

 

(ii)                                  each conversion or continuation shall be
made pro rata among the Lenders in accordance with the respective principal
amounts of the Loans comprising the converted or continued Borrowing;

 

(iii)                               if less than all the outstanding principal
amount of any Borrowing shall be converted or continued, then each resulting
Borrowing shall satisfy the limitations specified in Sections 2.02(a) and
2.02(b) regarding the principal amount and maximum number of Borrowings of the
relevant Type;

 

(iv)                              each conversion shall be effected by each
Lender and the Administrative Agent by recording for the account of such Lender
the new Loan of such Lender resulting from such conversion and reducing the Loan
(or portion thereof) of such Lender being converted by an equivalent principal
amount; accrued interest on any Eurodollar Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

 

(v)                                 if any Eurodollar Borrowing is converted at
a time other than the end of the Interest Period applicable thereto, the
Borrower shall pay, upon demand, any amounts due to the Lenders pursuant to
Section 2.16;

 

(vi)                              any portion of a Borrowing maturing or
required to be repaid in less than one month may not be converted into or
continued as a Eurodollar Borrowing;

 

47

--------------------------------------------------------------------------------


 

(vii)                           any portion of a Eurodollar Borrowing that
cannot be continued as a Eurodollar Borrowing by reason of the immediately
preceding clause (vi) shall be automatically converted at the end of the
Interest Period in effect for such Borrowing into an ABR Borrowing;

 

(viii)                        no Interest Period may be selected for any
Eurodollar Term Borrowing that would end later than a Term Loan Repayment Date
occurring on or after the first day of such Interest Period if, after giving
effect to such selection, the aggregate outstanding amount of (A) the Eurodollar
Term Borrowings comprised of Term Loans or Other Term Loans, as applicable, with
Interest Periods ending on or prior to such Term Loan Repayment Date and (B) the
ABR Term Borrowings comprised of Term Loans or Other Term Loans, as applicable,
would not be at least equal to the principal amount of Term Borrowings to be
paid on such Term Loan Repayment Date; and

 

(ix)                              after the occurrence and during the
continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.

 

Each Interest Election Request pursuant to this Section 2.10 shall be
irrevocable and shall specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto. 
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  The
Administrative Agent shall promptly advise the Lenders of any notice given
pursuant to this Section 2.10 and of each Lender’s Pro Rata Percentage of any
converted or continued Borrowing.  If the Borrower shall not have given notice
in accordance with this Section 2.10 to continue any Borrowing into a subsequent
Interest Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing.

 

SECTION 2.11.                              Repayment of Term Borrowings.

 

(a)                                 (i)  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, (x) on the last day of
fiscal quarter of the Borrower, commencing with the first full fiscal quarter
after the Restatement Effective Date, or if any such date is not a Business Day,
on the next preceding Business Day (each such date being called a “Repayment
Date”), a principal amount of the Term Loans other than Other Term Loans (as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(e) and
2.26(d)) equal to 0.25% of the aggregate principal amount of all Term Loans
outstanding on the Restatement Effective Date and (y) on the Term Loan Maturity
Date, the aggregate principal amount of all Term Loans outstanding on such date,
in each case together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.

 

(ii)                                  The Borrower shall pay to the
Administrative Agent, for the account of the Incremental Term Lenders, on each
Incremental Term Loan Repayment Date, a principal amount of the Other Term Loans
(as adjusted from time to time pursuant to Sections 2.11(b), 2.12 and 2.13(e))
equal to the amount set forth for such date in the applicable Incremental Term
Loan Assumption Agreement, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment.

 

48

--------------------------------------------------------------------------------


 

(b)                                 In the event and on each occasion that the
Term Loan Commitments shall be reduced or shall expire or terminate other than
as a result of the making of a Term Loan, the installments payable on each
Repayment Date shall be reduced pro rata by an aggregate amount equal to the
amount of such reduction, expiration or termination.

 

(c)                                  To the extent not previously paid, all Term
Loans and Other Term Loans shall be due and payable on the Term Loan Maturity
Date and the applicable Incremental Term Loan Maturity Date, respectively,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of payment.

 

(d)                                 All repayments pursuant to this Section 2.11
shall be subject to Section 2.16, but shall otherwise be without premium or
penalty.

 

SECTION 2.12.                              Voluntary Prepayment.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Loans, or
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) at least one Business Day prior to the date of prepayment in the case of
ABR Loans, to the Administrative Agent before 12:00 (noon), New York City time;
provided that each partial prepayment shall be in an amount (x) with respect to
Term Loans, that is an integral multiple of $1,000,000 and not less than
$5,000,000 (or such lesser amount as is acceptable to the Administrative Agent
in any given case), (y) with respect to Revolving Loans, that is an integral
multiple of $100,000 and not less than $250,000 (or such lesser amount as is
acceptable to the Administrative Agent in any given case) and (z) with respect
to Swingline Loans, that is an integral multiple of $100,000 and not less than
$250,000 (or such lesser amount as is acceptable to the Administrative Agent in
any given case).

 

(b)                                 Voluntary prepayments of Term Loans shall be
applied against the remaining scheduled installments of principal due in respect
of the Term Loans under Section 2.11 as directed by the Borrower (or, absent
such directions, in direct order of maturity).

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid but may state that it is subject to any condition precedent, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied; provided further, that the provisions of
Section 2.16 shall apply with respect to any such revocation or extension.  All
prepayments under this Section 2.12 shall be subject to Sections 2.12(d) and
2.16 but otherwise without premium or penalty.  All prepayments under this
Section 2.12 (other than prepayments of ABR Revolving Loans that are not made in
connection with the termination or permanent reduction of the Revolving Credit
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

 

(d)                                 Upon any voluntary prepayment of Term Loans
pursuant to this Section 2.12 in connection with a Repricing Event on or prior
to the date that is 180 days after the Restatement Effective Date, the Borrower
shall pay a prepayment fee of one percent (1.00%) of the principal amount of the
Term Loans so prepaid or subject to such Repricing Event, as applicable.

 

49

--------------------------------------------------------------------------------


 

SECTION 2.13.                              Mandatory Prepayments.

 

(a)                                 In the event of any termination of all the
Revolving Credit Commitments, the Borrower shall, on the date of such
termination, repay or prepay all of their outstanding Revolving Credit
Borrowings and all outstanding Swingline Loans and replace or cause to be
canceled (or make other arrangements satisfactory to the Administrative Agent
and the Issuing Bank in its sole and absolute discretion with respect to) all
outstanding Letters of Credit.  If, after giving effect to any partial reduction
of the Revolving Credit Commitments or at any other time, the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Credit Commitment,
then the Borrower shall, on the date of such reduction or at such other time,
repay or prepay Revolving Credit Borrowings or Swingline Loans (or a combination
thereof) and, after the Revolving Credit Borrowings and Swingline Loans shall
have been repaid or prepaid in full, replace or cause to be canceled (or make
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
in its sole and absolute discretion with respect to) Letters of Credit in an
amount sufficient to eliminate such excess.

 

(b)                                 Not later than the fifth Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale
occurring on or after the Restatement Effective Date, the Borrower shall apply
100% of the Net Cash Proceeds received with respect thereto to prepay
outstanding Term Loans in accordance with Section 2.13(e) to the extent such Net
Cash Proceeds, together with the Net Cash Proceeds of all Asset Sales prior to
the date of such sale, exceed $25,000,000 in any fiscal year.

 

(c)                                  No later than the earlier of (i) 105 days
after the end of each fiscal year of the Borrower, commencing with the fiscal
year ending on December 31, 2017 and (ii) 15 days after the date on which the
financial statements with respect to such period are delivered pursuant to
Section 5.01(a), the Borrower shall prepay outstanding Term Loans in accordance
with Section 2.13(e) in an aggregate principal amount equal to (x) the ECF
Percentage of Excess Cash Flow for the fiscal year then ended minus
(y) voluntary prepayments of Term Loans under Section 2.12 during such fiscal
year or following such fiscal year but prior to the date the prepayment would be
required pursuant to this Section 2.13(c) and, in each case, after the
Restatement Effective Date, but only to the extent that the Indebtedness so
prepaid by its terms cannot be reborrowed or redrawn and such prepayments do not
occur in connection with a refinancing of all or any portion of such
Indebtedness.

 

(d)                                 In the event that any Loan Party or a
Restricted Subsidiary shall receive Net Cash Proceeds from the issuance or
incurrence of Indebtedness for money borrowed of any Loan Party or a Restricted
Subsidiary (other than any cash proceeds from the issuance of Indebtedness for
money borrowed permitted pursuant to Section 6.03), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by such Loan
Party or such Restricted Subsidiary, apply an amount equal to 100% of such Net
Cash Proceeds to prepay outstanding Term Loans in accordance with
Section 2.13(e).

 

(e)                                  Mandatory prepayments of outstanding Term
Loans under this Agreement shall be allocated pro rata between the Term Loans
and any Other Term Loans that are secured on a pari passu basis with the Term
Loans and applied in the case of the first four installments, in direct order of
maturity and thereafter, pro rata against the remaining scheduled installments
of principal due in respect of the Term Loans and such Other Term Loans under
Sections 2.11(a)(i) and (ii), respectively; provided that such mandatory
prepayments shall be applied first to Term Loans that are ABR Loans to the full
extent thereof before application to Term Loans that are Eurodollar Loans;
provided, further, that if a Lender rejects its applicable share of such
mandatory prepayments, then such mandatory prepayments shall be applied pro rata
across ABR Loans and Eurodollar Loans.  To the extent the amount of any
mandatory prepayment required under Section 2.13(b), (c) or (d) exceeds the
aggregate principal amount of Term Loans then outstanding

 

50

--------------------------------------------------------------------------------


 

under this Agreement, such excess shall be applied to permanently reduce the
then outstanding Revolving Credit Commitments in an amount equal to such excess.

 

(f)                                   The Borrower shall deliver to the
Administrative Agent, at the time of each prepayment required under this
Section 2.13, (i) a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment to be paid by the Borrower (other than in connection with a mandatory
prepayment under Section 2.13(c) to the extent such calculation is set forth in
the compliance certificate delivered pursuant to Section 5.02(a)) and
(ii) (other than in connection with a mandatory prepayment under
Section 2.13(a)) at least three Business Days prior written notice of such
prepayment.  Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid.  All prepayments of Borrowings under this
Section 2.13 shall be subject to Section 2.16, but shall otherwise be without
premium or penalty, and shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment (other
than prepayments of ABR Revolving Loans that are not made in connection with the
termination or permanent reduction of the Revolving Credit Commitments).

 

(g)                                  The Borrower shall prepay all Original Term
Loans that are not Converted Term Loans on the Restatement Effective Date.

 

SECTION 2.14.                              Reserve Requirements; Change in
Circumstances.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank (except any such reserve requirement
which is reflected in the Adjusted LIBO Rate), (ii) subject any Recipient to any
Taxes (other than any Excluded Taxes, or any Indemnified Taxes or Other Taxes
indemnifiable under Section 2.20) on or in respect of its loans, loan payments,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto or (iii) shall impose on such
Lender or the Issuing Bank or the London interbank market any other condition
(other than Taxes) affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein, and the result of any
of the foregoing shall be to increase the cost to such Lender, the Issuing Bank
or such other Recipient of making or maintaining any Eurodollar Loan (or, in the
case of any Change in Law with respect to Taxes, any Loan) or increase the cost
to any Lender, the Issuing Bank or such other Recipient of issuing or
maintaining any Letter of Credit or purchasing or maintaining a participation
therein or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender, the
Issuing Bank or such other Recipient to be material, then the Borrower will pay
to such Lender, the Issuing Bank or such other Recipient, as the case may be,
upon demand such additional amount or amounts as will compensate such Lender,
the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made or participations in Letters of Credit purchased by such Lender
pursuant hereto or the Letters of Credit issued by the Issuing Bank pursuant
hereto to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity) by an amount deemed by such
Lender or

 

51

--------------------------------------------------------------------------------


 

the Issuing Bank to be material, then from time to time the Borrower shall pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender, the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender, an Issuing Bank
or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, the Issuing Bank or such other Recipient or the holding
company of either, as applicable, as specified in paragraph (a) or (b) above
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender, the Issuing Bank or such other
Recipient the amount shown as due on any such certificate delivered by it within
10 days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender,
the Issuing Bank or such other Recipient to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s, the Issuing
Bank’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender,
the Issuing Bank or such other Recipient under paragraph (a) or (b) above with
respect to increased costs or reductions with respect to any period prior to the
date that is 180 days prior to such request; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period. 
The protection of this Section 2.14 shall be available to each Lender, the
Issuing Bank and each other Recipient regardless of any possible contention of
the invalidity or inapplicability of the Change in Law that shall have occurred
or been imposed.

 

SECTION 2.15.                              Change in Legality.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)                                     such Lender may declare that Eurodollar
Loans will not thereafter (for the duration of such unlawfulness) be made by
such Lender hereunder (or be continued for additional Interest Periods) and ABR
Loans will not thereafter (for such duration) be converted into Eurodollar
Loans, whereupon any request for a Eurodollar Borrowing (or to convert an ABR
Borrowing to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii)                                  such Lender may require that all
outstanding Eurodollar Loans made by it be converted to ABR Loans, in which
event all such Eurodollar Loans shall be automatically converted to ABR Loans as
of the effective date of such notice as provided in paragraph (b) below.

 

(b)                                 For purposes of this Section 2.15, a notice
to the Borrower by any Lender shall be effective as to each Eurodollar Loan made
by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Eurodollar Loan; in all other cases such notice shall be
effective on the date of receipt by the Borrower.

 

SECTION 2.16.                              Breakage.  The Borrower shall
indemnify each Lender against any loss or expense that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or

 

52

--------------------------------------------------------------------------------


 

being deemed to receive any amount on account of the principal of any Eurodollar
Loan prior to the end of the Interest Period in effect therefor, (ii) the
conversion of any Eurodollar Loan to an ABR Loan, or the conversion of the
Interest Period with respect to any Eurodollar Loan, in each case other than on
the last day of the Interest Period in effect therefor, or (iii) any Eurodollar
Loan to be made by such Lender (including any Eurodollar Loan to be made
pursuant to a conversion or continuation under Section 2.10) not being made
after notice of such Loan shall have been given by the Borrower hereunder (any
of the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A certificate of any Lender setting forth in reasonable detail any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

 

SECTION 2.17.                              Pro Rata Treatment.  Except (a) with
respect to an assignment of Term Loans to the Borrower or a Subsidiary pursuant
to Section 9.04(l), (b) with respect to extensions of the Term Loan Maturity
Date or the Revolving Credit Maturity Date as provided in Section 2.27, (c) with
respect to the prepayment in full of the Loans and termination of the
Commitments of a non-consenting Lender as provided in Section 2.21, and (d) as
provided below in this Section 2.17 with respect to Swingline Loans, subject to
the express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders,
and as required under Section 2.15, each Borrowing, each payment or prepayment
of principal of any Borrowing, each payment of interest on the Loans, each
payment of the Commitment Fees, each reduction of the Term Loan Commitments or
the Revolving Credit Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective applicable
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans). 
For purposes of determining the available Revolving Credit Commitments of the
Lenders at any time, each outstanding Swingline Loan shall be deemed to have
utilized the Revolving Credit Commitments of the Lenders (including those
Lenders which shall not have made Swingline Loans) pro rata in accordance with
such respective Revolving Credit Commitments.  Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole Dollar amount.

 

SECTION 2.18.                              Sharing of Setoffs.  Each Lender
agrees that if it shall, through the exercise of a right of banker’s lien,
setoff or counterclaim against the Borrower or any other Loan Party, or pursuant
to a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loan or L/C Disbursement as a result of which the unpaid
principal portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or counterclaim or other event was to the principal amount
of all

 

53

--------------------------------------------------------------------------------


 

Loans and L/C Exposure outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided that (i) if any such purchase or
adjustments shall be made pursuant to this Section 2.18 and the payment giving
rise thereto shall thereafter be recovered, such purchase or adjustments shall
be rescinded to the extent of such recovery and the purchase price or adjustment
restored without interest and (ii) the provisions of this Section 2.18 shall not
be construed to apply to (x) any payment made by the Borrower or a Subsidiary
pursuant to and in accordance with the express terms of this Agreement
(including, without limitation, in connection with an assignment of Term Loans
to the Borrower or a Subsidiary pursuant to Section 9.04(l)) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or Participant.  The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan or L/C Disbursement deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Lender by reason thereof as fully as if such Lender had made a Loan directly to
the Borrower in the amount of such participation.

 

SECTION 2.19.                              Payments.

 

(a)                                 The Borrower shall make each payment
(including principal of or interest on any Borrowing, any L/C Disbursement or
any Fees or other amounts) hereunder or under any other Loan Document not later
than 12:00 (noon), New York City time, on the date when due in immediately
available Dollars, without setoff, defense or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  Each such payment
(other than (i) Issuing Bank Fees, which shall be paid directly to the Issuing
Bank, and (ii) principal of and interest on Swingline Loans, which shall be paid
directly to the Swingline Lender except as otherwise provided in
Section 2.22(e)) shall be made to the Administrative Agent at its offices at 60
Wall Street, New York, NY 10005.  The Administrative Agent shall promptly
distribute to each Lender any payments received by the Administrative Agent on
behalf of such Lender.

 

(b)                                 Except as otherwise expressly provided
herein, whenever any payment (including principal of or interest on any
Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.

 

SECTION 2.20.                              Taxes.

 

(a)                                 Issuing Bank.  For the avoidance of doubt,
for purposes of this Section 2.20, the term “Lender” includes any Issuing Bank
and any Swingline Lender.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable law requires the
deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax or Other Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Lender (or where the Administrative Agent receives payments for its
own account) receives an amount equal to the sum it would have received had no
such deduction or withholding been made.

 

54

--------------------------------------------------------------------------------

 


 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.20) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability prepared in good faith and delivered to
the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.20, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
any payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               each U.S. Lender shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding;

 

(B)                               each Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party,
executed originals of IRS Form W-8BEN-E or W-8BEN (or any successor forms)
establishing an exemption from, or reduction of, U.S. federal withholding, and
such other documentation as required by the Code;

 

(ii)                                  executed originals of IRS Form W-8ECI (or
any successor forms);

 

55

--------------------------------------------------------------------------------


 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 871(h) or
Section 881(c) of the Code, (x) certificates substantially in the form of
Exhibit K (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
IRS Form W-8BEN-E or W-8BEN (or any successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents (or
successor forms) from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, a U.S. Tax Compliance Certificate may be provided by such
Foreign Lender on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA and/or to determine the amount, if any, to
deduct and withhold from such payment.  Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Restatement
Effective Date.

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the Administrative Agent in
writing of its inability to do so.  Notwithstanding any other provisions of this
Section 2.20(f), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.20(f).

 

(g)                                  Treatment of Certain Refunds.  If and to
the extent that a Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified pursuant to this Section 2.20 (including by the
payment of additional

 

56

--------------------------------------------------------------------------------


 

amounts pursuant to this Section 2.20), it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.20 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes imposed on the
receipt of such refund) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax to which the refund relates had never been imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Loan Party or any other
Person.

 

(h)                                 FATCA Non-grandfathering. From and after the
Restatement Effective Date, solely for purposes of FATCA, the Borrower and the
Administrative Agent shall treat, and the Lenders hereby authorize the Borrower
and the Administrative Agent to treat, the Agreement and all Loans made
thereunder (including any Loans already outstanding) as no longer qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation section
1.1471-2(b)(2)(i).

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.20 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

SECTION 2.21.                              Assignment of Commitments Under
Certain Circumstances; Duty to Mitigate.

 

(a)                                 In the event (i) any Lender or the Issuing
Bank delivers a certificate requesting compensation pursuant to Section 2.14,
(ii) any Lender or the Issuing Bank delivers a notice described in Section 2.15,
(iii) the Borrower is required to pay any Indemnified Taxes or additional
amounts with respect thereto to any Lender or the Issuing Bank or any
Governmental Authority on account of any Lender or the Issuing Bank pursuant to
Section 2.20, (iv) any Lender refuses to consent to any amendment, waiver or
other modification of any Loan Document requested by the Borrower that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders or (v) any Lender becomes a Defaulting Lender, then, (I) in the case of
clause (iv) above, the Borrower may, so long as no Event of Default under
Section 7.01(a), (f) or (g) then exists or will exist immediately after giving
effect to the relevant prepayment, upon notice to the Administrative Agent and
the Issuing Bank, prepay in full the Loans and, if applicable, terminate the
Commitments of such Lender, by paying to such Lender an amount equal to the sum
of the principal of and interest accrued to the date of such payment on the
outstanding Loans or L/C Disbursements of such Lender, plus all Fees and other
amounts accrued for the account of such Lender hereunder with respect thereto
(including any amounts under Sections 2.14 and 2.16 and, if in connection with
an amendment or modification to this Agreement to effect a Repricing Event on or
prior to the date that is 180 days after the Restatement Effective Date, the
prepayment fee pursuant to Section 2.12(d)); and (II) in each case, the Borrower
may, at its sole expense and effort (including with respect to the processing
and recordation fee referred to in Section 9.04(b)), upon notice to such Lender
or the Issuing Bank, as the case may be, and the Administrative Agent, require
such Lender or the Issuing Bank to transfer and assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
of its interests,

 

57

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement (or, in the case of clause
(iv) above, all of its interests, rights and obligations with respect to the
Class of Loans or Commitments that is the subject of the related consent,
amendment, waiver or other modification) to an Eligible Assignee that shall
assume such assigned obligations (and, with respect to clause (iv) above, shall
consent to such requested amendment, waiver or other modification); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Credit Commitment is being assigned, of the Issuing
Bank and the Swingline Lender) to the extent required under Section 9.04, which
consents shall not unreasonably be withheld, conditioned or delayed and (z) the
Borrower or such assignee shall have paid to the affected Lender or the Issuing
Bank in immediately available funds an amount equal to the sum of the principal
of and interest accrued to the date of such payment on the outstanding Loans or
L/C Disbursements of such Lender or the Issuing Bank, respectively, plus all
Fees and other amounts accrued for the account of such Lender or the Issuing
Bank hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, in connection with an assignment pursuant to clause (iv) above
relating to an amendment or modification to this Agreement to effect a Repricing
Event on or prior to the date that is 180 days after the Restatement Effective
Date, the prepayment fee pursuant to Section 2.12(d) (with such assignment being
deemed to be a voluntary prepayment for purposes of determining the
applicability of Section 2.12(d)), such amount to be payable by the Borrower);
provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or the Issuing Bank’s
claim for compensation under Section 2.14, notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or the Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, cease to have the
consequences specified in Section 2.15 or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or the Issuing Bank pursuant to paragraph
(b) below), or if such Lender or the Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event, shall withdraw its notice under Section 2.15 or shall waive its right to
further payments under Section 2.20 in respect of such circumstances or event or
shall consent to the proposed amendment, waiver, consent or other modification,
as the case may be, then such Lender or the Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder.  Each Lender and
the Issuing Bank hereby grants to the Administrative Agent an irrevocable power
of attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender or the Issuing Bank, as the case may be, as assignor, any
Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s or the Issuing Bank’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).

 

(b)                                 If (i) any Lender or the Issuing Bank shall
request compensation under Section 2.14, (ii) any Lender or the Issuing Bank
delivers a notice described in Section 2.15 or (iii) the Borrower is required to
pay any Indemnified Taxes or additional amounts with respect thereto to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender or the Issuing Bank, pursuant to Section 2.20, then such Lender or the
Issuing Bank shall use reasonable efforts (which shall not require such Lender
or the Issuing Bank to incur an unreimbursed loss or unreimbursed cost or
expense or otherwise take any action inconsistent with its internal policies or
legal or regulatory restrictions or suffer any disadvantage or burden deemed by
it to be material) to assign its rights (other than its existing rights to
payments pursuant to Section 2.14 or Section 2.20) and delegate and transfer its
obligations hereunder to another of its offices, branches or affiliates, if such
assignment would reduce its claims for compensation under Section 2.14 or
Section 2.20, would enable it to withdraw its notice pursuant to Section 2.15 or
would reduce amounts payable pursuant to Section 2.20, as the case may be, in
the future.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the Issuing Bank in connection with any such
assignment, delegation and transfer.

 

58

--------------------------------------------------------------------------------


 

SECTION 2.22.                              Swingline Loans.

 

(a)                                 Swingline Commitment.  Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender may, in its sole and absolute discretion, make
Swingline Loans to the Borrower at any time and from time to time after the
Restatement Effective Date and until the earlier of the Revolving Credit
Maturity Date and the termination of the Revolving Credit Commitments, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of all Swingline Loans exceeding $30,000,000
or (ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment.  Each Swingline
Loan (other than Swingline Loans made pursuant to Section 2.22(g)) shall be in a
principal amount that is an integral multiple of $1,000,000.  The Swingline
Commitment may be terminated or reduced from time to time as provided herein. 
Within the foregoing limits, the Borrower may borrow, pay or prepay and reborrow
Swingline Loans hereunder, subject to the terms, conditions and limitations set
forth herein.  Notwithstanding anything to the contrary contained in this
Section 2.22 or elsewhere in this Agreement, the Swingline Lender shall not make
any Swingline Loan after it has received written notice from the Borrower, any
other Loan Party or the Required Lenders stating that a Default or an Event of
Default exists and is continuing until such time as the Swingline Lender shall
have received written notice (A) of rescission of all such notices from the
party or parties originally delivering such notice or notices or (B) of the
waiver of such Default or Event of Default in accordance with Section 9.08(b).

 

(b)                                 Swingline Loans.  Other than with respect to
Swingline Loans made pursuant to Section 2.22(g), the Borrower shall notify the
Swingline Lender (with a copy to the Administrative Agent) by fax, or by
telephone (promptly confirmed by fax), not later than 1:00 p.m., New York City
time, on the day of a proposed Swingline Loan.  Such notice shall be delivered
on a Business Day, shall be irrevocable and shall refer to this Agreement and
shall specify the requested date (which shall be a Business Day) and amount of
such Swingline Loan and the wire transfer instructions for the account of the
Borrower to which the proceeds of the Swingline Loan should be disbursed.  The
Swingline Lender shall make each Swingline Loan by wire transfer to the account
specified in such request.

 

(c)                                  Prepayment.  The Borrower shall have the
right at any time and from time to time to prepay any Swingline Loan, in whole
or in part, upon giving irrevocable written or fax notice (or telephone notice
promptly confirmed by written or fax notice) to the Swingline Lender (with a
copy to the Administrative Agent) before 12:00 (noon), New York City time, on
the date of prepayment at the Swingline Lender’s address for notices specified
in Section 9.01.

 

(d)                                 Interest.  Each Swingline Loan shall be an
ABR Loan and, subject to the provisions of Section 2.07, shall bear interest as
provided in Section 2.06(a).

 

(e)                                  Participations.  The Swingline Lender may,
by written notice referencing this Section 2.22(e) given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day, in its
sole discretion, require the Revolving Credit Lenders to acquire participations
on such Business Day in all or a portion of the Swingline Loans outstanding;
provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 7.01(f) or
(g) or upon the exercise of any of the remedies provided in the last paragraph
of Section 7.01.  Such notice shall specify the aggregate amount of Swingline
Loans in which the Revolving Credit Lenders will participate.  The
Administrative Agent will, promptly upon receipt of such notice, give notice to
each Revolving Credit Lender, specifying in such notice such Lender’s Pro Rata
Percentage of such Swingline Loan.  In furtherance of the foregoing, each
Revolving Credit Lender hereby irrevocably, absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Revolving Credit Lender’s
Pro Rata Percentage

 

59

--------------------------------------------------------------------------------


 

of such Swingline Loan.  Each Revolving Credit Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each Revolving Credit
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in
Section 2.02(c) (and in no event not later than 3:00 p.m., New York City time)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders) and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments by the Borrower in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other Person
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other Person liable for obligations of the Borrower) of any
default in the payment thereof.

 

(f)                                   Mandatory Borrowings.  The Swingline
Lender may, by written notice referencing this Section 2.22(f) given to the
Administrative Agent not later than 1:00 p.m., New York City time, on any
Business Day, in its sole discretion, require that the Swingline Lender’s
outstanding Swingline Loans shall be funded with one or more Borrowings of
Revolving Loans; provided that such notice shall be deemed to have been
automatically given upon the occurrence of a Default or an Event of Default
under Section 7.01(f) or (g) or upon the exercise of any of the remedies
provided in the last paragraph of Section 7.01, in which case one or more
Borrowings of Revolving Loans constituting ABR Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all Revolving Credit Lenders based on their Pro Rata Percentages and the
proceeds thereof shall be applied directly by the Administrative Agent to repay
the Swingline Lender for such outstanding Swingline Loans.  Each Revolving
Credit Lender hereby irrevocably, absolutely and unconditionally, agrees to make
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Administrative Agent on behalf of
the Swingline Lender.  Each Revolving Credit Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02(c) with respect to Loans made by
such Lender (and Section 2.02(c) shall apply, mutatis mutandis, to the payment
obligations of the Lenders) and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders.  The
Administrative Agent shall notify the Borrower of any Mandatory Borrowing made
pursuant to this paragraph.  Any amounts received by the Swingline Lender from
the Borrower (or other Person on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a
Mandatory Borrowing shall be promptly remitted to the Administrative Agent; any
such amounts received by the Administrative Agent shall be promptly remitted by
the Administrative Agent to the Revolving Credit Lenders that shall have funded
their obligations pursuant to this paragraph and to the Swingline Lender, as
their interests may appear.  The refinancing of a Swingline Loan with a
Mandatory Borrowing pursuant to this paragraph shall not relieve the Borrower
(or other Person liable for obligations of the Borrower) of any default in the
payment of such Mandatory Borrowing.  Mandatory Borrowings shall be made upon
the notice specified above, with the Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of the Mandatory Borrowings as
set forth in this Section 2.22(f).

 

60

--------------------------------------------------------------------------------


 

(g)                                  Check Overdrafts.  The Swingline Lender may
also, in its sole and absolute discretion and without regard to the minimum
increments set forth in Section 2.22(a), make Swingline Loans to the Borrower by
entry of credits to the Borrower’s operating account(s) with the Swingline
Lender to cover checks which the Borrower has drawn or made against such account
and shall promptly (and in no event not later than 3:00 p.m., New York City time
on such day) provide written notice to the Administrative Agent specifying the
amount of any overdrafts being advanced as Swingline Loans and the date on which
such Loans are made.  The Borrower hereby requests and authorizes the Swingline
Lender to make from time to time such Swingline Loans by means of appropriate
entries of such credits sufficient to cover checks then presented.  The Borrower
acknowledges and agrees that, unless otherwise expressly set forth in this
Section 2.22(g), the making of such Swingline Loans shall be subject in all
respects to the provisions of this Agreement as if they were Swingline Loans
covered by a request under Section 2.22(b) and the requirements that the
applicable provisions of Section 4.03 (in the case of Swingline Loans made on
the Restatement Effective Date) and Section 4.01 be satisfied.  All actions
taken by the Swingline Lender pursuant to the provisions of this
Section 2.22(g) shall be conclusive and binding on the Borrower absent manifest
error or such Swingline Lender’s gross negligence or willful misconduct.  Each
Revolving Credit Lender shall be obligated to (x) acquire participations in any
Swingline Loan made pursuant to this Section 2.22(g) in accordance with
Section 2.22(e) and (y) fund a Mandatory Borrowing in connection with this
Section 2.22(g) in accordance with Section 2.22(f), as applicable; provided that
prior to (i) the occurrence of a Default or an Event of Default or (ii) the
Swingline Lender terminating or suspending its obligations to make Swingline
Loans, the Swingline Lender may deliver notice to the Administrative Agent
requiring the Revolving Credit Lenders to acquire such participations or fund
such Mandatory Borrowing, as applicable, solely to the extent that the aggregate
principal amount of such Swingline Loans is at least $100,000.

 

(h)                                 Additional Swingline Lenders.  The Borrower
may, at any time and from time to time with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed)
and such Lender, designate one or more additional Lenders to act as a swingline
lender under the terms of this Agreement, subject to reporting requirements
reasonably satisfactory to the Administrative Agent with respect to issuances,
amendments, extensions and terminations of Swingline Loans by such additional
swingline lender.  Any Lender designated as a swingline lender pursuant to this
paragraph (h) shall be deemed to be a “Swingline Lender” (in addition to being a
Lender) in respect of Swingline Loans issued or to be issued by such Lender,
and, with respect to such Swingline Loan, such term shall thereafter apply to
the other Swingline Lender and such Lender.

 

SECTION 2.23.                              Letters of Credit.

 

(a)                                 General.  The Borrower may request the
issuance of a Letter of Credit on and after the Restatement Effective Date for
its own account or for the account of any of the Restricted Subsidiaries (in
which case the Borrower and such Restricted Subsidiary shall be co-applicants
with respect to such Letter of Credit), which may be (x) in the case of a Letter
of Credit for the benefit of any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by the Issuing
Bank or in such other form as is reasonably acceptable to the Issuing Bank, and
(y) in the case of a Letter of Credit for the benefit of sellers of goods to the
Borrower or any of the Subsidiaries, an irrevocable trade letter of credit, in a
form customarily used by the Issuing Bank or in such other form as has been
approved by the Issuing Bank, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time on
and after the Restatement Effective Date, while the L/C Commitment remains in
effect as set forth in Section 2.09(a); provided that none of Barclays Bank PLC,
Credit Suisse AG or any of their respective Affiliates shall be obligated to
issue any Letters of Credit pursuant to this Section 2.23(a)(y).  This
Section 2.23 shall not be construed to impose an obligation upon the Issuing
Bank to issue any Letter

 

61

--------------------------------------------------------------------------------


 

of Credit that is inconsistent with the terms and conditions of this Agreement. 
All Letters of Credit shall be denominated in Dollars.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  In order to request the issuance of a Letter of
Credit (or to amend, renew or extend an existing Letter of Credit), the Borrower
shall hand deliver or fax to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice substantially in the form of Exhibit N (or such form as
required by such Issuing Bank) requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare such Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if, and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that, after giving effect to such
issuance, amendment, renewal or extension (i) the aggregate principal amount of
outstanding Letters of Credit issued by any Issuing Bank shall not exceed such
Issuing Bank’s L/C Commitment, (ii) the L/C Exposure shall not exceed the
Aggregate L/C Commitment and (iii) the Aggregate Revolving Credit Exposure shall
not exceed the Total Revolving Credit Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at the close of business on the earlier of the date one year after
the date of the issuance of such Letter of Credit and the date that is five
Business Days prior to the Revolving Credit Maturity Date, unless such Letter of
Credit expires by its terms on an earlier date; provided that a Letter of Credit
may, upon the request of the Borrower, include a provision whereby such Letter
of Credit shall be renewed automatically for additional consecutive periods of
12 months or less (but not beyond the date that is five Business Days prior to
the Revolving Credit Maturity Date) unless the Issuing Bank notifies the
beneficiary thereof at least 30 days (or such longer period as may be specified
in such Letter of Credit) prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Revolving Credit Lender, and
each such Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Credit Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Pro Rata Percentage of each L/C Disbursement made by the Issuing
Bank and not reimbursed by the Borrower (or, if applicable, another party
pursuant to its obligations under any other Loan Document) forthwith on the date
due as provided in Section 2.02(f).  Each Revolving Credit Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit, the Borrower shall
pay to the Administrative Agent an amount equal to such L/C Disbursement within
one Business Day after the Borrower shall have received notice from the Issuing
Bank that payment of such draft will be made; provided that the Borrower may,
subject to satisfaction of the conditions to borrowing set forth in Section 4.01
and the prior notice requirements in Section 2.03 or 2.22(b), as applicable,
request that such payment be financed with (x) an ABR Revolving Credit Borrowing
in an amount equal to such payment or (y) subject to availability under the
Swingline Commitment

 

62

--------------------------------------------------------------------------------


 

and the Swingline Lender’s consent to provide such a Swingline Loan, a Swingline
Loan in an amount equal to such payment, and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Credit Borrowing or Swingline Loan, as applicable.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligations to reimburse L/C Disbursements as provided in paragraph (e) above
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement, under any and all
circumstances whatsoever, and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
(other than payment of the relevant obligation in full in cash) or other right
that the Borrower, any other party guaranteeing, or otherwise obligated with,
the Borrower, a Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Bank, the Lenders, the Administrative Agent or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.23,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank.  However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.  It
is further understood and agreed that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit

 

63

--------------------------------------------------------------------------------


 

proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever and (ii) any noncompliance in any immaterial
respect of the documents presented under such Letter of Credit with the terms
thereof shall, in each case, be deemed not to constitute gross negligence or
willful misconduct of the Issuing Bank.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall as promptly as possible give telephonic notification and email
notification to the Administrative Agent and the Borrower of such demand for
payment and whether the Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligations to reimburse the Issuing Bank
and the Revolving Credit Lenders with respect to any such L/C Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any L/C Disbursement in respect of a Letter of Credit issued by the Issuing
Bank, then, unless the Borrower shall reimburse such L/C Disbursement in full on
such date, the unpaid amount thereof shall bear interest for the account of the
Issuing Bank, for each day from and including the date of such L/C Disbursement,
to but excluding the earlier of the date of such payment or the date on which
interest shall commence to accrue thereon as provided in Section 2.02(f), at the
rate per annum that would apply to such amount if such amount were an ABR
Revolving Loan.

 

(i)                                     Resignation or Removal of an Issuing
Bank.  The Issuing Bank may resign at any time by giving 30 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower, and may be
removed at any time by the Borrower by notice to the Issuing Bank, the
Administrative Agent and the Lenders.  Upon the acceptance of any appointment as
an Issuing Bank hereunder by a Lender that shall agree to serve as a successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of such retiring Issuing Bank.  At the time
such removal or resignation shall become effective, the Borrower shall pay all
accrued and unpaid fees pursuant to Section 2.05(c)(ii).  The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by a written agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of such previous Issuing Bank under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit or renew existing Letters of
Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, the Borrower shall, on the Business Day
the Borrower receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving Credit
Lenders holding participations in outstanding Letters of Credit representing
greater than 50% of the aggregate undrawn amount of all outstanding Letters of
Credit) thereof and of the amount to be deposited, deposit in an account with
the Collateral Agent, for the benefit of the Revolving Credit Lenders, an amount
in cash equal to 102% of L/C Exposure as of such date; provided that the
obligation to deposit such cash will become effective immediately, and such
deposit will become immediately payable in immediately available funds, without
demand or notice of any kind, upon the occurrence of an Event of Default
described in Section 7.01(f) or (g).  Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations.  The Collateral Agent shall have exclusive dominion and control,
including

 

64

--------------------------------------------------------------------------------


 

the exclusive right of withdrawal, over such account and such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which it has not been reimbursed and (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time.  If the Borrower is required to provide an amount of Cash
Collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  Upon the payment in full of all Obligations (other than contingent
indemnity obligations as to which no claim has been made) the termination of all
Commitments and the cancellation of all Letters of Credit, the balance, if any,
in such cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).

 

(k)                                 Additional Issuing Banks.  The Borrower may,
at any time and from time to time after the Restatement Effective Date with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank.  Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the other Issuing Bank and such Lender.

 

(l)                                     Letter of Credit Reports.  To the extent
any Letters of Credit issued by the Issuing Bank are outstanding, the Issuing
Bank shall furnish to the Administrative Agent (which shall promptly notify each
Revolving Credit Lender) and the Borrower not later than ten (10) Business Days
prior to the end of each calendar quarter and from time to time upon reasonable
prior notice, a written report substantially in the form of Exhibit M, subject
to any modifications to reflect the administrative record keeping policies and
procedures of each such Issuing Bank.

 

(m)                             Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued the rules of the ISP shall apply to
each standby Letter of Credit. Notwithstanding the foregoing, the Issuing Bank
shall not be responsible to the Borrower for, and the Issuing Bank’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the Issuing Bank required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

SECTION 2.24.                              Cash Collateral.  At any time that
there shall exist a Defaulting Lender, within one Business Day following the
written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Collateral Agent, for the benefit of the Issuing Bank, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of L/C Exposure, to be applied pursuant to clause
(b) below.  If at any time the Collateral Agent determines that Cash Collateral
is subject to any

 

65

--------------------------------------------------------------------------------


 

right or claim of any Person other than the Collateral Agent and the Issuing
Bank as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Collateral Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.24 or Section 2.25 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Exposure (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.24 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (ii) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to Section 2.25 the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

SECTION 2.25.                              Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 7.01 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder, third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.24, fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.24, sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of

 

66

--------------------------------------------------------------------------------


 

competent jurisdiction obtained by any Lender, the Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans are
held by the Lenders pro rata in accordance with the Revolving Credit Commitments
without giving effect to Section 2.25(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.25(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  (A)  No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such Commitment Fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.24.

 

(C)                               With respect to any L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
L/C Participation Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Bank the amount of any such L/C Participation Fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such L/C Participation Fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Credit Commitment.  Subject to Section 9.21 hereof, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

67

--------------------------------------------------------------------------------


 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to them hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the Issuing Bank’s Fronting Exposure in
accordance with the procedures set forth in Section 2.24.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and the Swingline Lender and the Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swingline Loans to be held pro
rata by the Lenders in accordance with their Revolving Credit Commitments
(without giving effect to Section 2.25(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

SECTION 2.26.                              Incremental Loans.

 

(a)                                 The Borrower may, by written notice to the
Administrative Agent from time to time after the Restatement Effective Date,
request (x) Incremental Term Loan Commitments from one or more Incremental Term
Lenders, all of which must be Eligible Assignees and (y) Incremental Revolving
Credit Commitments from one or more Incremental Revolving Lenders; provided that
the aggregate amount of Incremental Term Loans and/or Incremental Revolving
Credit Commitments so requested by the Borrower shall not exceed (i) the
Incremental Loans Amount plus (ii) an additional amount if, at the time of (and
after giving pro forma effect at such time to the incurrence of such Incremental
Term Loan Commitments and/or Incremental Revolving Credit  Commitments and the
application of proceeds therefrom, the Senior Secured Net Leverage Ratio is
equal to or less than 3.75 to 1.00 (assuming all such Incremental Term Loan
Commitments and/or Incremental Revolving Credit Commitments were secured by the
Borrower on a first lien basis, whether or not so secured, and all such
Incremental Term Loan Commitments and/or Incremental Revolving Credit
Commitments were fully drawn on such date, whether or not so drawn).  Such
notice shall set forth (i) the amount of the Incremental Loan Commitments being
requested (which shall be in minimum increments of $1,000,000 and a minimum
amount of $5,000,000 or such lesser amount equal to the remaining Incremental
Loans Amount with respect to Incremental Term Loan Commitments), (ii) the date
on which such Incremental Loan Commitments are requested to become effective
(which shall not be less than 10 Business Days nor more than 60 days after the
date of such notice) (the “Increase Effective Date”) and (iii) with respect to
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are commitments to make additional Term Loans or commitments to make
term loans with terms different from the Term Loans (“Other Term Loans”).

 

68

--------------------------------------------------------------------------------

 


 

(b)                                 The Borrower may seek Incremental Loan
Commitments from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) and additional banks, financial
institutions and other institutional lenders who will become Incremental Loan
Lenders in connection therewith.  The Borrower and each Incremental Loan Lender
shall execute and deliver to the Administrative Agent an Incremental Loan
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Loan Commitment of each
Incremental Loan Lender.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Loan Assumption Agreement. 
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Loan Assumption Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Incremental Loan Commitment and the Incremental Loans evidenced thereby,
and the Administrative Agent and the Borrower may revise this Agreement to
evidence such amendments (without the consent of any other Lender); provided
that:

 

(i)                                     the Incremental Revolving Credit
Commitments shall be implemented as an increase to the Revolving Credit
Commitments and the terms of the Incremental Revolving Credit Commitments and
Incremental Revolving Loans shall be identical to the Revolving Credit
Commitments and the Revolving Loans;

 

(ii)                                  the terms and provisions of the
Incremental Term Loans shall be identical to those of the Term Loans, except, in
the case of Other Term Loans, as to maturity, interest rates, fees, amortization
and call protection (which shall be subject to the following clauses (v) through
(z)) and except as otherwise agreed by the Borrower and the Administrative
Agent; provided that unless otherwise agreed by the Required Lenders, (v) the
final maturity date of any Other Term Loans shall be no earlier than the Term
Loan Maturity Date, (w) the weighted average life to maturity of the Other Term
Loans shall be no shorter than the weighted average life to maturity of the Term
Loans, (x) if the All-in Yield on such Other Term Loans exceeds the All-in Yield
applicable to Eurodollar Term Loans, by more than 50 basis points (the amount of
such excess above 50 basis points being referred to herein as the “Yield
Differential”), then the Applicable Margin then in effect for Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the Other Term Loans, (y) the Other Term Loans shall benefit from the same
Guarantees as those of the Term Loans and (z) the ranking of the Other Term
Loans shall, as determined by the Borrower (1) rank pari passu or junior with
the Credit Facilities in right of payment and (2) be unsecured or secured by the
Collateral on a pari passu or junior basis with the Credit Facilities (and, to
the extent subordinated in right of payment or security to the Credit
Facilities, shall be subject to entry into a customary intercreditor
arrangements in form and substance reasonably satisfactory to the Administrative
Agent and Borrower); and

 

(iii)                               to the extent the Revolving Credit
Commitments are being increased on the relevant Increase Effective Date in
connection with any Incremental Revolving Credit Commitments, the Administrative
Agent and the Borrower shall determine the final allocation of such increase on
the Increase Effective Date and the Administrative Agent shall promptly notify
the Borrower and the Revolving Credit Lenders of the final allocation of such
increase and the Increase Effective Date.  On the Increase Effective Date, each
of the Revolving Credit Lenders having a Revolving Credit Commitment prior to
such Increase Effective Date (“Pre-Increase Revolving Lenders”) shall assign to
any Revolving Credit Lender which is acquiring a new or additional Revolving
Credit Commitment on the Increase Effective Date (“Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
Pre-Increase Revolving Lender such participation interests in L/C Exposure
outstanding on such Increase Effective Date, and purchase Revolving Loans from
Pre-Increase Revolving Lenders (or the Borrower shall prepay Revolving Loans of
Pre-Increase Revolving Lenders (and pay any additional amounts required

 

69

--------------------------------------------------------------------------------


 

pursuant to Section 2.16) and borrow Revolving Loans from Post-Increase
Revolving Lenders) pursuant to procedures reasonably acceptable to the
Administrative Agent such that after giving effect to all such assignments and
purchases and repayments and borrowings, such Revolving Loans and participation
interests in L/C Exposure will be held by Pre-Increase Revolving Lenders and
Post-Increase Revolving Lenders ratably in accordance with their Pro Rata
Percentage of the Revolving Credit Commitments after giving effect to such
increased Revolving Credit Commitments.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Loan Commitment shall become effective under this Section 2.26
unless (i) on the date of such effectiveness, and after giving effect to such
Incremental Loan Commitment (assuming that the related Incremental Loans were
drawn in full on such date), the conditions set forth in paragraphs (b) and
(c) of Section 4.01 shall be satisfied; provided that in the case of any
Incremental Loan Commitments incurred in connection with a Limited Condition
Acquisition, such conditions pursuant to this clause (i) shall be limited to the
absence of an Event of Default under Section 7.01(a), (f) or (g) and the
accuracy of customary “specified representations”, and (ii) except as otherwise
specified in the applicable Incremental Loan Assumption Agreement, the
Administrative Agent shall have received legal opinions, board resolutions and
other closing certificates reasonably requested by the Administrative Agent and
consistent with those delivered on the Restatement Effective Date under
Section 4.03.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may, in consultation with the Borrower, take any
and all action as may be reasonably necessary to ensure that all Incremental
Loans (other than Other Term Loans), when originally made, are included in each
Borrowing of outstanding Loans on a pro rata basis.  This may be accomplished by
requiring each outstanding Eurodollar Borrowing to be converted into an ABR
Borrowing on the date of each Incremental Loan, or by allocating a portion of
each Incremental Loan to each outstanding Eurodollar Borrowing on a pro rata
basis.  Any conversion of Eurodollar Loans to ABR Loans required by the
preceding sentence shall be subject to Section 2.16.  If any Incremental Loan is
to be allocated to an existing Interest Period for a Eurodollar Borrowing, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental Loan
Assumption Agreement.  In addition, to the extent any Incremental Term Loans are
not Other Term Loans, the scheduled amortization payments under
Section 2.11(a)(i) required to be made after the making of such Incremental Term
Loans shall be ratably increased by the aggregate principal amount of such
Incremental Term Loans and shall be further increased for all Lenders on a pro
rata basis to the extent necessary to avoid any reduction in the amortization
payments to which the Term Lenders were entitled before such recalculation.

 

(e)                                  The Incremental Loans and Incremental Loan
Commitments established pursuant to this Section 2.26 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Security Documents except to the extent otherwise
provided in the Incremental Loan Assumption Agreement applicable thereto.  The
Loan Parties shall take any actions reasonably requested by the Administrative
Agent to ensure that the Liens granted by the Security Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Incremental Loans or any such new Incremental Loan Commitments.

 

SECTION 2.27.                     Amendments Effecting a Maturity Extension.  In
addition, notwithstanding any other provision of this Agreement to the contrary:

 

(a)                                 The Borrower may, after the Restatement
Effective Date, by written notice to the Administrative Agent (who shall forward
such notice to all applicable Lenders), make an offer (each such offer,

 

70

--------------------------------------------------------------------------------


 

an “Extension Offer”) on a pro rata basis (x) to all the Term Lenders to make
one or more amendments or modifications to allow the Term Loan Maturity Date of
such Extending Lenders (as defined below) to be extended (such extended date,
the “Extended Term Loan Maturity Date”) and (y) to all the Revolving Credit
Lenders to make one or more amendments or modifications to allow the Revolving
Credit Maturity Date of such Extending Lenders (as defined below) to be extended
(such extended date, the “Extended Revolving Credit Maturity Date”), and, in
connection with any such extension, to (i) in the case of an extension of the
Term Loan Maturity Date, reduce or otherwise modify the scheduled amortization
of the applicable Term Loans of the Extending Lenders, (ii) increase the
Applicable Margin and/or fees payable with respect to the applicable Term Loans
and Revolving Loans, as applicable, of the Extending Lenders and the payment of
additional fees or other consideration to the Extending Lenders, (iii) in the
case of an extension of the Term Loan Maturity Date, to modify the prepayment
provisions pursuant to Sections 2.12(b) and 2.13(e) such that voluntary and
mandatory prepayments are applied, first, to the Term Loans of non-Extending
Lenders and, second, to the Term Loans of Extending Lenders and/or (iv) change
such additional terms and conditions of this Agreement solely as applicable to
the Extending Lenders (such additional changed terms and conditions (to the
extent not otherwise approved by the requisite Lenders under Section 9.08) to be
effective only during the period following the original Term Loan Maturity Date
or Revolving Credit Maturity Date, as applicable, prior to its extension by such
Extending Lenders) (collectively, “Permitted Amendments”) pursuant to procedures
reasonably acceptable to each of the Administrative Agent and the Borrower. 
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective (which shall not be less than 3 Business Days
after the date of such notice).  To the extent not otherwise approved by the
requisite Lenders under Section 9.08, Permitted Amendments shall become
effective only with respect to the Loans of the Lenders that accept the
Extension Offer (such Lenders, the “Extending Lenders”) and, in the case of any
Extending Lender, only with respect to such Lender’s Loans as to which such
Lender’s acceptance has been made.  The Borrower, each other Loan Party and each
Extending Lender shall execute and deliver to the Administrative Agent an
extension amendment to this Agreement (an “Extension Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions
thereof.  The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Extension Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of the Extension Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans of the Extending Lenders as to which such
Lenders’ acceptance has been made.

 

(b)                                 Any amendment or waiver of any provision of
this Agreement or any other Loan Document made to effect any Permitted
Amendment, or consent to any departure by any Loan Party therefrom, that, by its
express terms amends or modifies the rights or duties under this Agreement or
such other Loan Document of the applicable Class of Extending Lenders that
accepted such Permitted Amendment, may be effected by an agreement or agreements
in writing signed by the Administrative Agent, the Borrower or the applicable
Loan Party, as the case may be, and the requisite percentage in interest of the
applicable Class of Extending Lenders that would be required to consent thereto
under Section 9.08 as if all such Extending Lenders were the only Lenders
hereunder at the time.

 

(c)                                  This Section shall supersede any provisions
of this Agreement to the contrary, including Section 9.08, it being understood,
however, that nothing in this Section shall impair or limit the effectiveness of
any amendment effectuated in accordance with Section 9.08 (including, without
limitation, any amendment effectuated simultaneously with any Permitted
Amendment).

 

71

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, the Collateral
Agent, the Issuing Bank and each of the Lenders that:

 

SECTION 3.01.                              Existence, Qualification and Power;
Compliance with Laws.  Each Loan Party and each Restricted Subsidiary thereof
(a) is duly organized or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, (b) has all
requisite corporate or other organizational power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own, lease or operate its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and is licensed and in good standing under the laws
of each jurisdiction where such qualification is required for the conduct of its
business and (d) is in compliance with all applicable laws and all orders,
writs, injunctions and decrees applicable to it or to its properties; except in
each case referred to in clause (b)(i), (c) or (d), to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.                              Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Loan Party is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Loan Party’s Organizational Documents; (b) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, or require any payment to be made under (i) any material Contractual
Obligation to which such Loan Party is a party or affecting such Loan Party or
the properties of such Loan Party or any of its Restricted Subsidiaries (other
than with respect to Indebtedness to be repaid or refinanced) or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Loan Party or its property is subject or (c) violate any
applicable law.

 

SECTION 3.03.                              Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Security Documents, (c) the perfection or maintenance of the
Liens created under the Security Documents (including the first priority nature
thereof subject to Permitted Collateral Liens) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Security Documents except,
(x) solely with respect to clause (d), to the extent such approval, consent,
exemption, authorization, notice or filing is required (i) solely due to the
Administrative Agent’s business, operations or status as a national banking
association and (ii) as the result of the Administrative Agent or any Lender
taking possession or ownership of and/or operating any of the business
activities of the Loan Parties, and (y) for (i) filings necessary to perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect written copies of which have been furnished to the
Administrative Agent on or prior to the Restatement Effective Date.

 

SECTION 3.04.                              Enforceability; Binding Effect.  This
Agreement has been, and each other Loan Document, when delivered hereunder, will
have been duly executed and delivered by each Loan Party that is a party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute a legal, valid and binding obligation of each Loan
Party that is a party thereto and enforceable

 

72

--------------------------------------------------------------------------------


 

against such Loan Party in accordance with its terms except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 3.05.                              Financial Statements; No Material
Adverse Effect.

 

(a)                                 [Reserved].

 

(b)                                 The Borrower has delivered to the Arrangers
prior to the Restatement Effective Date audited consolidated balance sheets and
related statements of income, retained earnings and cash flows of the Borrower
for the three (3) most recently completed fiscal years of the Borrower ended at
least 90 days before the Restatement Effective Date.  Such audited financial
statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, (ii) fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries in each case as of the date thereof, and their
results of operations for the periods covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its
Subsidiaries, in each case as of the dates thereof, including liabilities for
taxes, material commitments and Indebtedness.

 

(c)                                  The Borrower has delivered to the Arrangers
prior to the Restatement Effective Date unaudited consolidated balance sheets
and related statements of income, retained earnings and cash flows of the
Borrower and its Subsidiaries for each fiscal quarter subsequent to the most
recent audited financial statements of each such entity referred to in
Section 3.05(b) ended at least 45 days before the Restatement Effective Date
(other than any fiscal fourth quarter).  Such unaudited financial statements
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein and
(ii) fairly present in all material respects the financial condition of the
Borrower and its subsidiaries as of the date thereof, and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 3.05 sets forth all material indebtedness and other
material liabilities, direct or contingent, of the Borrower and its Subsidiaries
as of the date of such financial statements, including liabilities for taxes,
material commitments and Indebtedness, to the extent not reflected in such
financial statements.

 

(d)                                 [Reserved].

 

(e)                                  Since the Restatement Effective Date, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   The consolidated forecasted balance sheet
and statements of income or operations and cash flows delivered pursuant to
Section 5.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, it being understood that such
forecasts are not to be viewed as facts, that actual results may vary from such
forecasts and that such variations may be material.

 

SECTION 3.06.                              Litigation.  There are no material
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Responsible Officer of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Loan Parties
or any of their respective subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby or (b) except as
specifically disclosed in Schedule 3.06, either individually or in the
aggregate, could reasonably be

 

73

--------------------------------------------------------------------------------


 

expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or a Restricted Subsidiary
thereof, of the matters described on Schedule 3.06.

 

SECTION 3.07.                              No Default.  No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

SECTION 3.08.                              Ownership of Property; Liens.  The
Borrower and each Restricted Subsidiary has good record and (in the case of
owned real property) marketable title in fee simple to, or, in the case of
leased real property valid leasehold interests in, all its material properties
and assets, including Real Estate necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  Other
than as set forth on Schedule 3.08, the property of the Loan Parties is subject
to no Liens other than Liens permitted by Section 6.01.  The property of the
Loan Parties, taken as a whole, is in good operating order, condition and repair
(ordinary wear and tear excepted), except as could not reasonably be expected to
have a Material Adverse Effect.

 

SECTION 3.09.                              Environmental Matters.  Except for
any matters that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

 

(a)                                 The Borrower and each Subsidiary and their
respective businesses, operations and Real Estate, are in and have been in
compliance with all Environmental Laws, which compliance includes obtaining and
maintaining all permits, licenses, financial assurance instruments or other
approvals required under such Environmental Laws.

 

(b)                                 None of the Borrower or the Subsidiaries or,
to the knowledge of any Responsible Officer of the Borrower, no predecessor
entity thereto, has received notice (that is unresolved or for which there is
any outstanding liability or obligation related thereto) from any third party
including any Governmental Authority or is otherwise aware, (i) that any one of
them has been identified as a potentially responsible party under CERCLA with
respect to a site listed, or proposed for listing, on the National Priorities
List, 40 C.F.R. Part 300 Appendix B, (ii) that any Hazardous Materials which any
one of them has generated, transported, disposed or arranged for disposal of,
has been found at any site at which a Governmental Authority has conducted or
has ordered that the Borrower or a Subsidiary conduct a remedial investigation,
removal or other response action pursuant to any Environmental Law or for which
the Borrower or a Subsidiary would have any Environmental Liability or
(iii) that any of them is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with any
Hazardous Materials.

 

(c)                                  (i) No portion of the Real Estate is being
used for the handling, treatment, processing, storage or disposal of Hazardous
Materials except in compliance with Environmental Laws, (ii) in the course of
any activities conducted by the Borrower or a Subsidiary or operators or tenants
of its properties, no Hazardous Materials have been generated or are being used
on the Real Estate except in compliance with  Environmental Laws, (iii) there
have been no Releases or threatened Releases of Hazardous Materials on, upon,
into or from the Real Estate, and (iv) to the knowledge of any Responsible
Officer of the Borrower, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on any of the Real
Estate.

 

74

--------------------------------------------------------------------------------


 

(d)                                 None of the Borrower, any of the
Subsidiaries or any of the Real Estate has become subject to or the subject of
any Environmental Liability, and none of the Borrower or any of the Subsidiaries
has received written notice of any claim with respect to any such Environmental
Liability.

 

(e)                                  There are no facts, circumstances,
conditions or occurrences with respect to the businesses, operations or Real
Estate of the Borrower or any of the Subsidiaries or, to the knowledge of any
Responsible Officer of the Borrower, the businesses or operations of any
predecessor entity, that could reasonably be expected to give rise to any
Environmental Liability.

 

SECTION 3.10.                              [Intentionally Omitted].

 

SECTION 3.11.                              Taxes.  Except for failures that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (i) each Loan Party has filed all Tax returns and
reports required to be filed (taking into account valid extensions), and has
paid all Taxes levied or imposed (including in its capacity as withholding
agent) upon it or its properties, income or assets that are due and payable,
except any such Taxes which are being contested in good faith by appropriate
proceedings diligently conducted if such context effectively suspends collection
and enforcement of the Tax in question and adequate reserves have been provided
in accordance with GAAP and (ii) there is no current or proposed Tax audit,
assessment, deficiency or other claim or proceeding against any Loan Party.

 

SECTION 3.12.                              ERISA Compliance.

 

Schedule 3.12 sets forth each Multiemployer Plan to which the Borrower or a
Restricted Subsidiary contributes or is reasonably likely to have any material
liability by reason of having any current ERISA Affiliate.  There are no, nor
have there within the prior 6 years ever been any, Plans and none of the
Borrower, a Restricted Subsidiary or any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA. 
Each Employee Benefit Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the regulations and published
interpretations thereunder and other federal or state laws. Each Employee
Benefit Plan that is intended to be a qualified plan under Section 401(a) of the
Code has either received a favorable determination letter from the IRS to the
effect that the form of such Employee Benefit Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the IRS to be exempt from federal income tax under Section 501(a) of the Code,
or is a form of plan that has received an opinion or advisory letter from the
IRS, and to the knowledge of any Responsible Officer of the Borrower nothing has
occurred that would prevent or cause the loss of tax qualified status with
respect to such Employee Benefit Plan. No ERISA Event has occurred or is
reasonably expected to occur, except as would not have a Material Adverse
Effect.

 

(a)                                 There are no pending or, to the knowledge of
any Responsible Officer of the Borrower, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Employee Benefit
Plan that has resulted or could reasonably be expected to result in a Material
Adverse Effect.  There has been no violation of the fiduciary responsibility
rules with respect to any Employee Benefit Plan that has resulted or could
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect.

 

(b)                                 None of the Borrower or a Restricted
Subsidiary has any pending strikes, walkouts, work stoppages or other material
labor dispute as of the Restatement Effective Date.  Except as set forth on
Schedule 3.12(b), the consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or a Restricted
Subsidiary is bound.

 

75

--------------------------------------------------------------------------------


 

SECTION 3.13.                              Subsidiaries.  As of the Restatement
Effective Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Schedule 3.13(a).  All of the outstanding Equity Interests in the
Borrower and its Subsidiaries have been validly issued, are fully paid and
nonassessable and, in the case of the Equity Interests in the Subsidiaries, are
owned by the applicable Loan Parties and in the amounts, each as specified on
Schedule 3.13(a) and free and clear of all Liens except those created under the
Security Documents.  As of the Restatement Effective Date, the Borrower does not
have equity investments in any other corporation or entity other than those
specifically disclosed in Schedule 3.13(b).

 

SECTION 3.14.                              Margin Regulations; Investment
Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.

 

(b)                                 The Borrower is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended.

 

SECTION 3.15.                              Disclosure.  The reports, financial
statements, certificates and other information furnished, including with respect
to Significant Real Property, (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation.

 

SECTION 3.16.                              Sanctioned Persons; Foreign Corrupt
Practices Act.

 

(a)                                 None of the Borrower or a Restricted
Subsidiary or, to the knowledge of any Responsible Officer of the Borrower, any
director, officer, agent or employee of the Borrower or a Restricted Subsidiary
is the target of or is in violation of any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person, or in any country or
territory, that, at the time of such financing, is the subject of any U.S.
sanctions administered by OFAC.

 

(b)                                 Each of the Borrower and the Restricted
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
their respective directors, officers, agents, employees, and any person acting
for or on behalf of the Borrower or such Restricted Subsidiaries, as applicable,
has complied with, and will comply with, the U.S. Foreign Corrupt Practices Act,
as amended from time to time, or any other applicable anti-bribery or
anti-corruption law, and it and they have not made, offered, promised, or
authorized, and will not make, offer, promise, or authorize, whether directly or
indirectly, any payment, of anything of value to (i) an executive, official,
employee or agent of a governmental department, agency or instrumentality,
(ii) a director, officer, employee or agent of a wholly or partially
government-owned or government-controlled company or business, (iii) a political
party or official thereof, or candidate for political office or (iv) an
executive, official, employee or agent of a public international organization
(e.g., the International Monetary Fund or the World Bank) (“Government
Official”), in any case while knowing or having a reasonable belief that all or
some portion will be used for the purpose of: (A) influencing any act, decision
or failure to act by a Government Official in his or her official capacity,
(B) inducing a

 

76

--------------------------------------------------------------------------------


 

Government Official to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity or
(C) securing an improper advantage, in order to obtain, retain, or direct
business.

 

(c)                                  None of the Borrower or a Restricted
Subsidiary nor, to the knowledge of any Responsible Officer of the Borrower, any
of their respective Affiliates is in violation of any requirement of law
relating to terrorism or money laundering, including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and the USA PATRIOT Act.

 

SECTION 3.17.                              Intellectual Property; Licenses;
Etc.  The Borrower and the Restricted Subsidiaries own, or possess the valid
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights, including, in each case, registrations or applications for registrations
of the foregoing and the right to sue for infringement, misappropriation or
other violations thereof, that are necessary for the operation of their
respective businesses, without conflict with the rights of any other Person,
except in each case where the failure to do so would reasonably be expected to
have a Material Adverse Effect.  The conduct of the respective business of the
Borrower and the Restricted Subsidiaries has not infringed, misappropriated or
otherwise violated any rights held by any other Person, except in each case
where the failure to do so would reasonably be expected to have a Material
Adverse Effect.  No claim or litigation regarding any of the foregoing is
pending or, to the knowledge of any Responsible Officer of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.18.                              Permits and Licenses.  All permits
and licenses (other than those the absence of which would not have a Material
Adverse Effect) required for the construction and operation of all landfills,
solid waste facilities, solid waste collection operations and any other
properties or operations currently owned, operated or conducted by the Borrower
or a Subsidiary have been, or in the case of any of the foregoing under
construction will be prior to the time required therefor under applicable laws,
rules and regulations, obtained and remain, or in the case of any of the
foregoing under construction will remain, in full force and effect for so long
as may be required by applicable law, rule or regulation and are not subject to
any appeals or further proceedings or to any unsatisfied conditions that may
allow material modification or revocation.  None of the Borrower or a Subsidiary
nor, to the knowledge of any Responsible Officer of the Borrower, the holder of
such licenses or permits is in violation of any such licenses or permits, except
for any violation which would not have a Material Adverse Effect.

 

SECTION 3.19.                              Solvency.  Immediately after the
consummation of the Transactions to occur on the Restatement Effective Date, and
immediately following the making of each Loan and after giving effect to the
application of the proceeds of each Loan, the Loan Parties, taken as a whole, on
a consolidated basis, are Solvent.

 

SECTION 3.20.                              Security Documents.

 

(a)                                 The Guarantee and Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Guarantee and Collateral Agreement) and the proceeds thereof and (i) when the
Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the Collateral Agent, the Lien created under Guarantee and
Collateral Agreement shall constitute a perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Pledged Collateral, in each case prior in right to any other Person, subject to
Permitted Collateral Liens, and (ii) when financing statements in appropriate
form are filed in the offices specified on Schedule 3.20(a), the Lien created
under the Guarantee and Collateral Agreement will constitute a perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the

 

77

--------------------------------------------------------------------------------


 

Collateral described in such statements (other than Intellectual Property, as
defined in the Guarantee and Collateral Agreement), in each case prior in right
to any other Person, other than with respect to Liens expressly permitted by
Section 6.01.

 

(b)                                 Upon the recordation of the Guarantee and
Collateral Agreement (or a short-form security agreement in form and substance
reasonably satisfactory to the Borrower and the Collateral Agent) with the
United States Patent and Trademark Office and the United States Copyright
Office, together with the financing statements in appropriate form filed in the
offices specified on Schedule 3.20(a), the Lien created under the Guarantee and
Collateral Agreement shall constitute a perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Intellectual
Property (as defined in the Guarantee and Collateral Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior in right to any other Person,
subject to Permitted Collateral Liens (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Restatement Effective Date).

 

(c)                                  Upon execution and delivery thereof, each
of the Mortgages shall be effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
first priority Lien on all of the applicable Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgage is recorded in the offices specified on Schedule 3.20(c),
such Mortgage shall constitute a perfected Lien on, and security interest in,
all right, title and interest of such Loan Party in such Mortgaged Property and
the proceeds thereof, in each case prior in right to any other Person, other
than with respect to Liens expressly permitted hereunder.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01.                              All Credit Events.  On the date of
each Borrowing (other than a conversion or a continuation of a Borrowing),
including each Borrowing of a Swingline Loan and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):

 

(a)                                 The Administrative Agent shall have received
a notice of such Borrowing as required by Section 2.03 (or such notice shall
have been deemed given in accordance with Section 2.02), in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.23(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.22(b).

 

(b)                                 The representations and warranties set forth
in Article III and in each other Loan Document shall be true and correct in all
material respects (except that any representation or warranty that is already
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date of such Credit Event with the
same effect as though

 

78

--------------------------------------------------------------------------------


 

made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date.

 

(c)                                  At the time of and immediately after such
Credit Event, no Default or Event of Default shall have occurred and be
continuing.

 

The delivery of each Borrowing Request shall be deemed to constitute a
representation and warranty by the Borrower on the date of such delivery and the
date of the Credit Event specified therein as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.  Notwithstanding the
foregoing, any Borrowing of Incremental Loans in connection with a Limited
Condition Acquisition shall be subject to the limited conditions specifically
set forth in Section 2.26(c)(i).

 

SECTION 4.02.                              First Credit Event.  On the
Restatement Effective Date, each of the conditions precedent set forth in
Section 6 of the Restatement Agreement shall have been satisfied or waived in
accordance with the Restatement Agreement.

 

ARTICLE V

 

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than contingent indemnity
obligations as to which no claim has been made) shall have been paid in full and
all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full or been Cash Collateralized, unless the
Required Lenders shall otherwise consent in writing, the Borrower will, and will
cause each of the Restricted Subsidiaries to:

 

SECTION 5.01.                              Financial Statements.  Deliver to the
Administrative Agent, which shall furnish to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
consolidated balance sheets of the Borrower and the Subsidiaries (or, for any
period ending , the Borrower and the Subsidiaries) as of the end of such fiscal
year, and the related consolidated statements of income or operations and
consolidated cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, (i) all in reasonable
detail with accompanying management discussion and analysis of financial
condition and results of operations and prepared in accordance with GAAP (it
being understood that the management discussion and analysis of financial
condition and results of operations included within Borrower’s public filings
with the SEC shall satisfy this requirement), (ii) containing separate schedules
reflecting the balance sheet information income and cash flows of the
Unrestricted Subsidiaries and reconciling such information to the financial
statements described above and (iii) such consolidated statements to be audited
and accompanied by a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (except for any
exception as a result of the maturity of any of the Loans occurring during the
subsequent fiscal year) or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within forty five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, consolidated balance

 

79

--------------------------------------------------------------------------------


 

sheet of the Borrower and the Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations and consolidated
cash flows for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, (i) all in reasonable detail with
accompanying management discussion and analysis of financial condition and
results of operations (it being understood that the management discussion and
analysis of financial condition and results of operations included within
Borrower’s public filings with the SEC shall satisfy this requirement),
(ii) containing separate schedules reflecting the balance sheet information
income and cash flows of the Unrestricted Subsidiaries and reconciling such
information to the financial statements described above and (iii) such
consolidated statements to be certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition and
results of operations of the Borrower and the Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

 

(c)                                  as soon as available, but in any event no
more than ninety (90) days after the end of each fiscal year of the Borrower, an
updated business plan and operating budget and forecasts of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
the Subsidiaries on a quarterly basis for the then current fiscal year
(including the fiscal year in which the latest Maturity Date occurs), in each
case prepared by management of the Borrower.

 

SECTION 5.02.                              Certificates and Other Information. 
Deliver to the Administrative Agent, which shall furnish each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 5.01(a) and (b) a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower;

 

(b)                                 promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower, or any
audit of any of them;

 

(c)                                  promptly after the furnishing thereof,
copies of any notice of default furnished to any holder of debt securities of
the Borrower pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
this Agreement;

 

(d)                                 promptly after request therefor, such
additional information regarding the business, financial or corporate affairs
of  the Borrower and the Subsidiaries, or compliance by the Loan Parties with
the terms of the Loan Documents, as the Administrative Agent or any Lender may
from time to time reasonably request; and

 

(e)                                  as part of the compliance certificate
delivered pursuant to clause (a) above, each in form and substance reasonably
satisfactory to the Administrative Agent, (i) a report supplementing Schedules
3.13(a) and 3.13(b) containing a description of all changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete and (ii) a certification that complete and correct copies of all
documents modifying any term of any Organizational Document of the Borrower on
or prior to the date of delivery of such compliance

 

80

--------------------------------------------------------------------------------


 

certificate have been delivered to the Administrative Agent or are attached to
such certificate.

 

The Borrower will, within ten (10) days after receipt of financial statements
which have been delivered pursuant to Section 5.01(a), participate in a meeting
with the Administrative Agent and Lenders to discuss the Borrower’s results of
operations, as applicable, and allow the Administrative Agent and Lenders to ask
questions with respect thereto.  Such meetings are to be held at the Borrower’s
corporate offices or by teleconference (or at such other location as may be
reasonably agreed to by the Borrower and the Administrative Agent).

 

SECTION 5.03.                              Notices.  Promptly notify the
Administrative Agent and each Lender:

 

(a)                                 of the occurrence of any Default or Event of
Default since the Restatement Effective Date; provided that the Borrower will
include in such notice or otherwise deliver forthwith to the Lenders a
certificate describing with particularity any and all provisions of this
Agreement and/or any other Loan Document that has been breached;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect since the
Restatement Effective Date, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or a Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or a Subsidiary and any Governmental Authority or (iii) the
commencement of, or any material development in, any inquiry, investigation,
litigation or proceeding affecting the Borrower or a Subsidiary, including
pursuant to any Environmental Laws (including any written notice from any
Governmental Authority of any potential Environmental Liability);

 

(c)                                  of the occurrence of any ERISA Event since
the Restatement Effective Date that could reasonably be expected to result in
liability to the Borrower or a Restricted Subsidiary exceeding $15,000,000;

 

(d)                                 of any material change since the Restatement
Effective Date in accounting policies or financial reporting practices by the
Borrower or a Restricted Subsidiary;

 

(e)                                  of the (i) occurrence since the Restatement
Effective Date of any Asset Sale of property or assets for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.13(b) and
(ii) incurrence or issuance of any Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.13(d);

 

(f)                                   of the proposed sale of capital stock or
other Equity Interests of the Borrower since the Restatement Effective Date; and

 

(g)                                  of any announcement since the Restatement
Effective Date by Moody’s or S&P of any change in its rating of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt.

 

Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower, as applicable, setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.

 

SECTION 5.04.                              Payment of Obligations.  Except for
failures that could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (a) pay and discharge as the

 

81

--------------------------------------------------------------------------------


 

same shall become due and payable (i) all Taxes imposed upon it or its
properties, income, profits or assets, before any penalty or fine accrues
thereon, except for any Taxes which are being contested in good faith by
appropriate proceedings diligently conducted if such contest effectively
suspends collection and enforcement of the Tax in question and adequate reserves
for such Taxes have been provided in accordance with GAAP and (ii) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Restricted Subsidiary.

 

SECTION 5.05.                              Preservation of Existence, Etc.  (a) 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the laws of the jurisdiction of its organization except in a
transaction permitted by Section 6.04 or 6.05, provided that, other than with
respect to the Borrower, such preservation, renewal and maintenance is not
required if failure to do so could not reasonably be excepted to have a Material
Adverse Effect, (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 5.06.                              Maintenance of Properties. 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted and with the standard of care typical in the
industry in the operation and maintenance of its facilities, except where
failure to do so could not reasonably be excepted to have a Material Adverse
Effect and (b) make all necessary repairs thereto and renewals and replacements
thereof, except in each instance where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 5.07.                              Maintenance of Insurance.

 

(a)                                 Maintain, with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
as the Borrower and the Restricted Subsidiaries, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance. 
Notwithstanding the foregoing, the Borrower agrees that the Administrative Agent
may, in its sole discretion, and without any obligation to do so, pay any
insurance premiums then due and payable, and any amounts due and payable under
insurance premium finance agreements, and any amounts so paid by the
Administrative Agent shall constitute Loans hereunder.

 

(b)                                 If any portion of any Significant Real
Property is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and as reasonably required by the Lenders, and (ii) deliver
to the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Lenders.

 

SECTION 5.08.                              Compliance with Laws, Licenses and
Permits.  Comply in all respects with the requirements of all laws (including
Environmental Laws) and all orders, writs, injunctions, decrees,

 

82

--------------------------------------------------------------------------------


 

licenses, financial assurance requirements and permits (including those relating
to environmental matters) applicable to it or to its business or property
(including, without limitation, its Real Estate), except in such instances in
which (i) such requirement of any agreement or instrument or law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply in all respects therewith
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.09.                              Books and Records.  (a)  Maintain
proper books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be, and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over Borrower or such
Restricted Subsidiary, as the case may be.

 

SECTION 5.10.                              Inspection Rights.  Permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and visually inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that representatives of the Borrower may be present during any such visits,
discussions and inspections; provided, further, that, if an Event of Default has
occurred and is continuing the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice; provided, further, that so long as no Default
or Event of Default shall have occurred or be continuing, the Borrower will be
obligated to reimburse the Agent and the Lenders for no more than two (2) such
inspections in the aggregate in any calendar year.

 

SECTION 5.11.                              Use of Proceeds.  Use the proceeds of
the Credit Facilities (a) to finance the Refinancing, (b) to pay fees and
expenses in connection with the Transactions and (c) for working capital and
other general corporate purposes, including the financing of Permitted
Acquisitions and permitted investments.

 

SECTION 5.12.                              Employee Benefits.  Comply with the
provisions of ERISA and the Code applicable to Employee Benefit Plans, except
where such noncompliance is not reasonably likely to result in a Material
Adverse Effect.

 

SECTION 5.13.                              New Subsidiaries; Ownership of
Subsidiaries.

 

(a)                                 (x) Promptly following the request of the
Administrative Agent following the occurrence and during the continuance of a
Default or Event of Default or (y) within 10 Business Days following the
delivery of a Compliance Certificate required to be delivered pursuant to
Section 5.02(a) indicating (i) the formation or acquisition of any new Domestic
Restricted Subsidiary (other than an Excluded Subsidiary), (ii) a Domestic
Restricted Subsidiary previously determined to be an Excluded Subsidiary is no
longer an Excluded Subsidiary, unless expressly excluded from being required to
be the subject of such security interest by the terms of this Agreement or the
terms of the Security Documents, each newly-created or newly-acquired Domestic
Restricted Subsidiary (other than any Excluded Subsidiary) shall become a
Guarantor hereunder and a party to the Security Documents by executing and
delivering to the Collateral Agent a counterpart of a joinder agreement and
providing such other documentation as the Collateral Agent shall deem
appropriate for such purpose, including, without limitation, amendments to the
Security Documents or new pledge agreements in substantially the same form,
mortgages or deeds of trust, the documents referred to in the Guarantee and
Collateral Requirements, UCC searches and filings, and 100%

 

83

--------------------------------------------------------------------------------


 

of the Equity Interests and assets of each such new Subsidiary (other than an
Excluded Subsidiary) shall be pledged to the Collateral Agent for the benefit of
the Lenders and the Collateral Agent, documents of the types referred to in
Section 4.03(b), and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of, inter alia, the joinder agreement), all in form, content and
scope reasonably satisfactory to the Collateral Agent.  In such event, the
Collateral Agent is hereby authorized by the parties hereto to amend Schedules
3.13(a) and 3.13(b) hereto to include each such new Subsidiary.

 

(b)                                 The Borrower shall at all times directly or
indirectly through a Subsidiary own all of the Equity Interests of each of the
Restricted Subsidiaries (other than directors’ qualifying shares), and such
Equity Interests shall at all times be pledged to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Security Documents or pursuant
to a pledge agreement in form and substance reasonably satisfactory to the
Collateral Agent to the extent required under the Guarantee and Collateral
Agreement.

 

(c)                                  With respect to any Significant Real
Property acquired by such new Subsidiary after the Restatement Effective Date,
the Borrower shall cause such property to be subject to a Lien and Mortgage in
favor of the Administrative Agent for the benefit of the Secured Parties and
take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, in each case to the extent required by, and subject
to the limitations and exceptions of this Agreement, including, without
limitation, the Guarantee and Collateral Requirements, and to otherwise comply
with the requirements of the Guarantee and Collateral Requirements as soon as
practicable thereafter, but in any event within one hundred and twenty (120)
days thereafter (or such longer period as the Administrative Agent may agree in
its discretion).  Notwithstanding the foregoing, the relevant Loan Party shall
not be required to execute and deliver the relevant documents until (y) at least
forty-five days prior written notice of the acquisition has been provided to the
Administrative Agent and (z) the Borrower has received confirmation from the
Administrative Agent and the Issuing Banks that flood insurance due diligence
and flood insurance compliance as required by Section 5.07 hereto has been
completed. .

 

SECTION 5.14.                              Compliance with Environmental Laws. 
Except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect:  (a) comply, and, if applicable, cause all
lessees and other Persons operating or occupying any of their Real Estate or
properties to comply, with all Environmental Laws and environmental permits,
(b) obtain, maintain and renew all environmental permits and financial assurance
instruments necessary for their operations and properties, (c) if applicable,
dispose of Hazardous Materials only at permitted disposal facilities operating
in compliance with Environmental Laws, and (d) conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of
their Real Estate or properties, in accordance with the requirements of all
Environmental Laws or, if applicable to the Borrower or a Subsidiary  and its
successors and assigns, a written settlement or consent agreement with those
Governmental Authorities having jurisdiction; provided that, to the extent
permitted under Environmental Laws, none of the Borrower or any of the
Subsidiaries  shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

SECTION 5.15.                              Maintenance of Ratings.  Use
commercially reasonable efforts to cause the Credit Facilities to be
continuously rated by S&P and Moody’s, and use commercially reasonable efforts
to maintain a corporate rating from S&P and a corporate family rating from
Moody’s, in each case in respect of the Borrower.

 

84

--------------------------------------------------------------------------------

 


 

SECTION 5.16.                              Further Assurances.

 

(a)                                 Cooperate with the Lenders and the
Administrative Agent, execute such further instruments and documents and take
all further action as the Lenders, the Administrative Agent or the Collateral
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement, including, without limitation, the
Borrower will, at its cost and expense, (x) promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate, but subject to the
Guarantee and Collateral Requirements (it being understood that it is the intent
of the parties that the Obligations shall be secured by substantially all the
assets, including real and personal properties acquired subsequent to the
Restatement Effective Date other than Excluded Assets, of the Borrower and the
Domestic Restricted Subsidiaries (other than Excluded Subsidiaries)) and
(y) comply with the reasonable requests of the Lenders to obtain information
necessary to conduct flood due diligence and flood insurance compliance.  Such
security interests and Liens will be created under the Security Documents and
other security agreements, mortgages, deeds of trust and other instruments and
documents in form and substance reasonably satisfactory to the Collateral Agent,
and the Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents as the Collateral Agent shall reasonably request to
evidence compliance with this Section 5.16, including without limitation, in
order to satisfy or cause to be satisfied any Guarantee and Collateral
Requirement.  The Borrower agrees to provide such evidence as the Collateral
Agent shall reasonably request as to the perfection and first priority status of
each such security interest and Lien, subject to Permitted Collateral Liens.  In
furtherance of the foregoing, the Borrower will give prompt notice to the
Administrative Agent of the acquisition by it or any of the Restricted
Subsidiaries of any owned Significant Real Property.

 

(b)                                 With respect to any Significant Real
Property acquired after the Restatement Effective Date, the Borrower shall cause
such property to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of this Agreement, including, without limitation, the
Guarantee and Collateral Requirements, and to otherwise comply with the
requirements of the Guarantee and Collateral Requirements as soon as practicable
thereafter, but in any event within one hundred and twenty (120) days thereafter
(or such longer period as the Administrative Agent may agree in its
discretion).  Notwithstanding the foregoing, the relevant Loan Party shall not
be required to execute and deliver the relevant documents until (y) at least
forty-five days prior written notice of the acquisition has been provided to the
Administrative Agent and (z) the Borrower has received confirmation from the
Administrative Agent and the Issuing Banks that flood insurance due diligence
and flood insurance compliance as required by Section 5.07 hereto has been
completed.

 

SECTION 5.17.                              Designation of Subsidiaries.  The
Borrower may at any time designate any newly-created or newly-acquired
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately after giving effect to such
designation, the Borrower shall be in compliance, on a pro forma basis, with the
financial covenant set forth in Section 6.13, regardless of whether the Borrower
is otherwise required to comply with such financial covenant at such time (and,
as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance), (ii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time, (iii) the designation of such
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment therein
at the date of designation in an amount equal to the fair market value of the
Investment in such Subsidiary, (iv) no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, (v) no Subsidiary may be designated as an Unrestricted Subsidiary
unless it is concurrently designated as an “Unrestricted Subsidiary” for
purposes of the

 

85

--------------------------------------------------------------------------------


 

Senior Notes and (vi) immediately before and after any such designation, no
Default or Event of Default shall have occurred and be continuing.

 

SECTION 5.18.                              Keepwell.  Each Qualified ECP Loan
Party jointly and severally (together with each other Qualified ECP Loan Party)
hereby absolutely unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any Loan Party that
is not a Qualified ECP Loan Party to honor all of such Loan Party’s obligations
under this Agreement or any other Loan Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 5.18 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 5.18, or
otherwise under this Agreement or any other Loan Document, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Loan Party under this Section 5.18 shall remain in full force and
effect until payment in full.  Each Qualified ECP Loan Party intends that this
Section 5.18 constitute, and this Section 5.18 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

ARTICLE VI

 

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document (other than contingent indemnity
obligations as to which no claim has been made) have been paid in full and all
Letters of Credit have been cancelled, have expired or been Cash Collateralized
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Borrower will not, and
will not cause or permit any of the Restricted Subsidiaries to:

 

SECTION 6.01.                              Liens.  Create, incur, assume or
permit to exist any Lien on any property or assets (including Equity Interests
or other securities of any Person, including the Borrower or any Restricted
Subsidiary) now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except:

 

(a)                                 any Lien created under the Loan Documents;

 

(b)                                 Liens on property or assets of the Borrower
and the Restricted Subsidiaries existing on the Restatement Effective Date and
set forth in Schedule 6.01; provided that such Liens shall secure only those
obligations which they secure on the Restatement Effective Date and, in each
case, extensions, renewals and replacements thereof permitted hereunder;
provided, further, that (i) the property covered thereby is not expanded or
increased, (ii) the amount secured or benefited thereby is not increased and
(iii) and any renewal, replacement or extension of the obligations secured or
benefited thereby is permitted by Section 6.03(b);

 

(c)                                  Liens for Taxes not yet due and payable or
which are being contested in good faith in compliance with Section 5.04 and by
appropriate proceedings diligently conducted, if such contest effectively
suspends collection of the contested obligation and the enforcement of any Liens
securing such obligation and if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

86

--------------------------------------------------------------------------------


 

(d)                                 statutory or common law Liens of landlords
and carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 45 days or which are being contested in good faith in
compliance with Section 5.04 and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
medical and health insurance and other social security legislation, other than
any Lien imposed by ERISA;

 

(f)                                   (i) deposits to secure the performance of
bids, tenders, trade contracts and leases (other than Indebtedness), obligations
for utilities and statutory obligations, in each case, incurred in the ordinary
course of business, and (ii) pledges, deposits and Liens on other assets to
secure surety and appeal bonds, financial assurance bonds, completion bonds,
performance bonds, reclamation bonds and other obligations of a like nature,
including, without limitation, any such bonds or obligations with respect to the
closure, final-closure and post-closure liabilities related to landfills owned
or operated by the Borrower or such Restricted Subsidiary, in each case,
incurred in the ordinary course of business;

 

(g)                                  zoning restrictions, easements,
rights-of-way, minor defects in title, restrictions and other similar
encumbrances affecting Real Estate which, individually or in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 7.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 6.03(d); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

 

(j)                                    bankers’ Liens, rights of setoff and
other similar Liens existing solely with respect to deposit or securities
accounts maintained in the ordinary course of business; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)                                 Liens created in the ordinary course of
business on insurance policies solely for the purpose of securing the payment of
insurance premiums pursuant to insurance premium finance agreements relating to
such policies;

 

(l)                                     Liens consisting of escrowed funds or
similar arrangements affecting the sale proceeds paid to the Borrower or a
Restricted Subsidiary from Dispositions permitted by Section 6.05; provided that
all such escrow or similar arrangements (i) are solely to protect the rights of
the buyer of the assets subject to such Disposition in the event of claims under
the applicable sale documents, and (ii) do not extend to any property or assets
other than a portion of the purchase price for such Disposition received by the
Borrower or such Restricted Subsidiary;

 

87

--------------------------------------------------------------------------------


 

(m)                             earnest money deposits of cash or Cash
Equivalents made by the Borrower or a Restricted Subsidiary in connection with
any letter of intent or purchase agreement relating to any Permitted
Acquisition;

 

(n)                                 Liens consisting of the matters disclosed on
Schedule 3.08;

 

(o)                                 any interest or title of a lessor,
sublessor, lessee or sublessee under any lease entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased;

 

(p)                                 in the case of real property that is subject
to a Mortgage, such items as are accepted by the Collateral Agent as exceptions
to the lender’s title insurance policy issued with respect to such property and
such Mortgage;

 

(q)                                 Liens existing on property at the time of
its acquisition (after the Restatement Effective Date) or existing on the
property of a Restricted Subsidiary acquired after the Restatement Effective
Date; provided that (i) such Lien was not created in contemplation of such
acquisition, (ii) the Indebtedness secured thereby is permitted under
Section 6.03(p) and (iii) such Lien does not extend to or cover any other asset
or property;

 

(r)                                    Liens of a collecting bank on items in
the course of collection (including arising under Section 4-210 of the UCC);

 

(s)                                   Liens ranking junior to those securing the
Obligations securing Indebtedness permitted under Section 6.03(u) or Permitted
Ratio Debt (to the extent permitted to be secured pursuant to the definition
thereof);

 

(t)                                    other Liens (other than on Equity
Interests and not of the nature or type specified in any other clause of this
Section 6.01) securing liabilities in an aggregate amount not to exceed
$50,000,000 at any time outstanding;

 

(u)                                 encroachments, encumbrances and other
adverse circumstances affecting any Real Estate that would be disclosed by an
accurate and complete survey of such Real Estate, provided that the foregoing,
individually or in the aggregate, are not substantial in amount and do not in
any case materially detract from the value of the Real Estate subject thereto;

 

(v)                                 any encumbrance or restriction (including,
but not limited to, pursuant to put and call agreements or buy/sell
arrangements) with respect to capital stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement;

 

(w)                               Liens (i) in favor of any Special Purpose
Entity in connection with any Financing Disposition, or (ii) incurred in
connection with a Special Purpose Financing pursuant to Section 6.03(t);

 

(x)                                 Liens on any landfill acquired after the
Restatement Effective Date securing reasonable royalty or similar payments
(determined by reference to volume or weight utilized) due to the seller of such
landfill as a consequence of such acquisition; and

 

(y)                                 Liens securing bilateral letter of credit
facilities in an aggregate amount not to exceed $45,000,000 at any time
outstanding.

 

88

--------------------------------------------------------------------------------


 

SECTION 6.02.                              Investments, Loans and Advances. 
Purchase, hold or acquire any Equity Interests, evidences of indebtedness or
other securities of, make or permit to exist any loans or advances to, or make
or permit to exist any Investment or any other interest in, any other Person,
except:

 

(a)                                 Investments held by the Borrower or a
Restricted Subsidiary in the form of Cash Equivalents;

 

(b)                                 Guarantees permitted under Section 6.03;

 

(c)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(d)                                 Investments in the form of Permitted
Acquisitions;

 

(e)                                  Investments consisting of securities or
other assets of suppliers or customers received by the Borrower upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
under any Debtor Relief Law;

 

(f)                                   advances to officers, directors and
employees of the Borrower and the Restricted Subsidiaries in an aggregate amount
not to exceed $5,000,000 at any time outstanding, for travel, entertainment,
relocation and analogous ordinary business purposes;

 

(g)                                  Investments in, under or with respect to
Employee Benefit Plans in the amounts required or permitted thereby; provided
that each such plan has been approved by a majority of the directors of the
Borrower or the applicable Restricted Subsidiary (excluding for purposes of such
calculation directors who are also officers or employees of the Borrower or the
applicable Restricted Subsidiary);

 

(h)                                 Investments (i) by the Borrower or a
Restricted Subsidiary in any Loan Party, (ii) by a Restricted Subsidiary that is
not a Loan Party in another Subsidiary that is not a Loan Party or in any joint
venture and (iii) by the Borrower or any other Loan Party in a Subsidiary that
is not a Loan Party or in any joint venture; provided that (x), in the case of
clause (iii), (A) no Default or Event of Default shall have occurred and be
continuing at the time of any such Investment or would result therefrom and
(B) the aggregate amount of all such Investments shall not exceed $35,000,000 at
any time outstanding and (y) any such Investments in the form of intercompany
Indebtedness shall be evidenced by notes in the form of Exhibit G that have been
pledged (individually or pursuant to a global note) to the Administrative Agent
for the benefit of the Lenders;

 

(i)                                     bank deposits established in the
ordinary course of business;

 

(j)                                    non-cash consideration received, to the
extent permitted by the Loan Documents, in connection with any Disposition of
property permitted by this Agreement;

 

(k)                                 Investments in Hedging Agreements of the
type referred to in Section 6.03(c);

 

(l)                                     Investments held by a Restricted
Subsidiary acquired after the Restatement Effective Date or of a Person merged
after the Restatement Effective Date into the Borrower or a Restricted
Subsidiary to the extent such Investments were not made in contemplation of such
acquisition

 

89

--------------------------------------------------------------------------------


 

or merger (other than existing Investments in subsidiaries of such Restricted
Subsidiary or Person, which must comply with the requirements of Sections
6.02(d), (h) or (n));

 

(m)                             Guarantees of obligations that do not constitute
Indebtedness entered into in the ordinary course of business;

 

(n)                                 in addition to Investments permitted by the
other clauses of this Section 6.02, additional Investments by the Borrower and
the Restricted Subsidiaries so long as the aggregate amount invested pursuant to
this paragraph (n) (determined without regard to any write-downs or write-offs
of such Investments) does not exceed (i) $75,000,000 plus (ii) the Available
Amount during the term of this Agreement; provided that before and immediately
after giving effect to such Investment, no Default or Event of Default shall
exist or would result from such Investment;

 

(o)                                 Investments existing on, or contractually
committed as of, the Restatement Effective Date and set forth on Schedule 6.02
and any extensions, renewals or reinvestments thereof; provided that the amount
of any such Investment may be increased as required by the terms of such
Investment as in existence on the Restatement Effective Date;

 

(p)                                 advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of the Borrower or such Restricted Subsidiary;

 

(q)                                 Investments in or by any Special Purpose
Subsidiary, or in connection with a Financing Disposition by, to, in or in favor
of, any Special Purpose Entity, including Investments of funds held in accounts
permitted or required by the arrangements governing such Financing Disposition
or any related Indebtedness;

 

(r)                                    Investments in an aggregate amount
outstanding at any time not to exceed the amount of Excluded Contributions; and

 

(s)                                   additional Investments so long as after
giving effect to such Investment (x) on a pro forma basis, the Total Net
Leverage Ratio is less than or equal to 3.50 to 1.00 and (y) no Default or Event
of Default shall have occurred and is continuing.

 

Notwithstanding anything to the contrary herein, any Investment which when made
complies with the requirements of the definition of the term Cash Equivalents
may continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements.

 

SECTION 6.03.                              Indebtedness.  Incur, create, assume
or permit to exist any Indebtedness, except:

 

(a)                                 Indebtedness created hereunder and under the
other Loan Documents;

 

(b)                                 Indebtedness existing on the Restatement
Effective Date and set forth in Schedule 6.03 and any Permitted Refinancing
thereof;

 

(c)                                  obligations (contingent or otherwise) of
the Borrower or a Restricted Subsidiary existing or arising under any Hedging
Agreement, provided that (i) such obligations are (or were) entered into by such
Person as required by the Loan Documents or in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value

 

90

--------------------------------------------------------------------------------


 

of securities issued by such Person, and not for purposes of speculation or
taking a “market view”; and (ii) such Hedging Agreement does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(d)                                 Indebtedness in respect of Capital Lease
Obligations and purchase money obligations for fixed or capital assets and
industrial revenue bonds within the limitations set forth in Section 6.01(i) in
an amount not exceeding $150,000,000 in the aggregate at any time outstanding;

 

(e)                                  the Senior Notes outstanding on the
Restatement Effective Date and Permitted Refinancings thereof;

 

(f)                                   Indebtedness pursuant to any Secured Cash
Management Agreement incurred in the ordinary course of business and customary
for Cash Management Agreements generally;

 

(g)                                  surety, financial assurance, completion,
performance, reclamation and similar bonds and bid guarantees provided by or
issued on behalf of the Borrower or any Restricted Subsidiary, including,
without limitation, with respect to the closure, final-closure and post-closure
liabilities related to landfills owned or operated by the Borrower or such
Restricted Subsidiary, in each case, incurred in the ordinary course of
business;

 

(h)                                 Indebtedness issued as part of the purchase
price for a Permitted Acquisition or in the form of “earnout” payments (and any
Permitted Refinancings thereof); provided that such Indebtedness shall be
subordinated to the Obligations in form and substance satisfactory to the
Administrative Agent;

 

(i)                                     Indebtedness arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided
that such Indebtedness is extinguished within one (1) Business Day following its
incurrence;

 

(j)                                    unsecured Indebtedness arising in
connection with endorsement of instruments for deposit in the ordinary course of
business;

 

(k)                                 Guarantees in respect of Indebtedness
otherwise permitted hereunder;

 

(l)                                     Indebtedness created in the ordinary
course of business pursuant to insurance premium finance agreements;

 

(m)                             indemnification obligations arising in
connection with Permitted Acquisitions;

 

(n)                                 Permitted Ratio Debt;

 

(o)                                 Indebtedness of the Borrower or a Restricted
Subsidiary owing to the Borrower or a Subsidiary; provided that (i) such
Indebtedness, to the extent owed by a Loan Party to a Subsidiary that is not a
Loan Party, shall be subordinated in right of payment to the Obligations in a
manner reasonably satisfactory to the Administrative Agent and (ii) to the
extent arising from an Investment by the Borrower or a Restricted Subsidiary,
such Investment is permitted by Section 6.02(h);

 

91

--------------------------------------------------------------------------------


 

(p)                                 Indebtedness of a Subsidiary acquired after
the Restatement Effective Date or a person merged into or consolidated with the
Borrower or any Subsidiary after the Restatement Effective Date and Indebtedness
assumed in connection with the acquisition of assets (and any Permitted
Refinancings thereof), which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event and where such acquisition, merger or consolidation is permitted by
this Agreement; and

 

(q)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such good and
services; provided, that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money;

 

(r)                                    Indebtedness representing deferred
compensation to employees of the Borrower or any Subsidiary incurred in the
ordinary course of business;

 

(s)                                   all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness permitted under this Section 6.03;

 

(t)                                    Indebtedness (A) of a Special Purpose
Subsidiary secured by a Lien on all or part of the assets disposed of in, or
otherwise Incurred in connection with, a Financing Disposition or (B) otherwise
incurred in connection with a Special Purpose Financing;  provided  that
(1) such Indebtedness is not recourse to the Borrower or any Restricted
Subsidiary that is not a Special Purpose Subsidiary (other than with respect to
Special Purpose Financing Undertakings); (2) in the event such Indebtedness
shall become recourse to the Borrower or any Restricted Subsidiary that is not a
Special Purpose Subsidiary (other than with respect to Special Purpose Financing
Undertakings), such Indebtedness will be deemed to be, and must be classified by
the Borrower as, incurred at such time (or at the time initially incurred) under
one or more of the other provisions of this Section 6.03 for so long as such
Indebtedness shall be so recourse; (3) in the event that at any time thereafter
such Indebtedness shall comply with the provisions of the preceding subclause
(1), the Borrower may classify such Indebtedness in whole or in part as Incurred
under this Section 6.03(t); and (4) the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (t) shall not at any time exceed
$25,000,000;

 

(u)                                 in addition to other Indebtedness permitted
under this Section 6.03, additional Indebtedness of the Borrower or any of the
Restricted Subsidiaries so long as the aggregate amount pursuant to this
paragraph (u) outstanding shall not at any time exceed $100,000,000; and

 

(v)                                 bilateral letter of credit facilities in an
aggregate amount not to exceed $45,000,000 at any time outstanding.

 

SECTION 6.04.                              Mergers, Consolidations and
Acquisitions.

 

(a)                                 Merge, dissolve, liquidate, consolidate with
or into another Person or make an Asset Sale of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, or acquire all or
substantially all of the assets or more than fifty percent (50%) (or other
interest that would require consolidation of the acquired Person with the
Borrower under GAAP) of the Equity Interests of any other Person, except that,
so long as no Default or Event of Default exists or would result therefrom (x) a
Restricted Subsidiary may merge into the Borrower or a Restricted Subsidiary
(provided that in the case of any merger (A) involving the Borrower, the
Borrower shall be the surviving corporation, (B) involving a Wholly Owned
Subsidiary

 

92

--------------------------------------------------------------------------------


 

(other than a merger covered by the foregoing clause (A)), a Wholly Owned
Subsidiary shall be the surviving corporation and (C) involving a Loan Party
(other than a merger covered by the foregoing clause (A)), a Loan Party shall be
the surviving corporation) and (y) a Restricted Subsidiary may (i) make a
Disposition of all or substantially all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or a Loan Party and (ii) dissolve if
all of its remaining assets are transferred to the Borrower or a Loan Party.

 

(b)                                 The Borrower or a Restricted Subsidiary may
acquire all or substantially all the assets of a Person or line of business of
such Person, or not less than 51% of the Equity Interests (other than directors’
qualifying shares) of a Person (referred to herein as the “Acquired Entity”);
provided that

 

(i)                                     at the time of such acquisition, no
Default or Event of Default has occurred and is continuing, and such acquisition
will not otherwise create a Default or an Event of Default hereunder;

 

(ii)                                  in any merger or consolidation, the
surviving Person shall be either the Borrower or a Restricted Subsidiary;

 

(iii)                               the business to be acquired is predominantly
in the same line of business as the Borrower, or in businesses reasonably
related or incidental thereto (i.e., non-hazardous solid waste collection,
transfer, hauling, recycling, or disposal);

 

(iv)                              the board of directors and (if required by
applicable law) the shareholders, or the equivalent of each thereof, of the
business to be acquired have approved such acquisition as evidenced by written
resolutions or consents evidencing such approval;

 

(v)                                 (A) in the case of an asset acquisition, all
of the assets acquired shall be acquired by the Borrower or by a Restricted
Subsidiary, and such Restricted Subsidiary (unless it is an Excluded Subsidiary)
shall in accordance with Section 5.13 become a Loan Party hereunder, if it is
not already a Loan Party, and shall pledge (or cause to be pledged) all of its
assets (other than Excluded Assets) and 100% of its Equity Interests to the
Administrative Agent for the benefit of the Lenders or (B) in the case of an
acquisition of 100% of the Equity Interests of the acquired company, such
acquired company (unless it is an Excluded Subsidiary) shall in accordance with
Section 5.13 become a Loan Party and shall pledge (or cause to be pledged) all
of its assets (other than Excluded Assets) and shall pledge 100% of its Equity
Interests to the Administrative Agent for the benefit of the Lenders, or such
acquired company shall be merged with and into the Borrower or a Restricted
Subsidiary (which shall be the surviving entity) and (z) in all such cases, such
Person shall otherwise comply with the provisions of Section 5.13 hereof and the
other provisions of this Agreement; and

 

(vi)                              the aggregate amount of consideration paid by
the Borrower and the Guarantors in connection with any such acquisitions of
Persons that do not become Guarantors (including in such consideration any
deferred payments, contingent or otherwise, and the aggregate amount of all
liabilities assumed or, in the case of an acquisition of the Equity Interests of
the acquisition target, including all liabilities of such acquisition target for
all Permitted Acquisitions for which the applicable Loan Party acquires (A) less
than 100% of the Equity Interests of such Acquired Entity or (B) a foreign
Acquired Entity) shall not exceed (i) $75,000,000 in the aggregate for all such
Permitted Acquisitions plus (ii) the Available Amount during the term of this
Agreement (any acquisition of an Acquired Entity meeting all the criteria of
this Section 6.04(b) being referred to herein as a “Permitted Acquisition”).

 

93

--------------------------------------------------------------------------------


 

SECTION 6.05.                              Dispositions.  Make any Disposition
or enter into any agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete, abandoned, or worn
out or no longer useful property, whether now owned or hereafter acquired;

 

(b)                                 Dispositions of inventory in the ordinary
course of business (such inventory to include, without limitation, landfill gas,
carbon offset credits, electricity, solid waste, recyclables and other
by-products of the wastestream collected by the Borrower or any of its
Restricted Subsidiaries and sold to, or disposed of with, third parties in the
ordinary course of business);

 

(c)                                  Dispositions of equipment or Real Estate to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(d)                                 Dispositions of property by any Loan Party
to another Loan Party;

 

(e)                                  Dispositions consisting of sale or
conversion of Cash Equivalents into cash or other Cash Equivalents to the extent
not otherwise prohibited by the terms of this Agreement;

 

(f)                                   Dispositions of motor vehicles, containers
and other surplus equipment in the ordinary course of business;

 

(g)                                  casualty events or condemnations to the
extent such events are deemed to constitute Dispositions and subject to the
provisions of Section 2.13(b);

 

(h)                                 compromise and settlement of accounts
receivable of disputed accounts and accounts of insolvent customers to the
extent such compromise and settlement is made in the ordinary course of business
in amounts;

 

(i)                                     Dispositions constituting Restricted
Payments otherwise permitted pursuant to Section 6.06 and pursuant to the other
provisions of this Agreement but solely to the extent any such permitted
Restricted Payment is deemed to constitute a Disposition;

 

(j)                                    Dispositions in the nature of asset swaps
conducted on an arms-length basis and for fair market value with bona fide third
parties unaffiliated with the Borrower or any Affiliate of the Borrower;
provided, that no such asset swap may be made at any time that a Default or
Event of Default has occurred and is continuing;

 

(k)                                 Dispositions by the Borrower and the
Restricted Subsidiaries of property acquired after the Restatement Effective
Date in Permitted Acquisitions; provided that (i) the Borrower identifies any
such assets to be divested in reasonable detail in writing to the Administrative
Agent on or before the date such Permitted Acquisition is consummated, and
(ii) the fair market value of the assets to be divested in connection with any
Permitted Acquisition (as determined by the board of directors of the Borrower)
does not exceed an amount equal to 25% of the total cash and non-cash
consideration for such Permitted Acquisition;

 

(l)                                     Dispositions by the Borrower and the
Restricted Subsidiaries of property; provided that all such Dispositions shall
be made for at least seventy five percent (75%) of cash consideration (or such
other percentage as approved by the Administrative Agent in its reasonable
discretion);

 

94

--------------------------------------------------------------------------------


 

provided, further, that for purposes of the preceding proviso, any Designated
Non-Cash Consideration received by the Borrower and its Restricted Subsidiaries
in such Disposition shall be deemed to be cash consideration; provided that such
Designated Non-Cash Consideration, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (l) that is at that time
outstanding, shall not exceed $100 million;

 

(m)                             Dispositions of accounts receivable for purposes
of collection in the ordinary course of business;

 

(n)                                 Dispositions permitted by Section 6.04;

 

(o)                                 licenses (on a non-exclusive basis with
respect to intellectual property), or sublicenses (on a non-exclusive basis with
respect to intellectual property) of any personal property in the ordinary
course of business;

 

(p)                                 Dispositions of Real Estate pursuant to
which the Borrower or any Subsidiary, in the ordinary course of its business,
grants any third party a right to use, lease or sublease such Real Estate;

 

(q)                                 the termination of any lease, sublease,
license or sublicense of Real Estate to which the Borrower or Subsidiary is
party to the extent such Real Estate is no longer required by such Person in the
ordinary course of its business, or the termination of any such lease, sublease,
license or sublicense at the end of its applicable term;

 

(r)                                    the abandonment or other disposition of
patents, trademarks or other intellectual property that are, in the reasonable
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and its Subsidiaries taken
as a whole;

 

(s)                                   [reserved];

 

(t)                                    Financing Dispositions; or

 

(u)                                 other Dispositions (not specified in this
Section 6.05) made after the Restatement Effective Date not to exceed
$125,000,000 in the aggregate in any fiscal year;

 

provided that any Disposition pursuant to clauses (a) through (c), (e), (f),
(h) through (o), and (t) through (u) shall be for an amount not less than fair
market value as determined in good faith by the applicable board of directors or
other governing body, whose determination will be conclusive.

 

SECTION 6.06.                              Restricted Payments.  Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so except that:

 

(a)                                 any Wholly Owned Restricted Subsidiary may
declare and pay dividends or make other distributions to its equity holder and,
so long as no Default or Event of Default shall have occurred and be continuing
at the time of any such Restricted Payment or would result therefrom, any other
Restricted Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders;

 

(b)                                 so long as no Default or Event of Default
shall have occurred and be continuing at the time of any such Restricted Payment
or would result therefrom, the Borrower and each Restricted

 

95

--------------------------------------------------------------------------------


 

Subsidiary may purchase, redeem or otherwise acquire Equity Interests issued by
it with the proceeds received from the substantially concurrent issue of new
shares of its common stock or other common Equity Interests;

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
its Equity Interests (other than Disqualified Stock);

 

(d)                                 [reserved];

 

(e)                                  the Borrower may make Restricted Payments
to its equity holders to pay (i) (x) for any taxable period for which the
Borrower and/or any of its Subsidiaries are members of a consolidated, combined
or similar income tax group for U.S. federal and/or applicable state or local
income Tax purposes of which a direct or indirect parent of the Borrower is the
common parent (a “Tax Group”), the portion of any U.S. federal, state or local
income Taxes (as applicable) of such Tax Group for such taxable period that are
attributable to the income of the Borrower and/or its Subsidiaries; provided
that (i) the amount of such dividends or other distributions for any taxable
period shall not exceed the amount of such Taxes that the Borrower and/or its
Subsidiaries, as applicable, would have paid had the Borrower and/or its
Subsidiaries, as applicable, been a stand-alone taxpayer (or a stand-alone
group) and (ii) dividends or other distributions in respect of an Unrestricted
Subsidiary shall be permitted only to the extent that cash distributions were
made by such Unrestricted Subsidiary to the Borrower or any of its Restricted
Subsidiaries for such purpose; and (y) any franchise or similar taxes and other
amounts (including fees and expenses) required to maintain the existence of
Holdings and (ii) the operating costs and expenses of Holdings incurred in the
ordinary course of business and other overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers, directors and employees, which are reasonable
and customary and incurred in the ordinary course of business, attributable to
the ownership or operations of the Borrower and the Subsidiaries;

 

(f)                                   the Borrower may make other Restricted
Payments (not specified in the other clauses of this Section 6.06) to holders of
its Equity Interests, in an amount not to exceed (i) $75,000,000 plus (ii) so
long as the Total Net Leverage Ratio of the Borrower shall be not more than 4.75
to 1.00 on a pro forma basis after giving effect to such Restricted Payment, the
Available Amount during the term of this Agreement, so long as no Default or
Event of Default shall have occurred and be continuing at the time of any such
Restricted Payment or would result therefrom;

 

(g)                                  the Borrower may repurchase Equity
Interests to the extent such repurchase is deemed to occur upon the exercise of
stock options if such Equity Interests represent a portion of the exercise price
thereof;

 

(h)                                 so long as no Default or Event of Default
has occurred and is continuing or would be caused thereby, the Borrower may make
Restricted Payments to be used for the repurchase, redemption or other
acquisition or retirement for value of any Equity Interests of the Borrower held
by any current, future or former officer, director, employee or consultant of
any Loan Party (or permitted transferees, heirs or estates of such current,
future or former officer, director, employee or consultant); provided that the
aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed (a) $20,000,000 in any calendar year (with
unused amounts in any calendar year being carried over to succeeding calendar
years subject

 

96

--------------------------------------------------------------------------------


 

to a maximum (without giving effect to clause (b)) of $30,000,000 in any
calendar year), plus (b) the aggregate cash proceeds received by the Borrower
and its Restricted Subsidiaries from any issuance or reissuance of Equity
Interests to directors, officers, employees and consultants and the proceeds of
any “key man” life insurance policies; provided further that the cancellation of
Indebtedness owing to the Borrower or its Restricted Subsidiaries from members
of management in connection with such repurchase of Equity Interests will not be
deemed to be a Restricted Payment; and

 

(i)                                     the making by the Borrower of quarterly
dividend payments in respect of common stock of the Borrower in an aggregate
amount not to exceed $20,000,000 in any fiscal year (with up to $10,000,000 of
unused amounts in any fiscal year being carried over to the next succeeding
fiscal year subject to a maximum of $30,000,000 in any fiscal year); and

 

(j)                                    additional Restricted Payments so long as
after giving effect to such Restricted  Payment (x) on a pro forma basis, the
Total Net Leverage Ratio is less than or equal to 3.00 to 1.00 and (y) no
Default or Event of Default shall have occurred and is continuing.

 

SECTION 6.07.                              Change in Nature of Business.  With
respect to the Borrower and the Restricted Subsidiaries, engage in any material
line of business substantially different from those lines of business conducted
by the Borrower on the Restatement Effective Date or any business reasonably
related or incidental thereto.

 

SECTION 6.08.                              Transactions with Affiliates;
Investors.  Enter into any transaction of any kind with any of the Investors or
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Investor or an Affiliate, other than
(a) those transactions set forth on Schedule 6.08 hereto, (b) transactions by
and between the Borrower and the Restricted Subsidiaries or one or more Special
Purpose Entities and not involving any other Investor or Affiliate, (c) the
entering into, maintaining or performance of any employment or consulting
contract, benefit plan, program or arrangement, related trust agreement or any
other similar arrangement for or with any current or former employee, officer or
director or consultant of or to the Borrower or any Subsidiary heretofore or
hereafter entered into in the ordinary course of business, and (d) payments,
compensation, performance of indemnification or contribution obligations, the
making or cancellation of loans or any issuance, grant or award of stock,
options, other equity related interests or other securities, to any employees,
officers, directors or consultants of or to the Borrower or any Subsidiary in
the ordinary course of business.

 

SECTION 6.09.                              Burdensome Agreements.  Enter into
any Contractual Obligation with any Person (other than this Agreement or any
other Loan Document) that limits the ability (i) of a Restricted Subsidiary to
make Restricted Payments to the Borrower or to otherwise transfer property to
the Borrower, (ii) of a Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or a Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person; provided that
this clause (iii) shall not prohibit (x) any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 6.01 or
6.03(d) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness or (y) customary restrictions
contained in leases, subleases, licenses or asset sale arrangements otherwise
permitted hereunder so long as such restrictions relate solely to the assets
subject thereto.  Notwithstanding the foregoing, this Section 6.09 will not
restrict or prohibit: (a) customary restrictions imposed pursuant to an
agreement that has been entered into in connection with a Disposition permitted
pursuant to Section 6.05 with respect to the property (including a Subsidiary)
that is subject to that transaction; (b) customary restrictions imposed by

 

97

--------------------------------------------------------------------------------


 

any agreement relating to secured Indebtedness permitted pursuant to
Section 6.03 to the extent that such restrictions apply only to the property or
assets securing such Indebtedness; (c) customary provisions restricting
subletting or assignment of Contractual Obligations entered into in the ordinary
course of business; (d) restrictions set forth in the Senior Notes and any
Permitted Refinancing thereof; (e) restrictions relating to Indebtedness of, or
a Financing Disposition by, to, or in favor of, any Special Purpose Entity;
(f) restrictions set forth in any Indebtedness permitted pursuant to
Section 6.03(b) (including Permitted Refinancings thereof); (g) restrictions set
forth in any Indebtedness of a Subsidiary acquired after the Restatement
Effective Date permitted pursuant to Section 6.03(p), which restriction is not
applicable to any Person other than the acquired Subsidiary, or the properties
or assets of any Person, other than the property or assets of the acquired
Subsidiary; (h) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements (including, without limitation,
agreements with respect to Subsidiaries that are not wholly owned) and other
similar agreements entered into in the ordinary course of business; and
(i) customary restrictions on cash or other deposits or net worth imposed by
customers or government authorities under contracts or other agreements entered
into in the ordinary course of business.

 

SECTION 6.10.                              Use of Proceeds.  Use the proceeds of
the Credit Facilities, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase or carry Margin Stock or to extend
credit to others for the purpose of purchasing or carrying Margin Stock or to
refund indebtedness originally incurred for such purpose.

 

SECTION 6.11.                              Other Indebtedness and Agreements. 
(a) Amend, supplement or otherwise modify the terms of the Senior Notes or any
Permitted Ratio Debt (i) to accelerate the payments under, or shorten the tenor,
maturity or weighted average life to maturity of, or increase the amount of, or
increase the interest rate on or yield of, such Indebtedness, (ii) [reserved] or
(iii) to modify or add any covenants thereunder if such modification or addition
would otherwise adversely affect in any material way the Borrower’s ability to
pay and perform the Obligations or the Administrative Agent’s or any Lender’s
rights or remedies under any of the Loan Documents; or (b) except as
contemplated by the Refinancing, prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Restricted Indebtedness,
except for (u) prepayments of Permitted Ratio Debt subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent made with the proceeds of the substantially concurrent sale
of Equity Interests (other than Disqualified Stock) or a Permitted Refinancing,
(v) [reserved], (w) the prepayment or refinancing of Indebtedness permitted
under Section 6.03(b) in the ordinary course of business, (x) the prepayment of
Indebtedness permitted under Sections 6.03(d), (l) and (p), (y) additional
repurchases or redemptions of the Senior Notes not to exceed (i) $75,000,000
plus (ii) the Available Amount during the term of this Agreement, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any such repurchase or redemption or would result therefrom (z) additional
prepayments or refinancings so long as after giving effect thereto (x) on a pro
forma basis, the Total Net Leverage Ratio is less than or equal to 3.50 to 1.00
and (y) no Default or Event of Default shall have occurred and be continuing.

 

SECTION 6.12.                              Sale Leaseback.  Enter into any
arrangement, directly or indirectly, whereby the Borrower or a Restricted
Subsidiary shall sell or transfer any property owned by it in order then or
thereafter to lease such property or lease other property which the Borrower or
such Restricted Subsidiary intends to use for substantially the same purpose as
the property being sold or transferred, except to the extent (x) such sale or
transfer is permitted under Section 6.05 and (y) such lease, to the extent
constituting a capital lease giving rise to Capital Lease Obligations permitted
under Section 6.01 and Section 6.03.

 

SECTION 6.13.                              Maximum Total Net Leverage Ratio.  As
of the end of each fiscal quarter of the Borrower, so long as the sum of (i) the
aggregate principal amount of Revolving Loans then outstanding,

 

98

--------------------------------------------------------------------------------


 

(ii) the aggregate principal amount of Swingline Loans then outstanding and
(iii) the amount by which the face amount of Letters of Credit then outstanding
(other than Letters of Credit which have been Cash Collateralized) is in excess
of $20,000,000 in the aggregate, exceeds 25% of the aggregate principal amount
of the Revolving Credit Commitments then in effect, permit the Total Net
Leverage Ratio as of the end of such fiscal quarter to be greater than 6.75 to
1.00.

 

SECTION 6.14.                              Amendments of Organizational
Documents.  Amend any of its Organizational Documents in any manner that may be
materially adverse to the Administrative Agent or the Lenders or otherwise
result in a Material Adverse Effect.

 

SECTION 6.15.                              Fiscal Year Changes.  Make any change
in the fiscal year of the Borrower or a Restricted Subsidiary (except to change
the fiscal year of an acquired Subsidiary to the Borrower’s fiscal year).

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01.                              Events of Default.  In case of the
happening of any of the following events (“Events of Default”):

 

(a)                                 the Borrower fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or the
reimbursement of an L/C Disbursement or (ii) within five (5) calendar days after
the same becomes due, any amount of interest on any Loan or any Fees or other
amounts payable hereunder or under any other Loan Document;

 

(b)                                 the Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 5.03(a), 5.05(a) (with
respect to the Borrower’s existence), 5.11 or Article VI; provided that the
failure to perform or observe the financial covenant contained in Section 6.13
will not result in an Event of Default with respect to the Term Loans until the
Revolving Credit Lenders declare the Revolving Loans then outstanding to be due
and payable pursuant to the terms of this Section 7.01; provided, further, that
if, following such declaration by the Revolving Credit Lenders, such amounts are
immediately repaid and the Total Revolving Credit Commitments have been
terminated or if the Revolving Credit Lenders shall rescind such declaration,
there shall not be an Event of Default with respect to the Term Loans as a
result of such failure;

 

(c)                                  the Borrower or a Restricted Subsidiary
fails to perform or observe any other covenant or agreement (not specified in
clause (a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days;

 

(d)                                 any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower herein,
in any other Loan Document, or in any document delivered in connection herewith
or therewith shall be incorrect in any material respect when made or deemed
made;

 

(e)                                  (i) the Borrower or a Restricted Subsidiary
(x) fails to make any payment of principal or interest when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise),
after the expiration of any applicable grace periods thereto, in respect of the
Senior Notes or any other Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Hedging Agreements) having an aggregate
principal amount (including undrawn

 

99

--------------------------------------------------------------------------------


 

committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $75,000,000 or
(y) fails to make any other payment or observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, after the expiration of
any applicable grace period and/or with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded, provided that, in each case in this clause (y), (A) such
failure under such Indebtedness or Guarantee (whether or not any such grace
period has expired or any such notice has been given) shall result in a Default
under this Agreement and (B) an Event of Default shall occur under this
Agreement upon the expiration of any such grace period or the giving of any such
notice; or (ii) there occurs under any Hedging Agreement an Early Termination
Date (as defined in such Hedging Agreement) resulting from (x) any event of
default under such Hedging Agreement as to which the Borrower or a Restricted
Subsidiary is the Defaulting Party (as defined in such Hedging Agreement) or
(y) any Termination Event (as so defined) under such Hedging Agreement as to
which the Borrower or a Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Agreement Value owed by the Borrower or such
Restricted Subsidiary as a result thereof is greater than $75,000,000;

 

(f)                                   the Borrower or a Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding;

 

(g)                                  (i) the Borrower or a Restricted Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy;

 

(h)                                 there is entered against the Borrower or a
Restricted Subsidiary one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding
$75,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage) and
(i) enforcement proceedings are commenced by any creditor upon such judgment or
order or (ii) there is a period of 60 consecutive days during which such
judgment shall be undischarged or a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect;

 

(i)                                     (i) an ERISA Event occurs with respect
to a Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower or a Restricted

 

100

--------------------------------------------------------------------------------


 

Subsidiary in an aggregate amount that has or could reasonably be expected to
have a Material Adverse Effect or (ii) the Borrower, a Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability in an aggregate amount that has or could reasonably be expected to
have a Material Adverse Effect;

 

(j)                                    any Loan Document or any material
provision thereof, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect in any
material respect; or the Borrower or any other Loan Party contests in any manner
the validity or enforceability of any Loan Document or any provision thereof; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan Document
or any provision thereof or any Security Document after delivery thereof
pursuant to Section 4.03 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 6.01) on the Collateral purported to be covered
thereby; or

 

(k)                                 there shall have occurred a Change in
Control;

 

then, and in every such event (other than an event with respect to the Borrower
or a Restricted Subsidiary described in paragraph (f) or (g)(i) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to the Borrower described in
paragraph (f) or (g)(i) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

SECTION 7.02.                              Right to Cure.  Notwithstanding
anything to the contrary contained in this Article VII, in the event that the
Borrower fails to comply with the requirements of the financial covenant set
forth in Section 6.13, from the last day of the applicable fiscal quarter until
the expiration of the 10th Business Day subsequent to the date the certificate
calculating compliance with such financial covenant is required to be delivered
pursuant to Section 5.02(a), the Borrower shall have the right to issue
Permitted Cure Securities for cash, and, in each case, to contribute any such
cash as common equity to the Borrower (collectively, the “Cure Rights”), and
upon the receipt by the Borrower of such cash (the “Cure Amount”) pursuant to
the exercise of such Cure Right and written notice to the Administrative Agent,
such financial covenant shall be recalculated giving effect to the following pro
forma adjustments:

 

(a)                                 Consolidated EBITDA shall be increased,
solely for the purpose of measuring the financial covenant and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount;

 

101

--------------------------------------------------------------------------------

 


 

(b)                                 If, after giving effect to the foregoing
recalculation, the Borrower shall be in compliance with the requirements of the
financial covenant set forth in Section 6.13, the Borrower shall be deemed to
have satisfied the requirements of Section 6.13 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, and the applicable breach, Default or Event of Default
of such financial covenant that had occurred shall be deemed cured for purposes
of this Agreement; and

 

(c)                                  To the extent a fiscal quarter ended for
which the financial covenant is initially recalculated as a result of a Cure
Right is included in the calculation of such financial covenant in a subsequent
fiscal period, the Cure Amount shall be included in the Consolidated EBITDA for
such fiscal quarter in such subsequent fiscal period;

 

provided that, notwithstanding anything herein to the contrary, (i) in each
four-fiscal quarter period, there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) the Cure Right may be exercised no more
than five times during the term of this Agreement, (iii) for purposes of this
Section 7.02, the Cure Amount shall be no greater than the amount required for
purposes of curing the non-compliance with the financial covenant set forth in
Section 6.13 (it being understood that the foregoing shall not prohibit the
contribution of additional equity to the Borrower to the extent such equity
contribution is not made pursuant to the Cure Right), (iv) the Cure Amount shall
be disregarded for purposes of determining the Applicable Margin, any financial
ratio-based conditions or any baskets with respect to the covenants in this
Agreement other than the financial covenant set forth in Section 6.13 and
(v) there shall be no pro forma or other reduction in Indebtedness with the
proceeds of any Cure Amount for determining compliance with the financial
covenant for the fiscal quarter in which such Cure Amount is made.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

SECTION 8.01.                              Appointment.  The Lenders hereby
irrevocably designate and appoint DBNY as Administrative Agent (for purposes of
this Article VIII and Section 9.05, the term “Administrative Agent” also shall
include DBNY in its capacity as Collateral Agent pursuant to the Security
Documents) to act as specified herein and in the other Loan Documents.  Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

SECTION 8.02.                              Nature of Duties.

 

(a)                                 The Administrative Agent, the Arrangers, the
Co-Syndication Agents and the Co-Documentation Agents shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Loan Documents.  Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Loan Document a fiduciary relationship in respect of any Lender or the holder of
any Note; and nothing in this

 

102

--------------------------------------------------------------------------------


 

Agreement or in any other Loan Document, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each Arranger is named as
such for recognition purposes only, and in its capacity as such shall have no
powers, duties, responsibilities or liabilities with respect to this Agreement
or the other Loan Documents or the transactions contemplated hereby and thereby;
it being understood and agreed that each Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Section 9.05.  Without limitation of
the foregoing, each Arranger shall not, solely by reason of this Agreement or
any other Loan Documents, have any fiduciary relationship in respect of any
Lender or any other Person.

 

SECTION 8.03.                              Lack of Reliance on the
Administrative Agent.  Independently and without reliance upon the
Administrative Agent, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and the
Restricted Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Borrower and the
Restricted Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Loan Document or the financial condition of the Borrower
or any of the Restricted Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Loan Document, or the financial
condition of the Borrower or any of the Restricted Subsidiaries or the existence
or possible existence of any Default or Event of Default.

 

SECTION 8.04.                              Certain Rights of the Administrative
Agent.  If the Administrative Agent requests instructions from the Required
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, the Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until the Administrative Agent shall have received instructions from the
Required Lenders; and the Administrative Agent shall not incur liability to any
Lender by reason of so refraining.  Without limiting the foregoing, neither any
Lender nor the holder of any Note shall have any right of action whatsoever
against the Administrative Agent as a result of the Administrative Agent acting
or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of the Required Lenders.

 

SECTION 8.05.                              Reliance.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal matters
pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent.

 

SECTION 8.06.                              Indemnification.  To the extent the
Administrative Agent (or any affiliate thereof) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify

 

103

--------------------------------------------------------------------------------


 

the Administrative Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

 

SECTION 8.07.                              The Administrative Agent in Its
Individual Capacity.  With respect to its obligation to make Loans, or issue or
participate in Letters of Credit, under this Agreement, the Administrative Agent
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities.  The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Loan Party or any Affiliate of
any Loan Party (or any Person engaged in a similar business with any Loan Party
or any Affiliate thereof) as if they were not performing the duties specified
herein, and may accept fees and other consideration from any Loan Party or any
Affiliate of any Loan Party for services in connection with this Agreement and
otherwise without having to account for the same to the Lenders.

 

SECTION 8.08.                              Holders.  The Administrative Agent
may deem and treat the payee of any Note as the owner thereof for all purposes
hereof unless and until a written notice of the assignment, transfer or
endorsement thereof, as the case may be, shall have been filed with the
Administrative Agent.  Any request, authority or consent of any Person who, at
the time of making such request or giving such authority or consent, is the
holder of any Note shall be conclusive and binding on any subsequent holder,
transferee, assignee or endorsee, as the case may be, of such Note or of any
Note or Notes issued in exchange therefor.

 

SECTION 8.09.                              Resignation by the Administrative
Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Loan Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under
Section 7.01(f) then exists, the Borrower.  Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Bank and the Swingline Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Swingline Loans hereunder and (y) shall maintain
all of its rights as Issuing Bank or Swingline Lender, as the case may be, with
respect to any Letters of Credit issued by it, or Swingline Loans made by it,
prior to the date of such resignation.  Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default then exists).

 

104

--------------------------------------------------------------------------------


 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such 15 Business Day period, the
Administrative Agent, with the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed, provided that the Borrower’s consent shall
not be required if an Event of Default then exists), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the 20th Business Day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall nonetheless become effective and
the Required Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

 

(e)                                  Upon a resignation of the Administrative
Agent pursuant to this Section 8.09, the Administrative Agent shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Article VIII (and the analogous provisions
of the other Loan Documents) shall continue in effect for the benefit of the
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.

 

SECTION 8.10.                              Collateral Matters.

 

(a)                                 Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Parties.  Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  The Collateral Agent
is hereby authorized on behalf of all of the Lenders, without the necessity of
any notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b)                                 The Lenders hereby authorize the Collateral
Agent, and the Collateral Agent agrees, to release any Lien granted to or held
by the Collateral Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
inchoate indemnification obligations) at any time arising under or in respect of
this Agreement or the Loan Documents or the transactions contemplated hereby or
thereby, (ii) constituting property being sold or otherwise disposed of (to
Persons other than the Borrower and the Restricted Subsidiaries) upon the sale
or other disposition thereof in compliance with Sections 6.04 and 6.05; provided
that Liens in respect of such Collateral shall be automatically and
unconditionally released without any action by the Collateral Agent, (iii) if
approved, authorized or ratified in writing by the Required Lenders (or all of
the Lenders hereunder, to the extent required by Section 9.08) or (iv) as
otherwise may be expressly provided in the relevant documentation granting such
Lien.  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Collateral Agent’s authority to release particular types
or items of Collateral pursuant to this Section 8.10.  In each case as specified
in this Section 8.10(b), the Collateral Agent will (and each Lender irrevocably
authorizes the Collateral Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the security interest granted under the Security Documents, in
accordance with the terms of the Security Documents and this Section 8.10(b).

 

105

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Loan Party or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 8.10 or in any of the Security
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

(d)                                 To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax.  Without limiting or
expanding the provisions of Section 2.20, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this paragraph.  The agreements in
this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other obligations. For purposes of this Section 8.10, the term
“Lender” includes any Issuing Bank and any Swingline Lender.

 

SECTION 8.11.                              Delivery of Information.  The
Administrative Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by the Administrative Agent from any Loan Party, any
Subsidiary, the Required Lenders, any Lender or any other Person under or in
connection with this Agreement or any other Loan Document except (i) as
specifically provided in this Agreement or any other Loan Document and (ii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the possession of the Administrative Agent at the time of
receipt of such request and then only in accordance with such specific request.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                              Notices; Electronic Communications. 
Except for notices and other communications expressly permitted to be given by
telephone and/or email hereunder, notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

106

--------------------------------------------------------------------------------


 

(a)                                 if to the Borrower, to Advanced Disposal
Services, Inc., 90 Fort Wade Road, Ponte Vedra, Florida 32081, Attention: Steven
R. Carn, Chief Financial Officer, Fax:  1-904-636-0699, with a copy to Advanced
Disposal Services, Inc., 90 Fort Wade Road, Ponte Vedra, Florida 32081,
Attention: Michael Slattery, General Counsel, Fax:  1-904-636-0699;

 

(b)                                 if to the Administrative Agent, to DBNY, 60
Wall Street, New York, New York, 10005, Attention: Sara Pelton, Telephone No.:
(904) 271-2886, Facsimile No.: (732) 380-3355, Email:
agency.transactions@db.com, with a copy to: DBNY, 60 Wall Street, New York, New
York 10005, Attention: MaryKay Coyle, Fax: (212) 797-5690, Email:
marykay.coyle@db.com and for Letter of Credit requests: Email:
sblc_unit_ny@list.db.com;

 

(c)                                  if to the Collateral Agent, to DBNY, 60
Wall Street, New York, New York 10005, Attention: MaryKay Coyle, Fax: (212)
797-5690, Email: marykay.coyle@db.com; and

 

(d)                                 if to a Lender, to it at its address (or fax
number) set forth on Schedule 2.01(a) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01. 
As agreed to among, the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by electronic mail to the electronic mail address of a representative
of the applicable Person provided from time to time by such Person.

 

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to above has not been
provided by the Administrative Agent to the Borrower, that it will, and will
cause the Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request, a notice
pursuant to Section 2.10 or a notice requesting the issuance, amendment,
extension or renewal of a Letter of Credit pursuant to Section 2.23,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent.  In addition, the Borrower agrees, and agrees to cause the
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Bank materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side”

 

107

--------------------------------------------------------------------------------


 

Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or their securities) (each, a “Public
Lender”).  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat the Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided that,
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.”  Notwithstanding the foregoing, the following Borrower Materials
shall be marked “PUBLIC,” unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: 
(1) the Loan Documents and (2) notification of changes in the terms of the
Credit Facilities; provided that each Non-Debt Fund Affiliate that is a Lender
hereunder on the Restatement Effective Date or at any time thereafter hereby
acknowledges and agrees that (x) it shall not have the right to receive
information, reports or other materials provided solely to Lenders by the
Administrative Agent or any Lender, except to the extent made available to the
Borrower and (y) it will not be permitted to attend or participate in meetings
attended solely by the Lenders and the Administrative Agent or access any
electronic site established for the Lenders (notwithstanding that it may be
granted access thereto by the Administrative Agent) or confidential
communications from counsel or financial advisors of the Administrative Agent or
the Lenders (it being understood and agreed, that notices of Borrowings, notices
or prepayments and other administrative notices in respect of its Loans required
to be delivered to Lenders pursuant to Article II shall be delivered directly to
it).

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A

 

108

--------------------------------------------------------------------------------


 

COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that receipt of notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents.  Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

SECTION 9.02.                              Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and the Issuing Bank and
shall survive the making by the Lenders of the Loans and the issuance of Letters
of Credit by the Issuing Bank, regardless of any investigation made by the
Lenders or the Issuing Bank or on their behalf, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated.  The provisions of Sections
2.14, 2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent, any Lender or the Issuing Bank.

 

SECTION 9.03.                              Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

SECTION 9.04.                              Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, any Guarantors, the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Lenders that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

(b)                                 Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with notice to the Borrower (provided that failure to
provide or delay in providing such notice shall not invalidate such assignment)
and, in the case of an assignment of Revolving Credit Commitments, the prior
written consent of the Administrative Agent, the Issuing Bank and the Swingline
Lender (in each case, not to be unreasonably withheld, conditioned or delayed);
provided that (i) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the

 

109

--------------------------------------------------------------------------------


 

Administrative Agent) shall be (x) in an integral multiple of, and not less
than, $1,000,000 with respect to Term Loans and (y) not less than $5,000,000
with respect to Revolving Loans (or, in each case, if less, the entire remaining
amount of such Lender’s Commitment or Loans of the relevant Class); provided
that simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided that such fee (I) shall not be due in connection with any assignment of
Commitments or Loans to or from any Arranger or any of their Affiliates,
(II) shall not be due in connection with any assignment by a Lender of
Commitments or Loans to one or more Related Funds and (III) shall only be paid
once in connection with multiple assignments made contemporaneously by a Lender
to two or more Eligible Assignees, and (iii) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire (in which the assignee shall designate one or more credit contacts
to whom all syndicate-level information (which may contain material non-public
information about the Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable Tax forms.  Upon
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Acceptance,
(A) the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement and (B) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees accrued
for its account and not yet paid); provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  To the extent that the
Borrower’s consent is not required for any assignment pursuant to this
Section 9.04 (including with respect to any determination of an Eligible
Assignee pursuant to the definition thereof), the Administrative Agent shall use
its commercially reasonable efforts to notify the Borrower of any such
assignment on a weekly basis promptly following the effective date of such
assignment.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows:  (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and that its Term Loan Commitment and Revolving Credit Commitment,
and the outstanding balances of its Term Loans and Revolving Loans, in each case
without giving effect to assignments thereof which have not become effective,
are as set forth in such Assignment and Acceptance, (ii) except as set forth in
(i) above, such assigning Lender makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or a Subsidiary or the
performance or observance by the Borrower or a Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance, (iv) such assignee confirms that it has received
a copy of this

 

110

--------------------------------------------------------------------------------


 

Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(b) or delivered pursuant to Section 5.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (v) such
assignee will independently and without reliance upon the Administrative Agent,
the Collateral Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time, make
its own credit decisions in taking or not taking action under this Agreement,
(vi) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in The City of New York a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount (and related stated
interest amounts) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing Bank, the Collateral Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding any notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank, the Collateral Agent and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(e)                                  Upon its receipt of, and consent to, a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, an Administrative Questionnaire completed in respect of the assignee
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) above, if applicable, and, if
required, the written consent of the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank to such assignment and any applicable tax
forms, the Administrative Agent shall promptly (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. 
No assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

 

(f)                                   Each Lender may, without the consent of
the Borrower, the Swingline Lender, the Issuing Bank or the Administrative
Agent, sell participations to one or more banks or other Persons (other than a
natural Person) (each, a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
Participant hereunder or the amount of principal of or the rate at which
interest is payable on the Loans in which such Participant has an interest,
extending any scheduled principal payment date or date fixed for the payment of
interest on the Loans in which such Participant has an interest, increasing or
extending the Commitments in which such Participant has an interest or releasing
any Guarantor (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 6.04) or all or substantially all of the
Collateral).  The Loan Parties agree that each Participant shall be entitled to
the benefits of Sections 2.14,

 

111

--------------------------------------------------------------------------------


 

2.15, 2.16 and 2.20 (subject to the requirements and limitations therein,
including the requirements of Section 2.20(f) (it being understood that the
documentation required under Section 2.20(f) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such Participant (A) shall be
subject to the provisions of Section 2.21 as if it were an assignee and
(B) shall not be entitled to receive any greater payment under Section 2.14,
2.15, 2.16 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.21(a) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant shall be subject to
Section 2.18 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and related interest amounts) of each Participant’s
interest in the Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary in connection with a Tax audit or other proceeding to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and the Borrower and the Lenders shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(g)                                  Any Lender or Participant may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Section 9.04, disclose to the assignee or
Participant or proposed assignee or Participant any information relating to the
Borrower furnished to such Lender by or on behalf of the Borrower; provided
that, prior to any such disclosure of information designated by the Borrower as
confidential, each such assignee or Participant or proposed assignee or
Participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 9.16.

 

(h)                                 Any Lender may at any time assign all or any
portion of its rights under this Agreement to secure extensions of credit to
such Lender or in support of obligations owed by such Lender; provided that no
such assignment shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof.  The making
of a Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender.  Each party hereto hereby agrees that (i) an SPV shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.20 (subject to the requirements
and limitations therein, including the requirements of

 

112

--------------------------------------------------------------------------------


 

Section 2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered solely to the Granting Lender)) to the same
extent as if the SPV were a Lender and had acquired its interests by assignment,
provided that neither the grant to any SPV nor the exercise by any SPV of such
option shall entitle such SPV to receive any greater payment under Section 2.14,
2.15, 2.16 or 2.20, with respect to all or any part of a Loan, than the Granting
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the SPV was granted such Loan, (ii) no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which (including, without limitation, arising from the failure of such SPV to
make a Loan hereunder) shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes, including approval of any consent,
amendment, waiver or other modification of the Loan Documents, remain the Lender
hereunder.  In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other Person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.  In
addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

(j)                                    The Borrower shall not assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank and each Lender, and any attempted
assignment without such consent shall be null and void.

 

(k)                                 Notwithstanding anything in the Agreement to
the contrary, any Term Lender may, at any time, assign all or a portion of its
Term Loans on a non-pro rata basis to a Fund Affiliate through open market
purchases, subject to the following limitations:

 

(i)                                     each Non-Debt Fund Affiliate shall
represent and warrant as of the date of any such purchase and assignment, that
neither it nor any of its respective directors or officers has any material
non-public information with respect to the Borrower or the Subsidiaries or
securities that has not been disclosed to the assigning Term Lender (other than
because such assigning Term Lender does not wish to receive material non-public
information with respect to the Borrower and the Subsidiaries or securities)
prior to such date to the extent such information could reasonably be expected
to have a material effect upon, or otherwise be material, to a Term Lender’s
decision to assign Term Loans to such Non-Debt Fund Affiliate;

 

(ii)                                  Non-Debt Fund Affiliates will not have the
right to receive information, reports or other materials provided solely to
Lenders by the Administrative Agent or any Lender, except to the extent made
available to the Borrower, and will not be permitted to attend or participate in
meetings attended solely by the Lenders and the Administrative Agent or access
any electronic site established for the Lenders or confidential communications
from counsel or financial advisors of the Administrative Agent or the Lenders,
other than the right to receive notices of Borrowings, notices or prepayments
and other administrative notices in respect of its Loans required to be
delivered to Lenders pursuant to Article II;

 

113

--------------------------------------------------------------------------------


 

(iii)                               for purposes of any amendment, waiver or
modification of any Loan Document (including pursuant to Section 9.08) or any
plan of reorganization pursuant to any Debtor Relief Laws, that in either case
does not require the consent of each Lender or each affected Lender or does not
adversely affect Fund Affiliates in any material respect as compared to other
Term Lenders, Non-Debt Fund Affiliates will be deemed to have voted in the same
proportion as the Term Lenders that are not Fund Affiliates voting on such
matter; and each Non-Debt Fund Affiliate hereby acknowledges, agrees and
consents that if, for any reason, its vote to accept or reject any plan pursuant
to any Debtor Relief Laws is not deemed to have been so voted, then such vote
will be (x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws);

 

(iv)                              the aggregate principal amount of Term
Loans, Incremental Term Loans and Other Term Loans purchased by assignment
pursuant to this Section 9.04(k) and held at any one time by (x) Non-Debt Fund
Affiliates may not exceed 25% of the aggregate outstanding principal amount of
all such Term Loans, Incremental Term Loans and Other Term Loans and (y) Fund
Affiliates may not exceed 49.9% of the aggregate outstanding principal amount of
all such Term Loans, Incremental Term Loans and Other Term Loans; and

 

(v)                                 no Default or Event of Default shall have
occurred and be continuing.

 

(l)                                     Notwithstanding anything in the
Agreement to the contrary, any Term Lender may, at any time, assign all or a
portion of its Term Loans on a non-pro rata basis to the Borrower or a
Subsidiary through Dutch Auctions open to all Term Lenders on a pro rata basis
in accordance with the Auction Procedures, subject to the following limitations:

 

(i)                                     the Borrower and each Subsidiary (as
applicable) shall represent and warrant as of the date of any such purchase and
assignment, that neither it nor any of its respective directors or officers has
any material non-public information with respect to the Borrower or the
Subsidiaries or securities that has not been disclosed to the assigning Term
Lender (other than because such assigning Term Lender does not wish to receive
material non-public information with respect to the Borrower and the
Subsidiaries or securities) prior to such date to the extent such information
could reasonably be expected to have a material effect upon, or otherwise be
material, to a Term Lender’s decision to assign Term Loans to the Borrower or a
Subsidiary (as applicable);

 

(ii)                                  immediately upon the acquisition of Term
Loans from a Term Lender by the Borrower or a Subsidiary, such Term Loans and
all rights and obligations as a Term Lender related thereto shall, for all
purposes (including under this Agreement, the other Loan Documents and
otherwise), be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and the Borrower and such
Subsidiary (as applicable) shall neither obtain nor have any rights as a Term
Lender hereunder or under the other Loan Documents by virtue of such capital
contribution or assignment;

 

(iii)                               the Borrower and each Subsidiary shall not
use the proceeds of any Revolving Loans or Swingline Loans for any such purchase
and assignment;

 

(iv)                              the aggregate principal amount of Term
Loans, Incremental Term Loans and Other Term Loans purchased by assignment
pursuant to this Section 9.04(l) and held at any one

 

114

--------------------------------------------------------------------------------


 

time by Non-Debt Fund Affiliates may not exceed 25% of the aggregate outstanding
principal amount of all such Term Loans, Incremental Term Loans and Other Term
Loans; and

 

(v)                                 no Default or Event of Default shall have
occurred and be continuing or would result from such assignment.

 

SECTION 9.05.                              Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay all reasonable
and documented or invoiced out-of-pocket fees and expenses (i) incurred by the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender and the Arrangers (and each of their respective Affiliates) in connection
with the syndication of the Credit Facilities and the preparation and
administration of this Agreement and the other Loan Documents or in connection
with any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated); provided, that the Borrower shall not be responsible pursuant to
this clause (i) for the reasonable fees, charges and disbursements of more than
a single primary counsel for the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Swingline Lender and the Arrangers (and each of their
respective Affiliates) and more than a single counsel for each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions), or (ii) incurred by the Administrative Agent, the Collateral
Agent, the Arrangers (and each of their respective Affiliates) or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or Letters of Credit issued hereunder, including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Collateral Agent, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of a single counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) for the Administrative Agent, the Collateral
Agent, the Arrangers and the Lenders (and their respective Affiliates) (and, in
the case of an actual or perceived conflict of interest, where the Borrower is
informed of such conflict by the affected Lenders and such affected Lenders
retain their own counsel, of another firm of counsel for each group of affected
Lenders, similarly situated, taken as a whole).

 

(b)                                 The Borrower agrees to indemnify the
Administrative Agent, the Collateral Agent, each Lender, the Arrangers (or each
of their respective Affiliates), the Issuing Bank, each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonable and documented or invoiced out-of-pocket fees and
expenses (including reasonable fees, disbursements and other charges of any
environmental consultant and one counsel for all Indemnitees and, if necessary,
one firm of local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all Indemnitees
(and, in the case of an actual or perceived conflict of interest, where the
Borrower is informed of such conflict by the affected Indemnitees and such
affected Indemnitees retain their own counsel, of another firm of counsel for
each group of affected Indemnitees, similarly situated, taken as a whole) of any
such Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Credit Facilities), (ii) the proposed use of the proceeds of
the Loans or issuance of Letters of Credit, (iii) any Environmental Liability
related in any way to the Loan Parties, any of their respective subsidiaries or
any property currently or formerly owned, leased or operated by the Loan
Parties, any of their respective subsidiaries or any of their respective
predecessors, including the Mortgaged Properties, except that the Borrower shall
not be obligated to indemnify any Indemnitees for any environmental condition at
any property to the extent negligently caused by an Indemnitee and clearly
demonstrated by

 

115

--------------------------------------------------------------------------------


 

the Borrower as first occurring after any transfer of the property by
foreclosure or by a deed in lieu of foreclosure or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its controlled Affiliates or any of the officers, directors, employees, agents,
advisors or other representative of any of the foregoing, in each case, acting
at the direction of such Indemnitee, (y) a material breach of any of its
obligations under this Agreement as determined by a court of competent
jurisdiction in a final and non-appealable decision by such Indemnitee or
(z) any dispute among Indemnitees (other than a dispute involving claims against
the Administrative Agent, the Swingline Lender or the Issuing Bank, in each case
in their respective capacitates as such).  This Section 9.05(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by them to the Administrative Agent, the
Collateral Agent, the Issuing Bank, the Swingline Lender or the Arrangers (or
each of their respective Affiliates) under paragraph (a) or (b) of this
Section 9.05, each Lender severally agrees to pay to the Administrative Agent,
the Collateral Agent, the Issuing Bank, the Swingline Lender or the Arrangers
(or each of their respective Affiliates), as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent, the Issuing Bank, the Swingline
Lender or the Arrangers (or each of their respective Affiliates) in its capacity
as such.  For purposes hereof, a Lender’s “pro rata share” shall be determined
based upon its share of the sum of the Aggregate Revolving Credit Exposure,
outstanding Term Loans and unused Commitments at the time (in each case,
determined as if no Lender were a Defaulting Lender).

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)                                  The provisions of this Section 9.05 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter of Credit, the invalidity or unenforceability of
any term or provision of this Agreement or any other Loan Document or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent, any Lender or the Issuing Bank.  All amounts due under this Section 9.05
shall be payable within thirty (30) days after written demand therefor.

 

SECTION 9.06.                              Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender is hereby authorized
at any time and from time to time, except to the extent prohibited by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations

 

116

--------------------------------------------------------------------------------


 

may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.25 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender under this Section 9.06 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.  Each Lender agrees to notify (x) the Borrower and the Administrative
Agent promptly after any such setoff and application and (y) the applicable
Guarantor promptly after any such setoff and application pursuant to the
Guarantee and Collateral Agreement; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

SECTION 9.07.                              Applicable Law.  THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND
IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.                              Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or the Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

 

(b)                                 No Loan Document or provision thereof may be
waived, amended or modified except, in the case of this Agreement, by an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or, in the case of any other Loan Document, by an agreement or
agreements in writing entered into by the parties thereto with the consent of
the Required Lenders; provided that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender affected thereby,

 

117

--------------------------------------------------------------------------------


 

(ii) increase or extend the Commitment or decrease or extend the date for
payment of any Fees (or any premiums payable pursuant to Section 2.12(d)) of any
Lender without the prior written consent of such Lender, (iii) amend or modify
the pro rata requirements of Section 2.17, the provisions of Section 9.04(j) or
the provisions of this Section 9.08 or release all or substantially all of the
value of the Guarantees or the Guarantors comprising all or substantially all of
the value of the Guarantees, or all or substantially all of the Collateral, in
each case without the prior written consent of each Lender, (iv) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans or Commitments of
one Class differently from the rights of Lenders holding Loans or Commitments of
any other Class without the prior written consent of Lenders holding a majority
in interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV, or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and
Revolving Credit Commitments on the Restatement Effective Date); provided that
any such agreement to (x) change the provisions of Section 6.13 or the
definitions of terms (or component terms thereof) to the extent used in
Section 6.13 or (y) waive or consent to any Default or Event of Default
resulting from a breach of Section 6.13, shall require the written consent of
Revolving Credit Lenders holding a majority of the Revolving Credit Commitments
and shall not require the consent of any Lenders other than Revolving Credit
Lenders; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent, the Issuing Bank or the Swingline Lender hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender, as the
case may be.

 

(c)                                  The Administrative Agent and the Borrower
may amend any Loan Document to correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender. 
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended with the written consent of the Administrative Agent,
the Borrower and the Lenders providing the relevant Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Term Loans or Other
Term Loans (“Refinanced Term Loans”) with a replacement term loan tranche
(“Replacement Term Loans”) hereunder;  provided  that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (ii) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans immediately prior to such refinancing, (iii) the
weighted average life to maturity of such Replacement Term Loans shall not be
shorter than the weighted average life to maturity of such Refinanced Term Loans
at the time of such refinancing and (iv) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than those applicable to such
Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Refinanced Term Loans in effect immediately prior to such refinancing.

 

(e)                                  Notwithstanding anything to the contrary
herein, any increase, extension or renewal of this Agreement shall be subject to
flood insurance due diligence and flood insurance compliance in accordance with
Section 5.07 hereto and otherwise reasonably satisfactory to the Administrative
Agent.

 

118

--------------------------------------------------------------------------------


 

SECTION 9.09.                              Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any L/C Disbursement, together
with all fees, charges and other amounts which are treated as interest on such
Loan or participation in such L/C Disbursement under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or participation in accordance with applicable law, the
rate of interest payable in respect of such Loan or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or participation but were not payable as a
result of the operation of this Section 9.09 shall be cumulated and the interest
and Charges payable to such Lender in respect of other Loans or participations
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

SECTION 9.10.                              Entire Agreement.  This Agreement,
the Fee Letter and the other Loan Documents constitute the entire contract
between the parties relative to the subject matter hereof.  Unless otherwise
specified therein, any other previous agreement among the parties with respect
to the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any Person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Collateral Agent, the Issuing Bank and the
Lenders) any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.

 

SECTION 9.11.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.                              Severability.  In the event any one
or more of the provisions contained in this Agreement or in any other Loan
Document should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 9.13.                              Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

119

--------------------------------------------------------------------------------


 

SECTION 9.14.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.15.                              Jurisdiction; Consent to Service of
Process.

 

(a)                                 Each of the Borrower and each Guarantor
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City and New York County, and any
appellate court from any thereof, in any proceeding, claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower, any Guarantor or their respective
properties in the courts of any jurisdiction.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.16.                              Confidentiality.  Each of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors, and any numbering, administration or settlement service
providers (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners) or to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case,
such Person agrees, except with respect to regulatory examinations, to the
extent not prohibited by applicable law, to inform the Borrower promptly of any
such request), (c) in connection with the exercise of any remedies hereunder or
under the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (d) subject to an agreement
containing provisions substantially the same as those of this Section 9.16, to
(i) any actual or prospective assignee of or Participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or a Subsidiary or any of their respective
obligations, (e) with the consent of the Borrower or (f) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16.  For the purposes of this Section

 

120

--------------------------------------------------------------------------------


 

9.16, “Information” shall mean all information received from the Borrower and
related to the Borrower or their business, other than any such information that
was available to the Administrative Agent, the Collateral Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to its disclosure by the
Borrower; provided that, in the case of Information received from the Borrower
after the Restatement Effective Date, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

SECTION 9.17.                              Acknowledgements.

 

(a)                                 The Obligations of the Borrower include,
without limitation, (x) the due and punctual payment of (i) the principal of and
premium, if any, and interest on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations (other than those referred to
in the preceding clause (i)) of the Borrower under the Loan Documents and
(y) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Borrower under or pursuant to the Loan Documents.

 

(b)                                 The Borrower irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any other Person.  The obligations of the Borrower hereunder shall not
be affected by any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement or any of the other Loan Documents.  The
Borrower further agrees that its agreement under this Section 9.17 constitutes a
promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Lender to any balance of any deposit
account or credit on the books of any lender in favor of any other Person.

 

SECTION 9.18.                              Lender Action.  Each Lender agrees
that it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy against any Loan Party or any other obligor
under any of the Loan Documents (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceedings, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent.  The
provisions of this Section 9.18 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

 

SECTION 9.19.                              USA PATRIOT Act Notice.  Each Lender
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and each Guarantor that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies the Borrower and each Guarantor, which information includes the
name and address of the Borrower and each Guarantor and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each Guarantor in accordance with the USA PATRIOT Act.

 

SECTION 9.20.                              Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution that is a Lender or an Issuing Bank arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

121

--------------------------------------------------------------------------------


 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                               a reduction in full or in part
or cancellation of any such liability;

 

(ii)                                            a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                                         the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

SECTION 9.21.                              Amendment and Restatement; No
Novation.

 

(a)                                 This Agreement constitutes an amendment and
restatement of the Existing Credit Agreement effective from and after the
Restatement Effective Date.  The execution and delivery of this Agreement shall
not constitute a novation of any Indebtedness or other Obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement.  On the Restatement Effective Date, the credit facilities
described in the Existing Credit Agreement shall be amended, supplemented,
modified and restated in their entirety by the facilities described herein, all
loans and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement shall be deemed to be Loans and Obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person.

 

(b)                                 In connection with the foregoing, by signing
the Restatement Agreement, each Loan Party confirms that notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby (i) the
Obligations of such Loan Party under this Agreement and the other Loan Documents
are entitled to the benefits of the guarantees and the security interests set
forth or created herein and in the Collateral Documents, (ii) each Guarantor
hereby confirms and ratifies its continuing unconditional obligations as
Guarantor with respect to all of the Guaranteed Obligations, (iii) each Loan
Document to which such Loan Party is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects and
shall remain in full force and effect according to its terms and (iv) such Loan
Party ratifies and confirms that all Liens granted, conveyed, or collaterally
assigned to any Agent by such Person pursuant to any Loan Document to which it
is a party remain in full force and effect, are not released or reduced, and
continue to secure full payment and performance of the Obligations.

 

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

122

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

November 10, 2016

 

among

 

ADVANCED DISPOSAL SERVICES, INC.,

 

as Borrower,

 

THE GRANTORS PARTY HERETO

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

SECTION 1.

DEFINITIONS

1

SECTION 2.

GUARANTEES BY GUARANTORS

8

SECTION 3.

GRANT OF TRANSACTION LIENS

10

SECTION 4.

GENERAL REPRESENTATIONS AND WARRANTIES

11

SECTION 5.

FURTHER ASSURANCES; GENERAL COVENANTS

13

SECTION 6.

RECORDABLE INTELLECTUAL PROPERTY

14

SECTION 7.

INVESTMENT PROPERTY

15

SECTION 8.

[RESERVED]

16

SECTION 9.

CASH COLLATERAL ACCOUNTS

16

SECTION 10.

COMMERCIAL TORT CLAIMS

16

SECTION 11.

 

17

SECTION 12.

LETTER-OF-CREDIT RIGHTS

17

SECTION 13.

TRANSFER OF RECORD OWNERSHIP

17

SECTION 14.

RIGHT TO VOTE SECURITIES

17

SECTION 15.

[RESERVED]

18

SECTION 16.

REMEDIES UPON EVENT OF DEFAULT

18

SECTION 17.

APPLICATION OF PROCEEDS

19

SECTION 18.

FEES AND EXPENSES; INDEMNIFICATION

20

SECTION 19.

AUTHORITY TO ADMINISTER COLLATERAL

22

SECTION 20.

LIMITATION ON DUTY IN RESPECT OF COLLATERAL

23

SECTION 21.

GENERAL PROVISIONS CONCERNING THE COLLATERAL AGENT

23

SECTION 22.

TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL

24

SECTION 23.

ADDITIONAL GUARANTORS AND GRANTORS

24

SECTION 24.

NOTICES

24

SECTION 25.

NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE

24

SECTION 26.

SUCCESSORS AND ASSIGNS

25

SECTION 27.

AMENDMENTS AND WAIVERS

25

SECTION 28.

CHOICE OF LAW

25

SECTION 29.

WAIVER OF JURY TRIAL

25

SECTION 30.

SEVERABILITY

25

SECTION 31.

AMENDMENT AND RESTATEMENT

25

 

i

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1            Equity Interests in Subsidiaries and Affiliates Owned by
Grantors

 

Schedule 2            Other Investment Property Owned by Grantors

 

Schedule 3            Material Commercial Tort Claims

 

EXHIBITS:

 

Exhibit A              Guarantee and Collateral Agreement Supplement

 

Exhibit B              Copyright Security Agreement

 

Exhibit C              Patent Security Agreement

 

Exhibit D              Trademark Security Agreement

 

Exhibit E              Perfection Certificate

 

Exhibit F              Issuer Control Agreement

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of November 10,
2016 among ADVANCED DISPOSAL SERVICES, INC., a Delaware corporation (the
“Borrower”), the Guarantors party hereto and DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent, as successor to the Existing Collateral Agent.

 

WHEREAS, reference is made to the Credit Agreement dated as of October 9, 2012
(as amended, restated, supplemented or otherwise modified immediately prior to
the date hereof, the “Original Credit Agreement”), by and among the Borrower,
certain other Subsidiaries of the Borrower from time to time party thereto,
Deutsche Bank Trust Company Americas, as administrative agent and collateral
agent (in such capacity, the “Existing Collateral Agent”), each lender from time
to time party thereto, and the other agents named therein.  In connection
therewith, the Guarantors party thereto entered into the Guarantee and
Collateral Agreement, dated as of November 20, 2012 (as amended, restated,
supplemented or otherwise modified immediately prior to the date hereof, the
“Original Guarantee and Collateral Agreement”), in favor of the Existing
Collateral Agent, in order to induce the lenders party to the Original Credit
Agreement to enter into and extend credit to the Borrower subject to the terms
and conditions set forth in the Original Credit Agreement.

 

WHEREAS, pursuant to the Amendment and Restatement Agreement, dated as of the
data hereof (the “Amendment Agreement”) among the Borrower, the Guarantors party
thereto, the Existing Collateral Agent, and each lender party thereto
(collectively, the “Lenders” and individually, a “Lender”), and certain other
parties thereto, the Borrower, the Lenders, the Existing Collateral Agent and
such other parties have agreed to amend and restate the Original Credit
Agreement as set forth on Exhibit A to the Restatement Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

 

WHEREAS, pursuant to the Resignation and Assignment Agreement, dated as of the
date hereof (the “Resignation and Assignment Agreement”), among others, the
Existing Collateral Agent, and the Successor Collateral Agent, the Borrower, and
the other Guarantors party thereto, (a) the Existing Collateral Agent has
assigned all of its rights, title and interest in the Loan Documents in the
capacity as “Collateral Agent” thereunder to the Collateral Agent, (b) the
Collateral Agent has agreed to succeed to the rights, title and interests of the
Existing Collateral Agent under the Loan Documents (as defined in the Original
Credit Agreement) and under the Loan Documents and (c) Deutsche Bank AG New York
Branch has agreed to act as Collateral Agent under the Loan Documents

 

WHEREAS, in connection with the Resignation and Assignment Agreement, the
Guarantors have agreed to amend and restate the Original Guarantee and
Collateral Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                 Definitions.

 

(a)           Terms Defined in Credit Agreement.  Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section 1
have, as used herein, the respective meanings provided for therein.  The
rules of construction specified in Section 1.02 of the Credit Agreement also
apply to this Agreement.

 

--------------------------------------------------------------------------------


 

(b)           Terms Defined in UCC.  Unless otherwise defined herein or in the
Credit Agreement, capitalized terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC; provided that in any event,
each of the following terms has the meaning specified in the UCC:

 

Term

 

UCC

Account

 

9-102

Authenticate

 

9-102

Certificated Security

 

8-102

Chattel Paper

 

9-102

Commercial Tort Claim

 

9-102

Commodity Account

 

9-102

Commodity Customer

 

9-102

Deposit Account

 

9-102

Document

 

9-102

Entitlement Holder

 

8-102

Entitlement Order

 

8-102

Equipment

 

9-102

Financial Asset

 

8-102 & 103

Fixtures

 

9-102

General Intangibles

 

9-102

Goods

 

9-102

Instrument

 

9-102

Inventory

 

9-102

Investment Property

 

9-102

Letter-of-Credit Right

 

9-102

Record

 

9-102

Securities Account

 

8-501

Securities Intermediary

 

8-102

Security

 

8-102 & 103

Security Entitlement

 

8-102

Supporting Obligations

 

9-102

Uncertificated Security

 

8-102

 

(c)           Additional Definitions.  The following additional terms, as used
herein, have the following meanings:

 

“Agreement” means this Amended and Restated Guarantee and Collateral Agreement.

 

“Amendment Agreement” shall have the meaning assigned to such term in the
recitals of this Agreement.

 

“Collateral Account” has the meaning set forth in Section 9.

 

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

 

“Collateral” shall mean all property (including all Intellectual Property),
whether now owned or hereafter acquired, on which a Lien is granted to the
Collateral Agent pursuant to the Security Documents, including all assets
described in Section 3.1(a).  When used with respect to a specific Grantor, the

 

2

--------------------------------------------------------------------------------


 

term “Collateral” means all its property (including all Intellectual Property)
on which such a Lien is granted or purports to be granted.

 

“Contingent Obligation” shall mean, at any time, any Obligation (or portion
thereof) that is contingent in nature at such time, including any Obligation
that is:

 

(i)            an obligation to reimburse the Issuing Bank for drawings not yet
made under a Letter of Credit issued by it;

 

(ii)           an obligation under a Secured Hedging Agreement to make payments
that cannot be quantified at such time;

 

(iii)          any other obligation (including any guarantee) that is contingent
in nature at such time; or

 

(iv)          an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“Control” shall have the meaning specified in UCC Section 8-106, 9-104, 9-105,
9-106 or 9-107, as may be applicable to the relevant Collateral.

 

“Copyright License” shall mean any agreement now or hereafter in existence
granting to any Grantor, or pursuant to which any Grantor grants to any other
Person, any right to use, copy, reproduce, distribute, prepare derivative works,
display or publish any records or other materials on which a Copyright is in
existence or may come into existence, including any agreement identified in
Schedule 1 to any Copyright Security Agreement.

 

“Copyrights” shall mean all the following (i) all copyrights under the laws of
the United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
copyrightable works of authorship (whether or not published), and all
applications for copyrights under the laws of the United States or any other
country, including registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof,
including the copyright registrations and copyright applications described in
Schedule 1 to any Copyright Security Agreement, (ii) all renewals of any of the
foregoing, (iii) all claims for, and rights to sue for, past, present or future
infringements of any of the foregoing and (iv) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past, present or future
infringements thereof.

 

“Copyright Security Agreement” shall mean a Copyright Security Agreement,
substantially in the form of Exhibit B (with any changes that the Collateral
Agent shall have approved), executed and delivered by a Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Credit Agreement” shall have the meaning assigned to such term in the recitals
of this Agreement.

 

“Equity Interest” means (i) in the case of a corporation, any shares of its
capital stock, (ii) in the case of a limited liability company, any membership
interest therein, (iii) in the case of a partnership, any partnership interest
(whether general or limited) therein, (iv) in the case of any other business
entity, any participation or other interest in the equity or profits thereof,
(v) any warrant, option or other right to acquire any Equity Interest described
in this definition or (vi) any Security Entitlement in respect of any

 

3

--------------------------------------------------------------------------------


 

Equity Interest described in this definition.

 

“Existing Collateral Agent” has the meaning assigned to such term in the
recitals of this Agreement.

 

“Grantors” shall mean the Borrower and the Guarantors.

 

“Guarantee” shall mean, with respect to each Guarantor, its guarantee of the
Obligations under Section 2 hereof or Section 1 of a Guarantee and Collateral
Agreement Supplement.

 

“Guarantee and Collateral Agreement Supplement” shall mean a Guarantee and
Collateral Agreement Supplement, substantially in the form of Exhibit A, signed
and delivered to the Collateral Agent for the purpose of adding a Subsidiary as
a party hereto pursuant to Section 23 and/or adding additional property to the
Collateral.

 

“Guarantors” shall mean each Subsidiary listed on the signature pages hereof
under the caption “Guarantors” and each Subsidiary that shall, at any time after
the date hereof, become a “Guarantor” pursuant to Section 23.

 

“Intellectual Property” shall mean any and all intellectual and similar property
of any Grantor of every kind and nature now owned or hereafter acquired by any
Grantor, including all inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, and all rights to
sue for any infringement, misappropriation or any violation of, and all income,
royalties, damages and payments due or payable with respect to, any of the
foregoing.

 

“Intellectual Property Filing” shall mean (i) with respect to any Patent, Patent
License, Trademark or Trademark License that constitutes Recordable Intellectual
Property, the filing of the applicable Patent Security Agreement or Trademark
Security Agreement with the United States Patent and Trademark Office, together
with an appropriately completed recordation form and (ii) with respect to any
Copyright or Copyright License that constitutes Recordable Intellectual
Property, the filing of the applicable Copyright Security Agreement with the
United States Copyright Office, together with an appropriately completed
recordation form, in each case sufficient to record the Transaction Lien granted
to the Collateral Agent in such Recordable Intellectual Property.

 

“Intellectual Property Security Agreement” shall mean a Copyright Security
Agreement, a Patent Security Agreement or a Trademark Security Agreement.

 

“Issuer Control Agreement” shall mean an Issuer Control Agreement substantially
in the form of Exhibit F (with any changes that the Collateral Agent shall have
approved).

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party.

 

“Material Commercial Tort Claim” shall mean a Commercial Tort Claim involving a
claim for more than $5,000,000.

 

“Mortgages” shall mean a mortgages, deed of trusts, deeds to secure debt and
other similar security documents delivered pursuant to Section 5.13, 5.16 or
5.18 of the Credit Agreement in form satisfactory

 

4

--------------------------------------------------------------------------------


 

to the Collateral Agent in each case creating a Lien on real property in favor
of the Collateral Agent (or a sub-agent appointed pursuant to Section 21(b)) for
the benefit of the Secured Parties and with such changes in the form thereof as
the Collateral Agent shall request for the purpose of conforming to local
practice for similar instruments in the jurisdiction where such real property is
located.

 

“Non-Contingent Obligation” shall mean at any time any Obligation (or portion
thereof) that is not a Contingent Obligation at such time.

 

“Obligations” shall mean (a) obligations of Borrower and the Guarantors from
time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including Post-Petition
Interest) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by Borrower and the Guarantors under the Credit Agreement or
this Agreement in respect of any Letter of Credit, when and as due, including
reimbursement payments, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrower and the Guarantors
under the Credit Agreement, this Agreement and the other Loan Documents, (b) the
due and punctual performance of all covenants, agreements, obligations and
liabilities of Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents, (c) all obligations of a Loan Party to
any Qualified Counterparty under any Secured Hedging Agreements and (d) all
obligations of a Loan Party to any Cash Management Bank under any Secured Cash
Management Agreements.

 

“Original Guarantee and Collateral Agreement” has the meaning assigned to such
term in the recitals of this Agreement.

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Patent License” shall mean any agreement now or hereafter in existence granting
to any Grantor, or pursuant to which any Grantor grants to any other Person, any
right with respect to any Patent or any invention now or hereafter in existence,
whether patentable or not, whether a patent or application for patent is in
existence on such invention or not, and whether a patent or application for
patent on such invention may come into existence or not, including any agreement
identified in Schedule 1 to any Patent Security Agreement.

 

“Patents” shall mean (i) all letters patent and design letters patent of the
United States or any other country and all applications for letters patent or
design letters patent of the United States or any other country, including
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, including the issued patents and pending
patent applications described in Schedule 1 to any Patent Security Agreement,
(ii) all reissues, divisions, continuations, continuations in part, revisions
and extensions of any of the foregoing, (iii) all claims for, and rights to sue
for, past, present or future infringements of any of the foregoing and (iv) all
income, royalties, damages and payments now or hereafter due or payable with
respect to any of the foregoing, including damages and payments for past,
present or future infringements thereof.

 

5

--------------------------------------------------------------------------------


 

“Patent Security Agreement” shall mean a Patent Security Agreement,
substantially in the form of Exhibit C (with any changes that the Collateral
Agent shall have approved), executed and delivered by a Grantor in favor of the
Collateral Agent for the benefit of the Secured Parties.

 

“Perfection Certificate” shall mean, with respect to any Grantor, a certificate
substantially in the form of Exhibit E (with any changes that the Collateral
Agent shall have approved), completed and supplemented with the schedules
contemplated thereby to the satisfaction of the Collateral Agent, and signed by
an officer of such Grantor.

 

“Permitted Liens” shall mean (i) the Transaction Liens and (ii) any other Liens
on the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.01 of the Credit Agreement.

 

“Personal Property Collateral” shall mean all property included in the
Collateral except Real Property Collateral.

 

“Pledged,” when used in conjunction with any type of asset, shall mean at any
time an asset of such type that is included (or that creates rights that are
included) in the Collateral at such time.  For example, “Pledged Equity
Interest” means an Equity Interest that is included in the Collateral at such
time.

 

“Post-Petition Interest” shall mean any interest that accrues after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency or reorganization of any one or more of the Grantors (or would accrue
but for the operation of applicable Debtor Relief Laws), whether or not such
interest is allowed or allowable as a claim in any such proceeding.

 

“Proceeds” shall mean all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Grantor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Qualified Counterparty” shall mean any Person that, (x) with respect to any
Hedging Agreement entered into on or after the Original Closing Date, at the
time it enters into a Hedging Agreement, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Hedging Agreement and (y) with
respect to any Hedging Agreement entered into prior to, and in effect as of, the
Original Closing Date, Bank of America, N.A., in its capacity as a party to such
Hedging Agreement.

 

“Real Property Collateral” shall mean all interests in real property included in
the Collateral.

 

“Recordable Intellectual Property” shall mean (i) any Patent registered with the
United States Patent and Trademark Office, and any Patent License with respect
to a Patent so registered, (ii) any Trademark registered with the United States
Patent and Trademark Office, and any Trademark License with respect to a
Trademark so registered, (iii) any Copyright registered with the United States
Copyright Office and any Copyright License with respect to a Copyright so
registered and (iv) all rights in or under any of the foregoing.

 

“Release Conditions” shall mean the following conditions for releasing all the
Guarantees and terminating all the Transaction Liens:

 

(i)                                     all Commitments under the Credit
Agreement shall have expired or been terminated;

 

6

--------------------------------------------------------------------------------


 

(ii)                                  all Non-Contingent Obligations shall have
been paid in full; and

 

(iii)                               no Contingent Obligation (other than
contingent indemnification and expense reimbursement obligations as to which no
claim shall have been asserted) shall remain outstanding;

 

provided that the condition in clause (iii) shall not apply to outstanding
Letters of Credit if (x) no Event of Default has occurred and is continuing and
(y) the Borrower has Cash Collateralized such Letters of Credit.

 

“Resignation and Assignment Agreement” shall have the meaning assigned to such
term in the recitals of this Agreement.

 

“Secured Agreement,” when used with respect to any Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Borrower, obligations of a Guarantor and/or rights of the
holder with respect to such Obligation.

 

“Secured Hedging Agreement” shall mean any Hedging Agreement that is between a
Loan Party and any Qualified Counterparty.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Arrangers, the Lenders, each Qualified Counterparty party
to a Secured Hedging Agreement, each Cash Management Bank party to a Secured
Cash Management Agreement and the holders from time to time of the Obligations.

 

“Security Documents” shall mean this Agreement, the Guarantee and Collateral
Agreement Supplements, the Issuer Control Agreements, the Mortgages, the
Intellectual Property Security Agreements and all other supplemental or
additional security agreements, pledge agreements, control agreements, mortgages
or similar instruments delivered pursuant to the Loan Documents.

 

“Software” shall mean all (i) computer programs and supporting information
provided in connection with a transaction relating to the program and
(ii) computer programs embedded in goods and any supporting information provided
in connection with a transaction relating to the program whether or not the
program is associated with the goods in such a manner that it customarily is
considered part of the goods, and whether or not, by becoming the owner of the
goods, a Person acquires a right to use the program in connection with the goods
and whether or not the program is embedded in goods that consist solely of the
medium in which the program is embedded.

 

“Trademark License” shall mean any agreement now or hereafter in existence
granting to any Grantor, or pursuant to which any Grantor grants to any other
Person, any right to use any Trademark, including any agreement identified in
Schedule 1 to any Trademark Security Agreement.

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, brand names, trade dress, prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and all other
source or business identifiers, and all general intangibles of like nature, and
the rights in any of the foregoing which arise under applicable law, whether
registered or not, (ii) the goodwill of the business symbolized thereby or
associated with each of them, (iii) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, including the trademark registrations and trademark
applications described in Schedule 1 to any Trademark Security Agreement,
(iv) all renewals of any of the foregoing, (v) all claims for,

 

7

--------------------------------------------------------------------------------


 

and rights to sue for, past, present or future infringements of any of the
foregoing and (vi) all income, royalties, damages and payments now or hereafter
due or payable with respect to any of the foregoing, including damages and
payments for past, present or future infringements thereof.

 

“Trademark Security Agreement” shall mean a Trademark Security Agreement,
substantially in the form of Exhibit D (with any changes that the Collateral
Agent shall have approved), executed and delivered by a Grantor in favor of the
and Collateral Agent for the benefit of the Secured Parties.

 

“Transaction Liens” shall mean the Liens granted by the Grantors under the
Security Documents.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

SECTION 2.                                                    Guarantees by
Guarantors.

 

(a)                                 Guarantees.  Each Guarantor unconditionally
guarantees the full and punctual payment of each Obligation when due (whether at
stated maturity, upon acceleration or otherwise).  If the Borrower fails to pay
any Obligation punctually when due, each Guarantor agrees that it will forthwith
on demand pay the amount not so paid at the place and in the manner specified in
the relevant Secured Agreement.

 

(b)                                 Guarantees Unconditional.  The obligations
of each Guarantor under its Guarantee shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(i)                                     any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower, any
other Guarantor or any other Person under any Secured Agreement, by operation of
law or otherwise;

 

(ii)                                  any modification or amendment of or
supplement to any Secured Agreement;

 

(iii)                               any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the
Borrower, any other Guarantor or any other Person under any Secured Agreement;

 

(iv)                              any change in the corporate existence,
structure or ownership of the Borrower, any other Guarantor or any other Person
or any of their respective subsidiaries, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower, any other
Guarantor or any other Person or any of their assets or any resulting release or
discharge of any obligation of the Borrower, any other Guarantor or any other
Person under any Secured Agreement;

 

(v)                                 the existence of any claim, set-off or other
right that such Guarantor may have at any time against the Borrower, any other
Guarantor, any Secured Party or any other Person, whether in connection with the
Loan Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

8

--------------------------------------------------------------------------------


 

(vi)                              any invalidity or unenforceability relating to
or against the Borrower, any other Guarantor or any other Person for any reason
of any Secured Agreement, or any provision of applicable law or regulation
purporting to prohibit the payment of any Obligation by the Borrower, any other
Guarantor or any other Person; or

 

(vii)                           any other act or omission to act or delay of any
kind by the Borrower, any other Guarantor, any other party to any Secured
Agreement, any Secured Party or any other Person, or any other circumstance
whatsoever that might, but for the provisions of this clause (vii), constitute a
legal or equitable discharge of or defense to any obligation of any Guarantor
hereunder.

 

(c)                                  Release of Guarantees.  (i) All the
Guarantees will be released when all the Release Conditions are satisfied.  If
at any time any payment of an Obligation is rescinded or must be otherwise
restored or returned upon the insolvency or receivership of the Borrower or
otherwise, the Guarantees shall be reinstated with respect thereto as though
such payment had been due but not made at such time.

 

(ii)                                  If all the capital stock of a Guarantor or
all the assets of a Guarantor are sold to a Person other than a Loan Party in a
transaction permitted by the Credit Agreement (any such sale, a “Sale of
Guarantor”), such Guarantor shall be automatically and unconditionally released
from its Guarantee.  Such release shall not require the consent of any Secured
Party, and the Collateral Agent shall be fully protected in relying on a
certificate of the Borrower as to whether any particular sale constitutes a Sale
of Guarantor.

 

(iii)                               In addition to any release permitted by
subsection (ii) above, the Collateral Agent may release any Guarantee with the
prior written consent of the Required Lenders; provided that any release of all
or substantially all the Guarantees shall require the consent of all the
Lenders.

 

(d)                                 Waiver by Guarantors.  Each Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other Guarantor or any
other Person.

 

(e)                                  Subrogation.  A Guarantor that makes a
payment with respect to an Obligation hereunder shall be subrogated to the
rights of the payee against the Borrower with respect to such payment; provided
that no Guarantor shall enforce any payment by way of subrogation against the
Borrower, or by reason of contribution against any other Guarantor of such
Obligation, until all the Release Conditions have been satisfied.

 

(f)                                   Stay of Acceleration.  If acceleration of
the time for payment of any Obligation by the Borrower is stayed by reason of
the insolvency or receivership of the Borrower or otherwise, all Obligations
otherwise subject to acceleration under the terms of any Secured Agreement shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Collateral Agent.

 

(g)                                  Right of Set-Off.  If any Obligation is not
paid promptly when due, each of the Secured Parties and their respective
Affiliates is authorized, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by such Secured
Party or Affiliate to or for the credit or the account of any Guarantor against
the obligations of such Guarantor under its Guarantee, irrespective of whether
or not such Secured Party shall have made any demand thereunder and although
such obligations may be unmatured.  The rights of each Secured Party under this
subsection (g) are in addition to all other rights and remedies (including other
rights of set-off) that such Secured Party may have.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Continuing Guarantee.  Each Guarantee is a
continuing guarantee, shall be binding on the relevant Guarantor and its
successors and assigns, and shall be enforceable by the Collateral Agent or the
Secured Parties.  If all or part of any Secured Party’s interest in any
Obligation is assigned or otherwise transferred, the transferor’s rights under
each Guarantee, to the extent applicable to the obligation so transferred, shall
automatically be transferred with such obligation.

 

(i)                                     Limitation on Obligations of Subsidiary
Guarantor.  The obligations of each Subsidiary Guarantor under its Guarantee
shall be limited to an aggregate amount equal to the largest amount that would
not render such Guarantee subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of applicable law.

 

SECTION 3.                                                    Grant of
Transaction Liens.

 

(a)                                 The Borrower, in order to secure the
Obligations, and each Guarantor, in order to secure its Guarantee, grants to the
Collateral Agent for the benefit of the Secured Parties and confirms its prior
grant for the benefit of the Secured Parties of, a continuing security interest
in all the following property of the Borrower or such Guarantor, as the case may
be, whether now owned or existing or hereafter acquired or arising and
regardless of where located:

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all cash and Deposit Accounts;

 

(iv)                              all Documents;

 

(v)                                 all Equipment (including, without
limitation, all machinery, tractors, trailers, rolling stock and vehicles now
owned or hereafter acquired by such Grantor and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto);

 

(vi)                              all General Intangibles (including (x) any
Equity Interests in other Persons that do not constitute Investment Property and
(y) any Intellectual Property);

 

(vii)                           all Instruments;

 

(viii)                        all Inventory;

 

(ix)                              all Investment Property;

 

(x)                                 the Commercial Tort Claims described in
Schedule 3;

 

(xi)                              Letter-of-Credit Rights;

 

(xii)                           all books and records (including customer lists,
credit files, computer programs, printouts and other computer materials and
records) of such Grantor pertaining to any of its Collateral;

 

(xiii)                        all other Goods (including but not limited to
Fixtures) and personal property of such Grantor, whether tangible or intangible;

 

10

--------------------------------------------------------------------------------


 

(xiv)                       all computer records and Software, whether relating
to the foregoing Collateral or otherwise, but in the case of such Software,
subject to the rights of any non-affiliated licensee of software and any cash
collateral, deposit account or investment account established or maintained
hereunder;

 

(xv)                          all Supporting Obligations; and

 

(xvi)                       all Proceeds of the Collateral described in the
foregoing clauses (i) through (xv);

 

provided that the Excluded Assets shall be excluded from the foregoing security
interests.  Each Grantor shall, upon request of the Collateral Agent, use all
reasonable efforts to obtain any such required consent that is reasonably
obtainable.

 

(b)                                 The Transaction Liens are granted as
security only and shall not subject the Collateral Agent or any other Secured
Party to, or transfer or in any way affect or modify, any obligation or
liability of any Grantor with respect to any of the Collateral or any
transaction in connection therewith.  Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Grantor from the performance of
any term, covenant, condition or agreement on such Grantor’s part to be
performed or observed under or in respect of any of the Collateral or from any
liability to any person under or in respect of any of the Collateral or shall
impose any obligation on the Collateral Agent or any other Secured Party to
perform or observe any such term, covenant, condition or agreement on such
Grantor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Grantor relating thereto or for any breach of any representation or
warranty on the part of such Grantor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.  Neither the Collateral Agent nor
any other Secured Party shall have any obligation or liability under any
contracts, agreements and other documents included in the Collateral by reason
of this Agreement, nor shall the Collateral Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Collateral hereunder.

 

SECTION 4.                                                    General
Representations and Warranties.  Each Grantor represents and warrants that:

 

(a)                                 Such Grantor is duly organized, validly
existing and in good standing under the laws of the jurisdiction identified as
its jurisdiction of organization in its Perfection Certificate.

 

(b)                                 With respect to each Grantor, Schedule 1
lists all Equity Interests in subsidiaries and Affiliates owned by such Grantor
as of the Restatement Effective Date.  Such Grantor holds all such Equity
Interests directly (i.e., not through a subsidiary, a Securities Intermediary or
any other Person) and in the amounts as specified on Schedule 1.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  All Pledged Equity Interests owned by such
Grantor are owned by it free and clear of any Lien other than (i) the
Transaction Liens and (ii) any inchoate tax liens.  All shares of capital stock
included in such Pledged Equity Interests (including shares of capital stock in
respect of which such Grantor owns a Security Entitlement) have been duly
authorized and validly

 

11

--------------------------------------------------------------------------------


 

issued and are fully paid and non-assessable.  None of such Pledged Equity
Interests is subject to any option to purchase or similar right of any Person. 
Such Grantor is not and will not become a party to or otherwise bound by any
agreement (except the Loan Documents) which restricts in any manner the rights
of any present or future holder of any Pledged Equity Interest with respect
thereto.

 

(f)                                   Such Grantor owns all its Collateral, free
and clear of any Lien other than Permitted Liens.

 

(g)                                  Such Grantor has not performed any acts
that might prevent the Collateral Agent from enforcing any of the provisions of
the Security Documents or that would limit the Collateral Agent in any such
enforcement.  No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Grantor is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such Collateral,
except financing statements, mortgages or other similar or equivalent documents
with respect to Permitted Liens or as otherwise consented to by the Collateral
Agent (such consent not to be unreasonably withheld or delayed).  After the
Restatement Effective, no Collateral owned by such Grantor will be in the
possession or under the Control of any other Person having a claim thereto or
security interest therein, other than a Permitted Lien.

 

(h)                                 The Transaction Liens on all Personal
Property Collateral owned by such Grantor (i) have been validly created,
(ii) will attach to each item of such Collateral on the Restatement Effective
Date (or, if such Grantor first obtains rights thereto on a later date, on such
later date) and (iii) when so attached, will secure all the Obligations or such
Grantor’s Guarantee, as the case may be.

 

(i)                                     Such Grantor has delivered a Perfection
Certificate to the Collateral Agent.  With respect to each Grantor, information
set forth therein is correct and complete as of the Restatement Effective Date. 
Within 30 days after the Restatement Effective Date, such Grantor will furnish
to the Collateral Agent a file search report from each UCC filing office listed
in its Perfection Certificate, showing the filing made at such filing office to
perfect the Transaction Liens on its Personal Property Collateral.

 

(j)                                    When UCC financing statements describing
the Personal Property Collateral as “all personal property” have been filed in
the offices specified in such Perfection Certificate, the Transaction Liens will
constitute perfected security interests in the Personal Property Collateral
owned by such Grantor to the extent that a security interest therein may be
perfected by filing pursuant to the UCC, prior to all Liens and rights of others
therein (except Permitted Liens).  When, in addition to the filing of such UCC
financing statements, the applicable Intellectual Property Filings have been
made with respect to such Grantor’s Recordable Intellectual Property (including
any future filings required pursuant to Sections 5(a) and 6(a)), the Transaction
Liens will constitute perfected security interests in all right, title and
interest of such Grantor in its Recordable Intellectual Property to the extent
that security interests therein may be perfected by such filings, prior to all
Liens and rights of others therein (except Permitted Liens).  Except for (i) the
filing of such UCC financing statements, (ii) such Intellectual Property Filings
and (iii) the due recordation of the Mortgages, no registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Transaction Liens or for the enforcement of the Transaction Liens.

 

12

--------------------------------------------------------------------------------


 

(k)                                 [Reserved].

 

(l)                                     Such Grantor’s Collateral is insured as
required by Section 5.07 of the Credit Agreement.

 

SECTION 5.                                                    Further
Assurances; General Covenants.  Each Grantor covenants as follows:

 

(a)                                 Such Grantor will, from time to time, at the
Borrower’s expense, execute, deliver, file and record any statement, assignment,
instrument, document, agreement or other paper and take any other action
(including any Intellectual Property Filing) that from time to time may be
necessary or advisable, or that the Collateral Agent may request, in order to:

 

(i)                                     create, preserve, perfect, confirm or
validate the Transaction Liens on such Grantor’s Collateral;

 

(ii)                                  in the case of Pledged Investment Property
and Pledged Letter-of-Credit Rights, cause the Collateral Agent to have Control
thereof;

 

(iii)                               enable the Collateral Agent and the other
Secured Parties to obtain the full benefits of the Security Documents; or

 

(iv)                              enable the Collateral Agent to exercise and
enforce any of its rights, powers and remedies with respect to any of such
Grantor’s Collateral.

 

Such Grantor authorizes the Collateral Agent to execute and file such financing
statements or continuation statements in such jurisdictions with such
descriptions of collateral (including “all assets” or “all personal property” or
other words to that effect) and other information set forth therein as the
Collateral Agent may deem necessary or advisable for the purposes set forth in
the preceding sentence.  Each Grantor also ratifies its authorization for the
Collateral Agent to file in any such jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.  The
Collateral Agent is further authorized to file with the United States Patent and
Trademark Office or United States Copyright Office (or any successor office or
any similar office in any other country) such documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interests granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.  The Borrower will pay the costs of, or
incidental to, any Intellectual Property Filings and any recording or filing of
any financing or continuation statements or other documents recorded or filed
pursuant hereto.

 

(b)                                 Such Grantor will not (i) change its name,
identity, organizational identification number or organizational form or
structure, (ii) change its location (determined as provided in UCC
Section 9-307) or the location of its chief executive office or (iii) become
bound, as provided in UCC Section 9-203(d) or otherwise, by a security agreement
entered into by another Person, unless it shall have given the Collateral Agent
notice thereof within 10 days after any such action, and as a result of any of
the foregoing, each Grantor shall take all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable.

 

(c)                                  [Reserved].

 

13

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor will not sell, lease, exchange,
assign or otherwise dispose of, or grant any option with respect to, any of its
Collateral, except as permitted by the Credit Agreement.  Concurrently with any
sale, lease or other disposition (except a sale or disposition to another
Grantor or a lease) permitted by the foregoing proviso, the Transaction Liens on
the assets sold or disposed of (but not in any Proceeds arising from such sale
or disposition) will cease immediately without any action by the Collateral
Agent or any other Secured Party.  The Collateral Agent will, at the Borrower’s
expense, execute and deliver to the relevant Grantor such documents as such
Grantor shall reasonably request to evidence the fact that any asset so sold or
disposed of is no longer subject to a Transaction Lien; provided that the
Collateral Agent shall have received such certifications of the Borrower with
respect to such sale or disposition that it shall reasonably request.

 

(e)                                  Such Grantor will, promptly upon request,
provide to the Collateral Agent all instruments and documents (including legal
opinions and lien searches) and all other information and evidence concerning
such Grantor’s Collateral (including as to the perfection and priority status of
each such security interest and Lien) that the Collateral Agent may reasonably
request from time to time to enable it to enforce the provisions of the Security
Documents.

 

(f)                                   Such Grantor shall, at its own cost and
expense, use commercially reasonable efforts to defend title to the Collateral
pledged by it hereunder and the security interest therein and Lien thereon
granted to the Collateral Agent and the priority thereof against all claims and
demands of all persons, at its own cost and expense, at any time claiming any
interest therein adverse to the Collateral Agent or any other Secured Party
other than Permitted Liens.  There is no agreement, order, judgment or decree,
and no Grantor shall enter into any agreement or take any other action, that
would materially restrict the transferability of any of the Collateral or
otherwise impair or conflict with such Grantor’s obligations or the rights of
the Collateral Agent hereunder.

 

SECTION 6.                                                    Recordable
Intellectual Property.  Each Grantor covenants as follows:

 

(a)                                 On the Restatement Effective Date or the
date on which a Grantor signs and delivers its first Guarantee and Collateral
Agreement Supplement, such Grantor will sign and deliver to the Collateral Agent
Intellectual Property Security Agreements with respect to all Recordable
Intellectual Property then owned by, or licensed to, such Grantor.  Within 30
days after each December 31 and June 30 thereafter, it will sign and deliver to
the Collateral Agent an appropriate Intellectual Property Security Agreement
covering any Recordable Intellectual Property owned by, or licensed to, such
Grantor on such December 31 or June 30 that is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it.  In each
case, it will promptly make all Intellectual Property Filings necessary to
record the Transaction Liens on such Recordable Intellectual Property.

 

(b)                                 Such Grantor will notify the Collateral
Agent promptly if it knows that any application or registration relating to any
material Recordable Intellectual Property owned by or licensed to such Grantor
may become abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any adverse determination or
development in, any proceeding in the United States Copyright Office, the United
States Patent and Trademark Office or any court) regarding such Grantor’s
ownership of, or rights to, such material Recordable Intellectual Property, its
right to register or patent the same, or its right to keep and maintain the
same; provided, that such Grantor shall solely have the right to abandon or
cancel any application or registration relating to any material Recordable
Intellectual Property owned by or licensed to such Grantor in its reasonable
business judgment.  If any of such Grantor’s rights to any Recordable
Intellectual Property are infringed, misappropriated or diluted by a third
party,

 

14

--------------------------------------------------------------------------------


 

such Grantor will notify the Collateral Agent within 30 days after it learns
thereof, but such Grantor shall solely have, in its reasonable business
judgment, the right to sue or not to sue for infringement, misappropriation or
dilution and to recover or not to recover any and all damages for such
infringement, misappropriation or dilution, and take such other actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Recordable Intellectual Property.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default, upon the request of the Collateral Agent,
each Grantor shall use its commercially reasonable efforts to obtain all
requisite consents or approvals by the licensor of each Copyright License,
Patent License or Trademark License under which such Grantor is a licensee to
effect the assignment of all such Grantor’s right, title and interest thereunder
to the Collateral Agent, for the ratable benefit of the Secured Parties, or its
designee.

 

SECTION 7.                                                    Investment
Property.  Each Grantor represents, warrants and covenants as follows:(a)   
Certificated Securities.  On the Restatement Effective Date or the date on which
a Grantor signs and delivers its first Guarantee and Collateral Agreement
Supplement, such Grantor will deliver to the Collateral Agent as Collateral
hereunder all certificates representing Pledged Certificated Securities then
owned by such Grantor.  Thereafter, whenever such Grantor acquires any other
certificate representing a Pledged Certificated Security, such Grantor will
promptly, and in any event, within thirty (30) days thereafter, deliver such
certificate to the Collateral Agent as Collateral hereunder.  The provisions of
this subsection are subject to the limitation in Section 7(j) in the case of
voting Equity Interests in a Foreign Subsidiary.

 

(b)                                 Uncertificated Securities.  On the
Restatement Effective Date or the date on which a Grantor signs and delivers its
first Guarantee and Collateral Agreement Supplement, such Grantor will enter
into (and cause the relevant issuer to enter into) an Issuer Control Agreement
in respect of each Pledged Uncertificated Security then owned by such Grantor
and deliver such Issuer Control Agreement to the Collateral Agent (which shall
enter into the same).  Thereafter, whenever such Grantor acquires any other
Pledged Uncertificated Security, such Grantor will promptly, and in any event,
within ten (10) days thereafter, enter into (and cause the relevant issuer to
enter into) an Issuer Control Agreement in respect of such Pledged
Uncertificated Security and deliver such Issuer Control Agreement to the
Collateral Agent (which shall enter into the same).  The provisions of this
subsection are subject to the limitation in Section 7(j) in the case of voting
Equity Interests in a Foreign Subsidiary.

 

(c)                                  [Reserved].

 

(d)                                 Perfection as to Certificated Securities. 
When such Grantor delivers the certificate representing any Pledged Certificated
Security owned by it to the Collateral Agent and complies with Section 7(h) in
connection with such delivery, (i) the Transaction Lien on such Pledged
Certificated Security will be perfected, subject to no prior Liens or rights of
others and (ii) the Collateral Agent will have Control of such Pledged
Certificated Security.

 

(e)                                  Perfection as to Uncertificated
Securities.  When such Grantor, the Collateral Agent and the issuer of any
Pledged Uncertificated Security owned by such Grantor enter into an Issuer
Control Agreement with respect thereto, (i) the Transaction Lien on such Pledged
Uncertificated Security will be perfected, subject to no prior Liens or rights
of others and (ii) the Collateral Agent will have Control of such Pledged
Uncertificated Security.

 

(f)                                   [Reserved].

 

15

--------------------------------------------------------------------------------


 

(g)           Agreement as to Applicable Jurisdiction.  In respect of all
Security Entitlements owned by such Grantor, and all Securities Accounts to
which the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

 

(h)           Delivery of Pledged Certificates.  All certificates representing
Pledged Certificated Securities, when delivered to the Collateral Agent, will be
in suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Collateral Agent.

 

(i)            Communications.  Each Grantor will promptly give to the
Collateral Agent copies of any notices and other communications received by it
with respect to (i) Pledged Securities registered in the name of such Grantor or
its nominee and (ii) Pledged Security Entitlements as to which such Grantor is
the Entitlement Holder.

 

(j)            Foreign Subsidiaries.  A Grantor will not be obligated to comply
with the provisions of this Section 7 at any time with respect to any voting
Equity Interest in a Foreign Subsidiary if and to the extent (but only to the
extent) that such voting Equity Interest is excluded from the Transaction Liens
at such time as an Excluded Asset and/or the comparable provisions of one or
more Guarantee and Collateral Agreement Supplements.

 

(k)           Certification of Limited Liability Company and Partnership
Interests.  Any limited liability company and any partnership controlled by any
Grantor shall either (a) not include in its operative documents any provision
that any Equity Interests in such limited liability company or such partnership
be a “security” as defined under Article 8 of the Uniform Commercial Code or
(b) certificate any Equity Interests in any such limited liability company or
such partnership.  To the extent an interest in any limited liability company or
partnership controlled by any Grantor and pledged hereunder is certificated or
becomes certificated, each such certificate shall be delivered to the Collateral
Agent pursuant to Section 7(a) and such Grantor shall fulfill all other
requirements under Section 7 applicable in respect thereof

 

SECTION 8.                 [Reserved].

 

SECTION 9.                 Collateral Accounts.  If and when required for
purposes hereof or of any other Loan Document, the Collateral Agent will
establish with respect to each Grantor an account (its “Collateral Account”), in
the name and under the exclusive control of the Collateral Agent, into which all
cash collateral that is required to be deposited therein pursuant to the Loan
Documents shall be deposited from time to time.  Funds held in any Collateral
Account may, until withdrawn, be invested and reinvested in such Cash
Equivalents as the relevant Grantor shall request from time to time; provided
that if an Event of Default shall have occurred and be continuing, the
Collateral Agent may select such Cash Equivalents.  Subject to Section 17,
withdrawal of funds on deposit in any Collateral Account shall be permitted if,
as and when expressly so provided in or in respect of the applicable provision
of the Loan Documents pursuant to which such Collateral Account was required to
be established.

 

SECTION 10.               Commercial Tort Claims.  Each Grantor represents,
warrants and covenants as follows:

 

(a)           Schedule 3 accurately describes, with the specificity required to
satisfy Official Comment 5 to UCC Section 9-108, each Material Commercial Tort
Claim with respect to which such Grantor is the claimant as of the Restatement
Effective Date.  In the case of any Grantor who enters into its first Guarantee
and Collateral Agreement Supplement, Schedule 3 to its first

 

16

--------------------------------------------------------------------------------


 

Guarantee and Collateral Agreement Supplement will accurately describe, with the
specificity required to satisfy said Official Comment 5, each Material
Commercial Tort Claim with respect to which such Grantor is the claimant as of
the date on which it signs and delivers such Guarantee and Collateral Agreement
Supplement.

 

(b)           If any Grantor acquires a Material Commercial Tort Claim after the
Restatement Effective Date or the date on which a Grantor signs and delivers its
first Guarantee and Collateral Agreement Supplement, such Grantor will promptly
sign and deliver to the Collateral Agent a Guarantee and Collateral Agreement
Supplement granting a security interest in such Commercial Tort Claim (which
shall be described therein with the specificity required to satisfy said
Official Comment 5) to the Collateral Agent for the benefit of the Secured
Parties.

 

.  On the Restatement Effective Date or the date on which a Grantor signs and
delivers its first Guarantee and Collateral Agreement Supplement, if any amount
in excess of $5,000,000 payable under or in connection with any of the
Collateral shall be or become evidenced by any Instrument or Chattel Paper, such
Grantor, upon the request of the Collateral Agent, will deliver such Instrument
or Chattel Paper to the Collateral Agent as Collateral hereunder, accompanied by
instruments of transfer or assignment duly executed in blank.  Thereafter, if
any amount in excess of $5,000,000 payable under or in connection with any of
the Collateral shall be or become evidenced by any Instrument or Chattel Paper,
such Grantor will deliver to such Instrument or Chattel Paper to the Collateral
Agent as Collateral hereunder.

 

SECTION 12.               Letter-of-Credit Rights. If at any time any Grantor is
a beneficiary under a Letter of Credit, such Grantor shall promptly notify the
Collateral Agent thereof and such Grantor shall, at the request of the
Collateral Agent, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the Letter of Credit are to be applied as provided in the
Credit Agreement.  The actions in the preceding sentence shall not be required
to the extent that the amount of any such Letter of Credit, together with the
aggregate amount of all other Letters of Credit for which the actions described
above in clause (i) and (ii) have not been taken, does not exceed $5,000,000 in
the aggregate for all Grantors.

 

SECTION 13.               Transfer of Record Ownership.  At any time when an
Event of Default shall have occurred and be continuing, the Collateral Agent may
(and to the extent that action by it is required, the relevant Grantor, if
directed to do so by the Collateral Agent, will as promptly as practicable)
cause each of the Pledged Securities (or any portion thereof specified in such
direction) to be transferred of record into the name of the Collateral Agent or
its nominee.  Each Grantor will take any and all actions reasonably requested by
the Collateral Agent to facilitate compliance with this Section 13.  If the
provisions of this Section 13 are implemented, Section 7(b) shall not thereafter
apply to any Pledged Security that is registered in the name of the Collateral
Agent or its nominee.  The Collateral Agent will promptly give to the relevant
Grantor copies of any notices and other communications received by the
Collateral Agent with respect to Pledged Securities registered in the name of
the Collateral Agent or its nominee.

 

SECTION 14.               Right to Vote Securities.

 

(a)           Unless an Event of Default shall have occurred and be continuing,
each Grantor will have the right, from time to time, to vote and to give
consents, ratifications and waivers with respect to any Pledged Security owned
by it and the Financial Asset underlying any Pledged Security Entitlement owned
by it, and the Collateral Agent will, upon receiving a written request from such
Grantor, deliver to

 

17

--------------------------------------------------------------------------------


 

such Grantor or as specified in such request such proxies, powers of attorney,
consents, ratifications and waivers in respect of any such Pledged Security that
is registered in the name of the Collateral Agent or its nominee or any such
Pledged Security Entitlement as to which the Collateral Agent or its nominee is
the Entitlement Holder, in each case as shall be specified in such request and
be in form and substance satisfactory to the Collateral Agent.

 

(b)           If an Event of Default shall have occurred and be continuing, the
Collateral Agent will have the exclusive right to the extent permitted by law to
vote, to give consents, ratifications and waivers and to take any other action
with respect to the Pledged Investment Property, the other Pledged Equity
Interests and the Financial Assets underlying the Pledged Security Entitlements,
with the same force and effect as if the Collateral Agent had an interest
therein identical to that of the applicable Grantor, and each Grantor will take
all such action as the Collateral Agent may reasonably request from time to time
to give effect to such right.

 

SECTION 15.               [Reserved].

 

SECTION 16.               Remedies upon Event of Default.

 

(a)           If an Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise (or cause its sub-agents to exercise) any or all
of the remedies available to it (or to such sub-agents) under the Security
Documents.

 

(b)           Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Collateral Agent may exercise
on behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Personal Property Collateral and, in addition, the
Collateral Agent may, without being required to give any notice, except as
herein provided or as may be required by mandatory provisions of law, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable, irrespective of
the impact of any such sales on the market price of the Collateral.  To the
maximum extent permitted by applicable law, any Secured Party may be the
purchaser of any or all of the Collateral at any such sale and (with the consent
of the Collateral Agent, which may be withheld in its discretion) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply all of any part of the Obligations as a credit on account
of the purchase price of any Collateral payable at such sale.  Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.  Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay or appraisal that it now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.  The Collateral Agent shall not be obliged to make any
sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  To
the maximum extent permitted by law, each Grantor hereby waives any claim
against any Secured Party arising because the price at which any Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale, even if the Collateral

 

18

--------------------------------------------------------------------------------


 

Agent accepts the first offer received and does not offer such Collateral to
more than one offeree.  The Collateral Agent may disclaim any warranty, as to
title or as to any other matter, in connection with such sale or other
disposition, and its doing so shall not be considered adversely to affect the
commercial reasonableness of such sale or other disposition.

 

(c)           If the Collateral Agent sells any of the Collateral upon credit,
the Grantors will be credited only with payment actually made by the purchaser,
received by the Collateral Agent and applied in accordance with Section 17
hereof.  In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the same, subject to the same rights and duties set
forth herein.

 

(d)           Notice of any such sale or other disposition shall be given to the
relevant Grantor(s) as (and if) required by Section 19.

 

(e)           For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Agreement at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Collateral Agent an irrevocable license (exercisable
without payment of royalty or other compensation to the Grantors) to use,
license or sublicense any of the Collateral consisting of Intellectual Property
now owned or hereafter acquired by such Grantor, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof.  The use of such license by the Collateral Agent may be exercised only
upon the occurrence and during the continuation of an Event of Default;
provided, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

 

(f)            The foregoing provisions of this Section shall not apply to Real
Property Collateral; provided that the foregoing provisions of this
Section shall also apply to Fixtures to the extent such Fixtures are governed by
Article 9 of the UCC.

 

SECTION 17.               Application of Proceeds.

 

(a)           If an Event of Default shall have occurred and be continuing, the
Collateral Agent may apply (i) any cash held in the Collateral Accounts and
(ii) the proceeds of any sale or other disposition of all or any part of the
Collateral, in the following order of priorities:

 

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent pursuant to Section 18 or pursuant to
Section 9.05 of the Credit Agreement;

 

second, to pay ratably all interest (including Post-Petition Interest) on and
fees in respect of the Obligations payable under the Credit Agreement, until
payment in full of all such interest and fees shall have been made;

 

third, to pay the unpaid principal of the Obligations ratably (or provide for
the payment thereof pursuant to Section 17(b)), until payment in full of the
principal of all Obligations (including all payments in respect of Secured
Hedging Agreements) shall have been made (or so provided for);

 

19

--------------------------------------------------------------------------------


 

fourth, to pay all other Obligations ratably (or provide for the payment thereof
pursuant to Section 17(b)), until payment in full of all such other Obligations
shall have been made (or so provided for); and

 

finally, to pay to the relevant Grantor, or as a court of competent jurisdiction
may direct, any surplus then remaining from the proceeds of the Collateral owned
by it;

 

provided that Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses first, second, third
and fourth only to the extent permitted by the limitation in Section 2(i).  The
Collateral Agent may make such distributions hereunder in cash or in kind or, on
a ratable basis, in any combination thereof.

 

(b)           If at any time any portion of any monies collected or received by
the Collateral Agent would, but for the provisions of this Section 17(b), be
payable pursuant to Section 17(a) in respect of a Contingent Obligation, the
Collateral Agent shall not apply any monies to pay such Contingent Obligation
but instead shall request the holder thereof, at least 10 days before each
proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Contingent Obligation if then ascertainable (e.g., in the
case of a Letter of Credit, the maximum amount available for subsequent drawings
thereunder).  If the holder of such Contingent Obligation does not notify the
Collateral Agent of the maximum ascertainable amount thereof at least two
Business Days before such distribution, such holder will not be entitled to
share in such distribution.  If such holder does so notify the Collateral Agent
as to the maximum ascertainable amount thereof, the Collateral Agent will
allocate to such holder a portion of the monies to be distributed in such
distribution, calculated as if such Contingent Obligation were outstanding in
such maximum ascertainable amount.  However, the Collateral Agent will not apply
such portion of such monies to pay such Contingent Obligation, but instead will
hold such monies or invest such monies in Cash Equivalents.  All such monies and
Cash Equivalents and all proceeds thereof will constitute Collateral hereunder,
but will be subject to distribution in accordance with this Section 17(b) rather
than Section 17(a).  The Collateral Agent will hold all such monies and
Investments and the net proceeds thereof in trust until all or part of such
Contingent Obligation becomes a Non-Contingent Obligation, whereupon the
Collateral Agent at the request of the relevant Secured Party will apply the
amount so held in trust to pay such Non-Contingent Obligation; provided that, if
the other Obligations theretofore paid pursuant to the same clause of
Section 17(a) (i.e., clause second or fourth) were not paid in full, the
Collateral Agent will apply the amount so held in trust to pay the same
percentage of such Non-Contingent Obligation as the percentage of such other
Obligations theretofore paid pursuant to the same clause of Section 17(a).  If
(i) the holder of such Contingent Obligation shall advise the Collateral Agent
that no portion thereof remains in the category of a Contingent Obligation and
(ii) the Collateral Agent still holds any amount held in trust pursuant to this
Section 17(b) in respect of such Contingent Obligation (after paying all amounts
payable pursuant to the preceding sentence with respect to any portions thereof
that became Non-Contingent Obligations), such remaining amount will be applied
by the Collateral Agent in the order of priorities set forth in Section 17(a).

 

(c)           In making the payments and allocations required by this
Section 17, the Collateral Agent may rely upon information supplied to it
pursuant to Section 21(c).  All distributions made by the Collateral Agent
pursuant to this Section shall be final (except in the event of manifest error)
and the Collateral Agent shall have no duty to inquire as to the application by
any Secured Party of any amount distributed to it.

 

SECTION 18.               Fees and Expenses; Indemnification.

 

(a)           Each Grantor agrees, jointly and severally, promptly upon demand,
to pay to the Collateral Agent:

 

20

--------------------------------------------------------------------------------


 

(i)            the amount of any taxes that the Collateral Agent may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;

 

(ii)           the amount of all reasonable and documented or invoiced
out-of-pocket fees and expenses (including transfer taxes and reasonable fees
and expenses of experts) incurred by the Collateral Agent (or its Affiliates) in
connection with (x) the preparation, administration or enforcement of the
Security Documents, including such expenses as are incurred to preserve the
value of the Collateral or the validity, perfection, rank or value of any
Transaction Lien, (y) any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or (z) the enforcement or protection of its
rights in, or the exercise of its rights or powers under, the Security Documents
(including the collection, sale or other disposition of any Collateral),
including the reasonable and documented fees, charges and disbursements of
Cahill Gordon & Reindel LLP, counsel for the Collateral Agent, and, in
connection with any such enforcement or protection, the reasonable and
documented fees, charges and disbursements of a single counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Collateral Agent (and its Affiliates) (and, in
the case of an actual or perceived conflict of interest, where the Person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Person and
any similar affected Persons);

 

(iii)          the amount of any fees that the Borrower shall have agreed in
writing to pay to the Collateral Agent and that shall have become due and
payable in accordance with such written agreement; and

 

(iv)          the amount required to indemnify the Collateral Agent for, or hold
it harmless and defend it against, any loss, claim, damage, liability and
reasonable and documented or invoiced out-of-pocket fees and expense (including
the reasonable and documented fees and expenses of its counsel and any experts
or sub-agents appointed by it hereunder) incurred or suffered by the Collateral
Agent in connection with the Security Documents, except to the extent that such
loss, claim, damage, liability, fee or expense are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Collateral Agent or
any of its controlled Affiliates or any Related Party, in each case acting at
the direction of the Collateral Agent, or breach of any duty that the Collateral
Agent has under this Agreement (after giving effect to Section 20).  Any such
amount not paid to the Collateral Agent on demand will be subject to the terms
of Section 2.07 of the Credit Agreement.

 

(b)           If any transfer tax, documentary stamp tax or other tax is payable
in connection with any transfer or other transaction provided for in the
Security Documents, the Borrower will pay such tax and provide any required tax
stamps to the Collateral Agent or as otherwise required by law.

 

(c)           Each Grantor agrees, jointly and severally, to indemnify the
Secured Parties and each Related Party of the Secured Parties (each such Person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented or invoiced out-of-pocket fees and expenses (including reasonable and
documented fees, disbursements and other charges of any environmental consultant
and one counsel for all Indemnitees and, if necessary, one firm of local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) for all Indemnitees (and, in the case of an
actual or perceived conflict of interest, where an Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnitee and any

 

21

--------------------------------------------------------------------------------


 

similarly affected Indemnitees) of any such Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of the
Security Documents or any agreement or instrument contemplated thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
thereby, (ii) any Environmental Liability related in any way to the Grantors,
any of their respective subsidiaries or any property currently or formerly
owned, leased or operated by the Grantors, any of their respective subsidiaries
or any of their respective predecessors, including the Mortgaged Properties
(except that the Grantors shall not be obligated to indemnify any Indemnitee for
any environmental condition at any property to the extent negligently caused by
an Indemnitee and clearly demonstrated by a Grantor as first occurring after any
transfer of the property by foreclosure or by a deed in lieu of foreclosure) or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by any Grantor or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, bad faith or willful misconduct of such Indemnitee or any of
its controlled Affiliates or any of the officers, directors, employees, agents,
advisors or other representative of any of the foregoing, in each case, acting
at the direction of such Indemnitee, (y) a material breach of any of its
obligations under this Agreement as determined by a court of competent
jurisdiction in a final and non-appealable decision by such Indemnitee or
(z) any dispute among Indemnitees (other than a dispute involving claims against
the Administrative Agent, the Swingline Lender or the Issuing Bank, in each case
in their respective capacitates as such).

 

SECTION 19.               Authority to Administer Collateral.

 

(a)           Each Grantor irrevocably appoints the Collateral Agent as its true
and lawful attorney, with full power of substitution, in the name of such
Grantor, any Secured Party or otherwise, for the sole use and benefit of the
Secured Parties, but at the Borrower’s expense, to the extent permitted by law
to exercise, at any time and from time to time while an Event of Default shall
have occurred and be continuing, all or any of the following powers with respect
to all or any of such Grantor’s Collateral:

 

(i)            to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,

 

(ii)           to settle, compromise, compound, prosecute or defend any action
or proceeding with respect thereto,

 

(iii)          to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Collateral Agent
had an interest therein identical to that of the applicable Grantor, and

 

(iv)          to extend the time of payment of any or all thereof and to make
any allowance or other adjustment with reference thereto;

 

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Collateral Agent will give the relevant Grantor
at least ten days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made.  Any such notice shall (x) contain the information
specified in UCC Section 9-613, (y) be Authenticated and (z) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided,
further, that, if the Collateral Agent fails to comply with this sentence in any
respect, its liability for such failure shall be limited to the liability (if
any) imposed on it as a matter of law under the UCC.

 

22

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything to the contrary herein, the foregoing
provisions of this Section shall not apply to Real Property Collateral; provided
that the foregoing provisions of this Section 19 shall apply to Fixtures to the
extent such Fixtures are governed by Article 9 of the UCC.

 

SECTION 20.               Limitation on Duty in Respect of Collateral.  Beyond
the exercise of reasonable care in the custody and preservation thereof, the
Collateral Agent will have no duty as to any Collateral in its possession or
control or in the possession or control of any sub-agent or bailee or any income
therefrom or as to the preservation of rights against prior parties or any other
rights pertaining thereto.  The Collateral Agent will be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Collateral Agent in good faith, except to the extent that such
liability arises from the Collateral Agent’s gross negligence or willful
misconduct.

 

SECTION 21.               General Provisions Concerning the Collateral Agent.

 

(a)           The provisions of Article VIII and Section 9.05 of the Credit
Agreement shall inure to the benefit of the Administrative Agent and the
Collateral Agent, to the extent provided for therein, and shall be binding upon
all Grantors and all Secured Parties, in connection with this Agreement and the
other Security Documents.  Without limiting the generality of the foregoing,
(i) the Administrative Agent and the Collateral Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether an Event of Default
has occurred and is continuing, (ii) the Administrative Agent and the Collateral
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Security Documents that the Administrative Agent and the
Collateral Agent are required in writing to exercise by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.08 of the Credit Agreement), and
(iii) except as expressly set forth in the Loan Documents, the Administrative
Agent and the Collateral Agent shall not have any duty to disclose, and shall
not be liable for any failure to disclose, any information relating to any
Grantor that is communicated to or obtained by the bank serving as Collateral
Agent or any of its Affiliates in any capacity.  The Administrative Agent and
the Collateral Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents.  The Administrative Agent and the Collateral Agent shall be deemed
not to have knowledge of any Event of Default unless and until written notice
thereof is given to the Collateral Agent by Holdings, the Borrower or a Secured
Party.

 

(b)           Sub-Agents and Related Parties.  The Collateral Agent may perform
any of its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it.  The Collateral Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties.  The exculpatory provisions of Section 20 and this Section 21
shall apply to any such sub-agent and to the Related Parties of the Collateral
Agent and any such sub-agent.

 

(c)           Information as to Obligations and Actions by Secured Parties.  For
all purposes of the Security Documents, including determining the amounts of the
Obligations and whether an Obligation is a Contingent Obligation or not, or
whether any action has been taken under any Secured Agreement, the Collateral
Agent will be entitled to rely on information from (i) its own records for
information as to the Lenders, their Obligations and actions taken by them,
(ii) any Secured Party for information as to its Obligations and actions taken
by it, to the extent that the Collateral Agent has not obtained such information

 

23

--------------------------------------------------------------------------------


 

from its own records and (iii) the Borrower, to the extent that the Collateral
Agent has not obtained information from the foregoing sources.

 

(d)           Refusal to Act.  The Collateral Agent may refuse to act on any
notice, consent, direction or instruction from any Secured Parties or any agent,
trustee or similar representative thereof that, in the Collateral Agent’s
opinion, (i) is contrary to law or the provisions of any Security Document,
(ii) may expose the Collateral Agent to liability (unless the Collateral Agent
shall have been indemnified, to its reasonable satisfaction, for such liability
by the Secured Parties that gave such notice, consent, direction or instruction)
or (iii) is unduly prejudicial to Secured Parties not joining in such notice,
consent, direction or instruction.

 

SECTION 22.               Termination of Transaction Liens; Release of
Collateral.

 

(a)           The Transaction Liens granted by each Guarantor shall terminate
when its Guarantee is released pursuant to Section 2(c).

 

(b)           The Transaction Liens granted by the Borrower shall terminate when
all the Release Conditions are satisfied.

 

(c)           At any time before the Transaction Liens granted by the Borrower
terminate, the Collateral Agent may, at the written request of the Borrower and
to the extent permitted by the Credit Agreement, (i) release any Collateral (but
not all or substantially all the Collateral) with the prior written consent of
the Required Lenders or (ii) release all or substantially all the Collateral
with the prior written consent of all Lenders.

 

(d)           Upon any termination of a Transaction Lien or release of
Collateral, the Collateral Agent will, at the expense of the relevant Grantor,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the termination of such Transaction Lien or the
release of such Collateral, as the case may be, and to terminate Control
Agreements and similar third party agreements with respect to the released
Collateral; provided that the Collateral Agent shall have received such
certifications of the Borrower with respect to such sale or disposition that it
shall reasonably request.

 

SECTION 23.               Additional Guarantors and Grantors.  Any Subsidiary
may become a party hereto by signing and delivering to the Collateral Agent a
Guarantee and Collateral Agreement Supplement, whereupon such Subsidiary shall
become a “Guarantor” and a “Grantor” as defined herein.  The execution and
delivery of such Guarantee and Collateral Agreement Supplement shall not require
the consent of any Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor and Grantor as a party to this Agreement.

 

SECTION 24.               Notices.  Each notice, request or other communication
given to any party hereunder shall be given in accordance with Section 9.01 of
the Credit Agreement, and in the case of any such notice, request or other
communication to a Grantor other than the Borrower, shall be given to it in care
of the Borrower.

 

SECTION 25.               No Implied Waivers; Remedies Not Exclusive.  No
failure by the Collateral Agent or any Secured Party to exercise, and no delay
in exercising and no course of dealing with respect to, any right or remedy
under any Security Document shall operate as a waiver thereof; nor shall any
single or partial exercise by the Collateral Agent or any Secured Party of any
right or remedy under any Loan Document preclude any other or further exercise
thereof or the exercise of any other right or remedy.

 

24

--------------------------------------------------------------------------------


 

The rights and remedies specified in the Loan Documents are cumulative and are
not exclusive of any other rights or remedies provided by law.

 

SECTION 26.               Successors and Assigns.  This Agreement is for the
benefit of the Collateral Agent and the Secured Parties.  If all or any part of
any Secured Party’s interest in any Obligation is assigned or otherwise
transferred, the transferor’s rights hereunder, to the extent applicable to the
obligation so transferred, shall be automatically transferred with such
obligation.  This Agreement shall be binding on the Grantors and their
respective successors and assigns.

 

SECTION 27.               Amendments and Waivers.  Neither this Agreement nor
any provision hereof may be waived, amended, modified or terminated except
pursuant to an agreement or agreements in writing entered into by the Collateral
Agent, with the consent of such Lenders as are required to consent thereto under
Section 9.08 of the Credit Agreement.  No such waiver, amendment or modification
shall (i) be binding upon any Grantor, except with its written consent or
(ii) affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

 

SECTION 28.               Choice of Law.  THIS AGREEMENT AND THE OTHER SECURITY
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN SUCH SECURITY DOCUMENTS) AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR ANY
SUCH OTHER SECURITY DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 29.               Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER SECURITY
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 29.

 

SECTION 30.               Severability.  If any provision of any Security
Document is invalid or unenforceable in any jurisdiction, then, to the fullest
extent permitted by law, (i) the other provisions of the Security Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Collateral Agent and the Secured Parties in
order to carry out the intentions of the parties thereto as nearly as may be
possible and (ii) the invalidity or unenforceability of such provision in such
jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

 

SECTION 31.               Amendment and Restatement.  This Agreement is an
amendment and restatement of, and not a novation or extinguishment of, the
Original Guarantee and Collateral Agreement or any liens or security interests
created thereby.  As of the date hereof, each Grantor acknowledges and agrees
that the Liens, security interests and collateral assignments created and
granted by any Grantor party under the Original Guarantee and Collateral
Agreement that encumbers the Collateral shall continue to exist and remain valid
and subsisting, shall not be impaired, extinguished or released hereby, shall
remain

 

25

--------------------------------------------------------------------------------


 

in full force and effect, hereby ratified, renewed, brought forward, extended
and rearranged as security for the Obligations and shall be governed by this
Agreement.  All references to the Original Guarantee and Collateral Agreement in
any Loan Document (other than this Agreement) or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.  Each Grantor ratifies its authorization for the Existing
Agent to file prior to the date hereof the original UCC-1 financing statements
filed in connection with the Original Guarantee and Collateral Agreement, and
the Collateral Agent is authorized to file UCC-3 amendment statements reflecting
the replacement of the Existing Agent with the Collateral Agent as “secured
party” in connection with such original UCC-1 financing statements filed in
connection with the Original Guarantee and Collateral Agreement.

 

[SIGNATURE PAGE INTENTIONALLY OMITTED]

 

26

--------------------------------------------------------------------------------